 Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 1 of 126 PageID #:20632




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                 )
 UNITED STATES SECURITIES                        )
 AND EXCHANGE COMMISSION,                        )
                                                 )
                       Plaintiff,                )       Civil Action No. 18-cv-5587
                                                 )
 v.                                              )       Judge John Z. Lee
                                                 )
 EQUITYBUILD, INC., EQUITYBUILD                  )       Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                  )
 and SHAUN D. COHEN,                             )
                                                 )
                       Defendants.               )
                                                 )

              THIRTEENTH MOTION TO CONFIRM THE SALE OF
             CERTAIN REAL ESTATE AND FOR THE AVOIDANCE OF
          CERTAIN MORTGAGES, LIENS, CLAIMS, AND ENCUMBRANCES

       Kevin B. Duff, as receiver (“Receiver”) for the Estate of Defendants EquityBuild, Inc.

(“EquityBuild”), EquityBuild Finance, LLC (“EquityBuild Finance”), their affiliates, and the

affiliate entities of Defendants Jerome Cohen and Shaun Cohen (collectively, the “Receivership

Defendants”), respectfully moves for approval of the sale of certain real estate and for the

avoidance of certain mortgages, liens, claims, and encumbrances.

       The purchase and sale agreement underlying this transaction allows the buyer to

terminate if the sale is not confirmed by Friday, May 28, 2021. In that vein, the institutional

lenders interested in this sale have indicated that they do not oppose this motion.

       To the extent that this motion makes reference to “secured” interests or “released”

mortgages, those references are descriptive only and not intended as representations that the

subject security instruments have been conclusively determined “secured” or “released.” This

motion takes no position with respect to the validity or priority of any encumbrance referenced
 Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 2 of 126 PageID #:20633




herein, and the order in which any encumbrances are enumerated in the paragraphs that follow

should not be construed as a finding or opinion regarding such issues.

This Court Authorized The Receiver To Sell Assets Owned By The Receivership Defendants.

        1.      The United States Securities and Exchange Commission filed this case against

EquityBuild, EquityBuild Finance, Jerome Cohen, and Shaun Cohen alleging violations of Section

10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78j(b), and Rule

10b-5 promulgated thereunder, 17 C.F.R. 240.10b-5, Section 20(a) of the Exchange Act, 15 U.S.C.

§78t(a), Sections 5(a) and 5(c) of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C.

§77e(a) and (c), and Section 17(a) of the Securities Act, 15 U.S.C. §§77q(a).

        2.      In its August 17, 2018 Order Appointing Receiver (Dkt. 16), the Court assumed

exclusive jurisdiction over, and possession of, the assets of the Receivership Defendants, which

included EB South Chicago 1 LLC, EB South Chicago 2 LLC, and EB South Chicago 3 LLC.

        3.      In the Order Appointing Receiver, the Court conferred upon the Receiver (1) “all

powers, authorities, rights and privileges” theretofore possessed by the principals of the

Receivership Defendants under applicable state and federal law, as well as by the governing

operating and shareholders’ agreements, and (2) all powers and authority of a receiver at equity,

as well as all powers conferred upon a receiver under 28 U.S.C. §§ 754, 959, and 1692, and

FRCP 66. (Docket No. 16, ¶ 4)

        4.      The Court further authorized the Receiver to “take all necessary and reasonable

actions to cause the sale” of “all real property in the Receivership Estate, either at public or private

sale, on terms and in the manner the Receiver deems most beneficial to the Receivership Estate,

and with due regard to the realization of the true and proper value of such real property.” (Id.)

        5.      By Order dated March 14, 2019 (Dkt. 290), the Court identified EB South

Chicago 4 LLC and 6217-27 S Dorchester LLC as additional Receivership Defendants.


                                                   2
 Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 3 of 126 PageID #:20634




1516 E 85th Pl Associates Should Be Identified As A Receivership Defendant.

       6.      On or about April 11, 2013, 1516 E 85th Pl Associates (the “Partnership”) was

formed as an Illinois general partnership for the purpose of acquiring a single-family home at 1516

East 85th Place in Chicago. (A true and accurate copy of the partnership agreement is attached at

Tab A.)

       7.      EquityBuild owned 40% of the general partnership interests (id.), and an

EquityBuild employee both executed the purchase and sale contract and applied for an employer

identification number. (True and accurate copies of the purchase and sale contract and the letter

from Internal Revenue Service assigning the partnership an employer identification number are

attached at Tabs B and C.)

       8.      On or about December 21, 2014, the Partnership conveyed 1516 East 85th Place to

EB South Chicago 1 LLC by quitclaim deed that erroneously identified the grantor as “1516 E 85th

Place Associates” rather than “1516 E 85th Pl Associates.” (A true and accurate copy of the

quitclaim deed is attached at Tab D.)

       9.      In order to insure title to the prospective purchaser of 1516 East 85th Place, the

Receiver has been asked to record a scrivener’s affidavit on behalf of the Partnership, necessitating

a judicial order identifying 1516 E 85th Pl Associates as a Receivership Defendant.

The Receiver Will Provide Fair, Adequate, And Sufficient Notice Of This Motion To All
Interested Parties.

       10.     In addition to service through the Court’s electronic case filing system, the Receiver

intends to serve a copy of this motion (and the accompanying notice of motion) upon all interested

parties of which he is currently aware by electronic mail (to the extent he possesses an e-mail

address) or by regular mail if he possesses a mailing address but no e-mail address.




                                                 3
 Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 4 of 126 PageID #:20635




          11.   The Receiver will use information obtained from EquityBuild’s records, as well as

communications received during the course of the Receivership, to ensure that contact information

is as complete as reasonably possible.

          12.   A copy of this motion will also be posted on the Receiver’s webpage at

http://rdaplaw.net/receivership-for-equitybuild.

The Court Should Confirm The Public Sale Of A Portfolio Of Residential Properties Pursuant
To 28 U.S.C. § 2002.

          13.   The court should confirm the public sale of the portfolio of residential properties

identified on Tab E hereto (the “Single-Family Home Portfolio”).

          14.   On March 3, 2020, the Receiver filed a Seventh Motion For Court Approval Of The

Process For Public Sale Of Real Property By Sealed Bid (Dkt. 645), relating to the Single-Family

Home Portfolio, and that motion was granted by Order dated April 2, 2020 (Dkt. 682).

          15.   Pursuant to 28 U.S.C. § 2002, a public sale of realty may be made by notice

published “once a week for four weeks prior to the sale in at least one newspaper regularly issued

and of general circulation in the county, state or judicial district of the United States wherein the

realty is situated.”

          16.   Notice of the public sale of the Single-Family Home Portfolio was published in the

Chicago Sun-Times on December 14, 2020, December 21, 2020, December 28, 2020, and

January 4, 2021, and the bid deadline was January 15, 2021. (See Certificate of Publication,

Tab F.)

          17.   On December 7, 2020 SVN began advertising the Portfolio for sale on the SFR Hub

website (www.sfrhub.com), an online listing service through which prospective sellers of single-

family home investment portfolios reach potentially interested purchasers. (Declaration of Michael

Finch (Tab G, ¶ 6).



                                                   4
 Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 5 of 126 PageID #:20636




        18.    In the offering memorandum that SVN published in connection with the marketing

of the Portfolio, the opening bid price was set at $4,000,000 and the portfolio value was estimated

to be $4,633,534, based on SVN’s proprietary valuation metrics. (Id., ¶¶ 5, 7.)

        19.    In addition to listing the Single-Family Home Portfolio on the SFR Hub website,

SVN sent an e-mail blast containing information regarding the Portfolio to 80,181 addressees,

resulting in 15,544 “opens” and 2,092 “click-throughs” to the listing. (Id., ¶ 8.)

        20.    SVN agents spoke to approximately 47 different groups of potential purchasers,

resulting in the execution of 29 non-disclosure agreements, and all 29 signatories accessed the due

diligence vault containing documentation relating to each of the properties in the Portfolio. (Id.,

¶ 9.)

        21.    At the bidding deadline, offers were submitted by six parties, the highest of which

(an offer of $4,100,000) was tendered by Lawndale Realty 4 LLC (“Lawndale Realty”). (Id., ¶ 10.)

        22.    After the EquityBuild receiver accepted the purchase and sale contract, Lawndale

Realty conducted additional due diligence on all, or substantially all, of the properties in the

Portfolio and indicated that it would terminate the agreement in accordance with the terms of the

inspection contingency unless the receiver extended a credit in the amount of $275,000 in respect

of alleged latent defects not ascertainable from the due diligence materials made available prior to

the bid submission deadline. (Id., ¶ 11.)

        23.    Several rounds of negotiations ensued, and the parties ultimately executed an

amendment to the purchase and sale agreement pursuant to which the receiver agreed to reduce

the purchase price by $100,000, and SVN agreed to reduce its commission from $160,000 to

$142,180. (Id., ¶ 12.)




                                                  5
 Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 6 of 126 PageID #:20637




          24.   The Receiver accepted a purchase and sale contract submitted by Lawndale

Realty 4 LLC on February 17, 2021. (A true and accurate copy of said purchase and sale agreement

is attached at Tab H.)

          25.   The purchase and sale agreement specified a purchase price of $4,100,000 and

included an inspection contingency, and, prior to the expiration of the inspection period, the

prospective purchaser communicated an intention to terminate the contract in accordance with the

inspection contingency unless the Receiver agreed to a $275,000 price reduction.

          26.   The Receiver and the prospective purchaser subsequently entered into a Second

Amendment To Purchase And Sale Agreement (a true and accurate copy is attached at Tab I),

pursuant to which the Receiver agreed to reduce the purchase price to $4,000,000.

          27.   Prior to the execution of the Second Amendment To Purchase And Sale Agreement,

the Receiver and SVN amended their listing agreement to reduce the commission payable in

connection with the sale of the Single-Family Home Portfolio from $160,000 to $142,180. (A true

and accurate copy of the letter agreement effectuating the commission reduction is attached at

Tab J.)

          28.   The encumbrances on title to each of the properties in the Single-Family Home

Portfolio are contained on Tab K.

The Receiver Will Be Required To Pay Transaction Costs Associated With The Conveyance Of
The Single-Family Home Portfolio.

          29.   At the closing of the sale of the Single-Family Home Portfolio, certain costs and

expenses will be paid from the sale proceeds, including, but not limited to, (1) the costs of surveys,

(2) premiums associated with the delivery of owner’s policies of title insurance, (3) state, local,

and municipal transfer taxes, (4) closing (or escrow) fees assessed by the title company, and (5)

various ancillary and customary charges relating to, among other things, the need to procure full



                                                  6
 Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 7 of 126 PageID #:20638




payment water certificates from the City of Chicago, the obligation to deliver ALTA commercial

extended title insurance coverage, closing protection coverage, wire transfer fees (associated with

the transfers of sales proceeds to receivership bank accounts), expediting fees, a gap risk update,

and state regulatory fees.

       30.     To convey clear title to the property, the Receiver will also be required to (1) pay

any and all past due or currently pending water charges and delinquent Cook County property

taxes, (2) extend credits in connection with prospective 2020 and 2021 Cook County property tax

liability, and (3) pay a $142,180 sales commission to SVN.

       31.     Finally, Andrew E. Porter, an attorney for the Receiver, serves as an agent for the

title company through which the sale of the Single-Family Home Portfolio will close and will

therefore receive an agency fee in the estimated amount of $55,054.50 for the title examination

work performed in connection with the proposed conveyance of 38 separate properties, subject to

increase if an acquisition lender requires title insurance endorsements.

       32.     The Receiver intends to reduce the fee application ultimately submitted to the Court

in connection with the corresponding asset disposition work in an amount equal to the agency fee

being paid to Mr. Porter.

The Receiver Will Segregate And Hold The Sales Proceeds In Separate Sub-Accounts.

       33.     Pending the completion of the claims process and a to-be-approved distribution

plan, the proceeds from the sale of the Single-Family Home Portfolio will be held in a separate

property-specific subaccounts established by the Receiver (and for which the Receiver will

maintain an accounting as to all sums deposited therein) and will not be available to pay operating

expenses of the Receivership, absent further order of Court.




                                                 7
 Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 8 of 126 PageID #:20639




        34.     Title to each of the properties in the Single-Family Home Portfolio is held by one

of five different entities, and four of those entities entered into portfolio loan agreements as a result

of which four different institutional lenders now hold mortgagee interests in various properties.

        35.     Using the individual property valuations generated by SVN as a starting point, the

Receiver and counsel for the institutional lenders settled upon property-specific allocations of the

proceeds from the sale of the Single-Family Home Portfolio by adjusting the values (i) in the case

of 7210 South Vernon Avenue, to account for a fire, as well as a theft of building infrastructure

occurring after the property was photographed in connection with the dissemination of due

diligence materials to prospective purchasers and (ii) in the case of 1414 East 62nd Place, 9212

South Parnell Avenue, 5437 South Laflin Avenue, 1401 West 109th Street, and 310 East 50th

Street, to account for credits issued to the prospective purchaser in respect of alleged latent defects.

        36.     A spreadsheet containing the proposed allocations of sales proceeds to each

property in the Single-Family Home Portfolio, as agreed upon by the Receiver and the institutional

lenders, is attached as Tab L.

        37.     The Receiver will allocate property-specific closing costs to the corresponding

properties and allocate any remaining selling expenses, including the brokerage commission, pro-

rata among the properties affected.

        38.     The deposit of funds into property-specific subaccounts does not constitute an

admission that any or all such amounts are subject to a valid security interest. The actual amount

of sales proceeds in the subaccounts to which the parties claiming the secured interest are entitled

will be subject to determination through the claims process. The Receiver reserves all rights to

seek a transfer of any such proceeds to the Receiver’s operating account by subsequent Order of

the Court.




                                                   8
 Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 9 of 126 PageID #:20640




       WHEREFORE, the Receiver respectfully requests that this Court grant the Thirteenth

Motion To Confirm The Sale Of Certain Real Estate And For The Avoidance Of Certain

Mortgages, Liens, Claims, And Encumbrances by entering an order in the form attached at Tab M

approving the sale of the Single-Family Home Portfolio free and clear of the mortgages, liens,

claims, and encumbrances identified herein, and with all such mortgages, liens, claims, and

encumbrances attaching to the sales proceeds with the same force, validity, status, and effect, if

any, as they had against the corresponding property prior to the sale.


Dated: April 12, 2021                                Kevin B. Duff, Receiver

                                              By:    /s/ Michael Rachlis
                                                     Michael Rachlis
                                                     Jodi Rosen Wine
                                                     Rachlis Duff & Peel LLC
                                                     542 South Dearborn Street, Suite 900
                                                     Chicago, IL 60605
                                                     Phone (312) 733-3950
                                                     mrachlis@rdaplaw.net




                                                 9
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 10 of 126 PageID #:20641




                                                                         TAB A
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 11 of 126 PageID #:20642




                       General Partnership Agreement of a Business
                                  Owned by Individuals

    ARTICLES OF PARTNERSHIP OF 1516 E 85th Pl Associates dated April 11th, 2013.

                                          RECITAL

       The parties hereto wish:

       (a)    to enter together into the business of the buying, managing and selling of real
property.

       (b)    in order to provide for and carry out the foregoing, to form and do business as a
general partnership under and pursuant to Illinois law.

      NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties agree as follows:

                                         Definitions

       As used in this Agreement the terms listed below will have the meanings stated below,
and other terms defined elsewhere will have the meanings there ascribed to them:

       "Agreement" or "this Agreement": these Articles of Partnership.


       "Partner": each or any of the parties hereto and any other Person or entity that may
hereafter become a partner of this Partnership pursuant to the terms of this Agreement.

       "Partnership": the general partnership formed under and pursuant to this Agreement.

       "Person": a natural person, partnership, corporation, unincorporated association, trust,
estate or any other entity.


                                          Section 1

                                            NAME

       The name of the Partnership shall be 1516 E 85th Pl Associates



                                          Section 2

                                  BUSINESS AND PURPOSE

       3.1 The purpose of the business is the buying, managing and selling of real property.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 12 of 126 PageID #:20643




3.2.  The Partnership shall have authority and power to engage in any other activities
necessary to conduct the business described in Section 3.1.

                                              Section 4

                                                TERM

       The Partnership shall commence on the date of this Agreement and, unless sooner
terminated in accordance with this Agreement, shall continue until the real property owned
pursuant to this agreement is sold in it’s entirety and all distributions due and payable under this
agreement are made in accordance with the terms of this agreement.

                                              Section 5

                                   CAPITAL CONTRIBUTIONS

        5.1.   The initial capital contribution of each Partner to the Partnership shall be made
within 5 days following the date of this Agreement in the amount set forth below after his or her
name:


                                          Amount of Initial
          Name of Partner                  Contribution
Biltmore Limited LLC                               $87,600
Albert J. Isola, Jr.                                   $40,000
Clearview Equities Inc.                                $20,000
EquityBuild, Inc.                                            $1


          5.2.   An individual capital account shall be maintained for each Partner and shall
consist of his or her initial capital contribution, increased by (a) additional capital contributions
made by him or her and (b) his or her share of Partnership profits and gains, and decreased by
(i) distributions of profits and capital to him or her and (ii) his or her share of Partnership losses,
deductions and credits, and otherwise in accordance with generally accepted accounting
principles.

        5.2a. In addition to the capital contribution, each partner agrees to pay his or her pro rata
share of any expenses exceeding the initial capital contribution such as but not limited to,
closing costs and insurance premiums. The pro rate share of expenses is calculated based on
capital contribution detailed in the Chart in 5.1.

        5.3.   Except as specifically provided in this Agreement or by applicable law, no Partner
shall have the right to withdraw his or her contributions to the capital of the Partnership.

                                              Section 6



                                                  2
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 13 of 126 PageID #:20644




                                  PARTNERSHIP INTERESTS

        6.1.    Each Partner's interest in the Partnership (his or her "Partnership Interest")
shall be as follows:


            Name of Partner               Partnership Interest
Biltmore Limited LLC                              35.61%
Albert J. Isola, Jr.                              16.26%
Clearview Equities Inc.                           8.13%
EquityBuild, Inc.                                    40%
Total                                                100%


       6.2.   All profits, and all items of income, gain or credit, shall be shared by the Partners
as enumerated in the above chart in 6.1. All losses or items of expenses or deductions shall be
shared by the Partners as enumerated in the chart in 5.1.

                                            Section 7

                                  DISTRIBUTION OF PROFITS

        7.1.    The Net Cash From Operations (as defined in Section 7.2) of the Partnership
shall be distributed to the Partners as follows: as enumerated in the above chart in 6.1.

       7.2.    As used in this Section 7, the term "Net Cash From Operations" means, with
respect to any period in time:

                7.2.1. The taxable income of the Partnership for federal income tax purposes as
        shown on the books of the Partnership for such period, increased by:
                7.3.   In addition to regular distributions made pursuant to Section 7.1, upon
        any sale, transfer or other disposition of any capital asset of the Partnership (hereinafter
        referred to as a "Disposition"), the proceeds of such Disposition net of selling or other
        expenses and the repayment of indebtedness secured by the asset subject to the
        Disposition (the "Net Proceeds") will be distributed to the Partners as follows: as
        enumerated in the above chart in 6.1.

                                            Section 8

                                            SALARIES

      Unless otherwise agreed by the Partners acting in accordance with Section 8 of this
Agreement, no Partner shall receive any salary or other compensation.

                                            Section 9

                          LEGAL TITLE TO PARTNERSHIP PROPERTY


                                                 3
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 14 of 126 PageID #:20645




       Legal title to the property of the Partnership shall be held in the name of 1516 E 85th Pl
Associates. It is contemplated that the Partners may agree to have title to Partnership Property
taken and held in their own names or in the names of trustees or nominees for the Partnership,
but such manner of holding title shall be solely for the convenience of the Partnership and all
such property shall be treated as Partnership Property subject to the terms of this Agreement.

                                              Section 10

                            TRANSFER OF PARTNERSHIP INTEREST
                                AND PARTNERSHIP RIGHTS

       Except as otherwise provided in this agreement, no Partner (hereinafter referred to as
the "Offering Partner") shall, during the term of the Partnership, sell, hypothecate, pledge,
assign or otherwise transfer with or without consideration (hereinafter collectively referred to as
a "Transfer") any part or all of his or her Partnership Interest to any other person (a
"Transferee"), without first offering (hereinafter referred to as the "Offer") that portion of his or
her Partnership Interest subject to the contemplated transfer (hereinafter referred to as the
"Offered Interest") first to the Partnership and then to the other Partners, at a purchase price
(hereinafter referred to as the "Transfer Purchase Price") and in a manner as follows:

         10.1.   The Transfer Purchase Price shall be the Appraised Value (as defined in Section
15.1).

                 10.1.1. The Offer shall be made by the Offering Partner first to the Partnership by
         written notice (hereinafter referred to as the "Offering Notice"). Within twenty days
         (hereinafter referred to as the "Partnership Offer Period") after receipt by the
         Partnership of the Offering Notice, the Partnership shall notify the Offering Partner in
         writing (hereinafter referred to as the "Partnership Notice"), whether or not the
         Partnership shall accept the Offer and shall purchase all but not less than all of the
         Offered Interest. If the Partnership accepts the Offer to purchase the Offered Interest,
         the Partnership Notice shall fix a closing date not more than twenty-five days (hereinafter
         referred to as the "Partnership Closing Date") after the expiration of the Partnership
         Offer Period.

                 10.1.2. If the Partnership decides not to accept the Offer, the Offering Partner or
         the Partnership, at his or her or its election, shall, by written notice (hereinafter referred
         to as the "Remaining Partner Notice") given within the period (hereinafter referred to as
         the "Partner Offer Period") ending ten days after the expiration of the Partnership Offer
         Period, make the Offer of the Offered Interest to the other Partners, each of whom shall
         then have a period of twenty-five days (the "Partner Acceptance Period") after the
         expiration of the Partner Offer Period within which to notify in writing the Offering Partner
         whether or not he or she intends to purchase all but not less than all of the Offered
         Interest. If the Partner intends to accept the Offer and to purchase the Offered Interest,
         the written notice required to be given by them shall fix a closing date not more than
         twenty-five days after the expiration of the Partner Acceptance Period (hereinafter
         referred to as the "Partner Closing Date").

       10.2. The aggregate dollar amount of the Transfer Purchase Price shall be payable in
cash on the Partnership Closing Date or on the Partner Closing Date, as the case may be,



                                                   4
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 15 of 126 PageID #:20646




         10.3. If the Partnership or the other Partner does not accept the Offer or, if the Offer is
accepted by the Partnership or the other Partner and the Partnership or the other Partner fails to
purchase all of the Offered Interest at the Transfer Purchase Price within the time and in the
manner specified in this Section 10, then the Offering Partner shall be free, for a period
(hereinafter referred to as the "Free Transfer Period") of sixty days from the occurrence of
such failure, to transfer the Offered Interest to a Transferee; subject only to any additional
restrictions on such Transfer that may be imposed by this Agreement or any other agreement.
Any such Transferee, upon acquiring the Offered Interest, shall automatically be bound by the
terms of this Agreement and shall be required to join in, execute, acknowledge, seal and deliver
a copy of this Agreement as a result of which he shall become an additional party hereto. If the
Offering Partner shall not transfer the Offered Interest within the Free Transfer Period, his right
to transfer the Offered Interest free of the foregoing restrictions shall thereupon cease and
terminate.

       10.4. No transfer made pursuant to this Section 13 shall dissolve or terminate the
Partnership or cause the Partnership to be wound up, but, instead, the business of the
Partnership shall be continued as though such Transfer had not occurred.

                                            Section 11

                                    PURCHASE ON DEATH

        11.1. Upon the death of any Partner (hereinafter referred to as the "Decedent") the
Partnership shall neither be terminated nor wound up but, instead, the business of the
Partnership shall be continued as if such death had not occurred. Each Partner shall have the
right by testamentary disposition to bequeath all or any portion of his or her Partnership Interest
in the Partnership to a member of his or her immediate family (as defined in Section 21) or to
any trust in which any one or more members of his or her immediate family (as defined in
Section 21) retain the full beneficial interest; provided that in the case of any such bequest, the
legatee or legatees shall hold the Partnership Interest received as a result of such bequest
subject to the terms of this Agreement and shall be required to join in and execute,
acknowledge, seal and deliver a copy of this Agreement as an additional Partner party hereto.

               (a)     all or any portion of the Partnership Interest owned by a Decedent at the
       time of his or her death shall not be bequeathed by testamentary disposition or shall be
       bequeathed to one or more persons other than persons to whom such a bequest is
       permitted under the foregoing provisions of this Section 11.1; or

                (b)    all or any portion of the Partnership Interest owned by a Decedent at the
       time of his or her death shall be bequeathed by testamentary disposition to one or more
       persons (collectively, the "Heir") to whom such a bequest is permitted under the
       foregoing provisions of this Section 11.1, and (i) the Heir shall notify the Partnership in
       writing within six months of the date of death of the Decedent that the Heir desires to sell
       to the Partnership the said Partnership Interest so bequeathed to the Heir or (ii) the Heir
       shall die (hereinafter all or any portion of the Partnership Interest referred to in Section
       14. l(a) and (b) shall be collectively referred to as the "Decedent Interest"),

       then the Partnership shall purchase and the Decedent's personal representatives, the
       Heir, or the personal representatives of the Heir, as the case may be, shall sell the
       Decedent Interest to the Partnership in such event. The Partnership shall, by written

                                                 5
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 16 of 126 PageID #:20647




       notice addressed to the Decedent's personal representatives, the Heir, or the personal
       representatives of the Heir, as the case may be, fix a closing date for such purchase; the
       closing date shall not be less than 30 days after the appointment of such personal
       representatives, but in no event longer than one year after the date of death of the
       Decedent or of the Heir, as the case may be. The Partnership shall purchase the
       Decedent Interest on the closing date at a price (hereinafter referred to as the
       "Decedent Purchase Price") which shall be the Appraised Value.

      11.2. The aggregate dollar amount of the Decedent Purchase Price shall be payable in
cash on the closing date, unless the Partnership shall elect prior to or on the closing date to
purchase the Decedent Interest in installments.

                                           Section 12

                    PURCHASE UPON BANKRUPTCY OR RETIREMENT

        12.1. Upon the Bankruptcy or Retirement from the Partnership of any Partner (the
"Withdrawing Partner"), the Partnership shall not be terminated nor wound up, but, instead,
the business of the Partnership shall be continued as if such Bankruptcy or Retirement, as the
case may be, had not occurred, and the Partnership shall purchase and the Withdrawing
Partner shall sell all of the Partnership Interest and Partnership Rights (the "Withdrawing
Partner's Interest") owned by the Withdrawing Partner in the Partnership on the date of such
Bankruptcy or Retirement (the "Withdrawal Date"). The Partnership shall, by written notice
addressed to the Withdrawing Partner or to the legal representative of a bankrupt Partner, fix a
closing date for such purchase which shall be not less than 30 days after the Withdrawal Date.
The Withdrawing Partner's Interest shall be purchased by the Partnership on such closing date
at a price (the "Withdrawing Purchase Price") which shall be the Appraised Value        12.2.
        The aggregate dollar amount of the Withdrawing Purchase Price shall be payable in
cash on the closing date, unless the Partnership shall elect prior to or on the closing date to
purchase the Withdrawing Partner's Interest in installments.

                                           Section 13

                            CERTAIN FURTHER EVENTS GIVING
                              RIGHT TO PURCHASE OPTION

       13.1.   If any Partner (the "Defaulting Partner"):

               (a)     shall have filed against him or her any tax lien respecting all or
       substantially all of his or her property and such tax lien shall not be discharged, removed
       or provided for in full by bond within ^ days of the date on which it was filed; or

              (b)     shall subject his or her Partnership Interest or any part thereof or interest
       therein or his or her Partnership Interest or any part thereof or interest therein shall
       otherwise be made or become subject to a judgment lien, a charging order or similar
       charge or encumbrance entered by any court of competent jurisdiction,

       then, immediately upon the occurrence of either of said events (the "Occurrence Date"),
       the Partnership shall have the right and option, exercisable by written notice to the
       Defaulting Partners, within 30 days of the Occurrence Date, to purchase from the

                                                6
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 17 of 126 PageID #:20648




       Defaulting Partner, who shall sell to the Partnership, all of the Partnership Interest (the
       "Defaulting Partner's Interest") owned by the Defaulting Partner in the Partnership on
       the Occurrence Date. The Partnership shall, by written notice delivered to the Defaulting
       Partner or his successors, fix a closing date for such purchase which shall be not less
       than 30 days after the Occurrence Date. The Defaulting Partner's Interest shall be
       purchased by the Partnership on such closing date at a price (the "Defaulting Partner's
       Purchase Price") which shall be the Appraised Value .

        13.2. The aggregate dollar amount of the Defaulting Partner's Purchase Price shall be
payable in cash on the closing date, unless the Partnership shall elect prior to or on the closing
date to purchase the Defaulting Partner's Interest in installments.

                                           Section 14

                                   CERTAIN TAX MATTERS

        It is the intention of the parties that the Transfer Purchase Price, the Decedent Purchase
Price, the Withdrawing Purchase Price and the Defaulting Partner's Purchase Price shall
constitute and be considered as made in exchange for the interest of the retired Partner in
Partnership Property, including good will, within the meaning of Section 736(b) of the Internal
Revenue Code of 1986, as amended.

                                           Section 15

                                   THE APPRAISED VALUE

       15.1. The term "Appraised Value" as used in this Agreement shall mean a dollar
amount equal to the product obtained by multiplying (a) the percentage Partnership Interest in
question, expressed as a decimal, by (b) the Fair Market Value of the Partnership's assets as
determined in accordance with Section 15.2.

        15.2. The Fair Market Value of the Partnership's assets shall be determined in the
following manner:

               15.2.1. Within 30 days of the Offering Notice, date of death of a Decedent,
       Withdrawal Date or Occurrence Date, as the case may be, the remaining Partners shall
       select an appraiser (the "Partnership Appraiser") to determine the Fair Market Value of
       the Partnership's assets, and the Partnership Appraiser shall submit his determination
       thereof within 15 days after the date of his selection (the "Appraisal Due Date").

              15.2.2. If the appraisal made by the Partnership Appraiser is unsatisfactory to the
       Offering Partner, the personal representatives of the Decedent or Heir, the Withdrawing
       Partner or the Defaulting Partner, as the case may be, then within 15 days after the date
       of the Appraisal Due Date, the Offering Partner, the personal representatives of the
       Decedent or Heir, the Withdrawing Partner or the Defaulting Partner, as the case may
       be, shall select an Appraiser (the "Partner's Appraiser") to determine the Fair Market
       Value of the Partnership's assets, and such Appraiser shall be directed to submit his
       determination thereof within 15 days after the date of his selection.

               15.2.3. If the appraisal made by the Partner's Appraiser is unsatisfactory to the

                                                7
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 18 of 126 PageID #:20649




       remaining Partners, then the Partnership Appraiser and the Partner's Appraiser shall
       select a third Appraiser (the "Appraiser") to determine the Fair Market Value of the
       Partnership's assets and such Appraiser shall be directed to submit his determination
       thereof within 15 days after the date of his selection. The Appraiser's determination
       thereof shall be binding upon the Partnership, the remaining Partners and the Offering
       Partner, the personal representatives of the Decedent or Heir, the Withdrawing Partner
       or the Defaulting Partner, as the case may be.

        15.3. Any and all appraisers selected in accordance with the provisions of this Section
15 shall be recognized professional appraisers or consultants regularly engaged in the business
of evaluating businesses of the type or size of (or otherwise comparable to) the Partnership's
business, who shall be directed to conduct their appraisals provided for in this Section 15 in
accordance with generally accepted standards and used methods; and all costs and expenses
(including professional fees) incurred in connection with any of the appraisals provided for in this
Section 15 shall be borne equally by the remaining Partners, and the Offering Partner, the
personal representatives of the Decedent or Heir, the Withdrawing or the Defaulting Partner, as
the case may be.

                                            Section 16

                                  INSTALLMENT PAYMENTS

        16.1. If there shall be an election pursuant to the provisions of this agreement as set
forth above to purchase (the Partner or the Partnership so purchasing shall be hereinafter,
where appropriate, referred to as the "purchasing person") the Offering Partner's interest, the
Decedent's Interest, the Withdrawing Partner's Interest or the Defaulting Partner's Interest, as
the case may be (hereinafter where appropriate, referred to as the "Interest"), on an installment
basis, then the terms and conditions of such installment purchase shall be as negotiated by the
offering and purchasing partners.

                                            Section 17

                                             Notices

         Any and all notices, offers, acceptances, requests, certifications and consents provided
for in this Agreement shall be in writing and shall be given and be deemed to have been given
when personally delivered against a signed receipt or mailed by registered or certified mail,
return receipt requested, to the last address which the addressee has given to the Partnership.
The address of each Partner is set under his signature at the end of this Agreement, and each
Partner agrees to notify the Partnership of any change of address. The address of the
Partnership shall be its principal office.

                                            Section 18

                                       GOVERNING LAW

       It is the intent of the parties hereto that all questions with respect to the construction of
this Agreement and the rights, duties, obligations and liabilities of the parties shall be
determined in accordance with the applicable provisions of the laws of the State of Illinois.



                                                 8
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 19 of 126 PageID #:20650




                                            Section 19

                                MISCELLANEOUS PROVISIONS

        19.1. This Agreement shall be binding upon, and inure to the benefit of, all parties
hereto, their personal and legal representatives, guardians, successors, and their assigns to the
extent, but only to the extent, that assignment is provided for in accordance with, and permitted
by, the provisions of this Agreement.

        19.2. The Partners agree that they and each of them will take whatever action or
actions as are deemed by counsel to the Partnership to be reasonably necessary or desirable
from time to time to effectuate the provisions or intent of this Agreement, and to that end the
Partners agree that they will execute, acknowledge, seal and deliver any further instruments or
documents which may be necessary to give force and effect to this Agreement or any of the
provisions hereof, or to carry out the intent of this Agreement, or any of the provisions hereof.

       19.3. Throughout this Agreement, where such meanings would be appropriate: (a) the
masculine, feminine and neuter genders shall each be deemed to include and refer to the other
two, and (b) the singular shall be deemed to include the plural and vice versa. The headings
herein are inserted only as a matter of convenience and reference, and in a way define, limit or
describe the scope of the Agreement, or the intent of any provisions thereof.

        19.4. This Agreement and exhibits attached hereto set forth all (and are intended by all
parties hereto to be an integration of all) of the promises, agreements, conditions,
understandings, warranties and representations among the parties hereto with respect to the
Partnership, the business of the Partnership and the property of the Partnership, and there are
no promises, agreements, conditions, understandings, warranties or representations, oral or
written, express or implied, among them other than as set forth herein.

         19.5. Nothing contained in this Agreement shall be construed as requiring the
commission of any act contrary to law. If there is any conflict between any provision of this
Agreement and any statute, law, ordinance or regulation contrary to which the Partners have no
legal right to contract, the later shall prevail, but in such event the provisions of this Agreement
thus affected shall be curtailed and limited only to the extent necessary to conform with said
requirement of law. If any part, article, section, paragraph or clause of this Agreement shall be
held to be indefinite, invalid or otherwise unenforceable, the entire Agreement shall not fail on
account thereof, and the balance of the Agreement shall continue in full force and effect.

        19.6. Each married party to this Agreement agrees to obtain the consent and approval
of his or her spouse, by the execution hereof by such spouse, to all the terms and provisions of
this Agreement; provided that such execution shall be for the sole purpose of acknowledging
such spouse's consent and approval, as aforesaid, and nothing contained in this Section 24.6
shall be deemed to have constituted any such spouse a Partner in the Partnership.

        19.7. Each Partner agrees to insert in his or her Will or to execute a Codicil thereto
directing and authorizing his or her personal representatives to fulfill and comply with the
provisions hereof and to sell and transfer his Partnership Interest in accordance herewith.




                                                 9
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 20 of 126 PageID #:20651




      IN WITNESS WHEREOF, the parties have hereunto set their hands and seals and
acknowledged this Agreement as of the date first above written.


                                            ____________________________________
                                             Biltmore Limited LLC

                                            Address: 2360 Corporate Cir STE 400
                                                     Henderson, NV 89074


                                            Partnership Interest: 35.61%




                                            ____________________________________
                                             Albert J. Isola, Jr.

                                            Address: 5319 Sundance Dr.
                                                     Livermoore, CA 94551


                                            Partnership Interest: 16.26%




                                            ____________________________________
                                             Clearview Equities Inc.

                                            Address: P.O. Box 314
                                                     Tracyton, WA 98393


                                            Partnership Interest: 8.13%




                                            ____________________________________
                                             EquityBuild, Inc.

                                            Address: 1083 N Collier Blvd., #132
                                                     Marco Island, FL 34145


                                            Partnership Interest: 40%

                                       10
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 21 of 126 PageID #:20652
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 22 of 126 PageID #:20653
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 23 of 126 PageID #:20654
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 24 of 126 PageID #:20655




                                                                         TAB B
             Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 25 of 126 PageID #:20656
                   MULTI-BOARD RESIDENTIAL REAL ESTATE CONTRACT 3.0
 1   1. THE PARTIES: Buyer and Seller are hereinafter referred to as the “Parties”.
 2
 3            1516 E 85th Pl Associates                                  EquityBuild, Inc.
     Buyer(s)_______________________________________Seller(s)___________________________________________                  .
 4                      (Please Print)                                                   (Please Print)
 5   2. THE REAL ESTATE: Real Estate shall be defined to include the Real Estate and all improvements thereon. Seller
 6   agrees to convey to Buyer or to Buyer’s designated grantee, the Real Estate with the approximate lot size or acreage
 7   of_______________________commonly known as: ______________________________________________________
                                                             1516 E 85th Pl                    Chicago        IL 60619
 8                                                              Address                           City       State Zip
 9   ________________________________________________________________________________________________
10   County                   Unit # (if applicable)                    Permanent Index Number(s) of Real Estate
11   Condo/Coop/Townhome Parking Space Included: (check type) __deeded space; ___limited common element;
12   __ assigned; Parking space # ______________________ (insert number)
13   3. FIXTURES AND PERSONAL PROPERTY: All of the fixtures and personal property stated herein are owned by
14   Seller and to Seller’s knowledge are in operating condition on the Date of Acceptance, unless otherwise stated herein.
15   Seller agrees to transfer to Buyer all fixtures, all heating, electrical, plumbing and well systems together with the
16   following items of personal property by Bill of Sale at Closing: [Check or enumerate applicable items]
17   __ Refrigerator                __ All Tacked Down Carpeting          __ Fireplace Screen(s)/Door(s)/Grate(s)        __ Central Air Conditioning
18   __ Oven/Range/Stove            __ All Window Treatments & Hardware   __ Fireplace Gas Logs                          __ Electronic or Media Air Filter
19   __ Microwave                   __ Built-in or Attached Shelving      __ Existing Storms & Screens                   __ Central Humidifier
20   __ Dishwasher                  __ Smoke Detector(s)                  __ Security System(s) (owned)                  __ Sump Pump(s)
21   __ Garbage Disposal            __ Ceiling Fan(s)                     __ Intercom System                             __ Water Softener (owned)
22   __ Trash Compactor             __ TV Antenna System                  __ Central Vac & Equipment                     __ Outdoor Shed
23   __ Washer                      __ Window Air Conditioner(s)          __ Electronic Garage Door Opener(s)            __ Attached Gas Grill
24   __ Dryer                       __ All Planted Vegetation                with ________ Transmitter(s)                __ Light Fixtures, as they exist
25   __ Satellite Dish and System                                         __ Invisible Fence System, Collar(s) and Box   __ Home Warranty $________
26   Other items included: _____________________________________________________________________________
                                 Property is sold in"AS IS" condition
27   Items NOT included: _____________________________________________________________________________
28   Seller warrants to Buyer that all fixtures, systems and personal property included in this Contract shall be in operating
29   condition at possession, except: ______________________________________________________________________.
30   A system or item shall be deemed to be in operating condition if it performs the function for which it is intended,
31   regardless of age, and does not constitute a threat to health or safety.
32   4. PURCHASE PRICE: Purchase Price of $___________________________________
                                                       50,000                                   shall be paid as follows: Initial
33   earnest money of $ _________________________ by (check), (cash), or                    (note due on ________________,
34   20____) to be increased to a total of $________________ by ______________________, 20_______. The earnest
35   money and the original of this Contract shall be held by the Listing Company, as “Escrowee”, in trust for the mutual
36   benefit of the Parties. The balance of the Purchase Price, as adjusted by prorations, shall be paid at Closing by wire
37   transfer of funds, or by certified, cashier’s, mortgage lender’s or title company’s check (provided that the title
38   company’s check is guaranteed by a licensed title insurance company).
39   5. MORTGAGE CONTINGENCY: This Contract is contingent upon Buyer obtaining an unconditional written
40   mortgage commitment (except for matters of title and survey or matters totally within Buyer’s control) on or before
41   _______________, 20___ for a ____________________________(type) loan of $_______________________ or such
42   lesser amount as Buyer elects to take, plus private mortgage insurance (PMI), if required. The interest rate (initial rate, if
43   applicable) shall not exceed ________% per annum, amortized over not less than _____ years. Buyer shall pay loan
44   origination fee and/or discount points not to exceed _____% of the loan amount. Seller shall pay loan origination fee
45   and/or discount points not to exceed ___% of the loan amount. Those fees/points committed to by Buyer shall be applied
46   first. Buyer shall pay the cost of application, usual and customary processing fees and Closing costs charged by lender.
47   (If FHA/VA, refer to Paragraph #36 for additional provisions.) Buyer shall make written loan application within five (5)
48   business days after the Date of Acceptance. Failure to do so shall constitute an act of default under this Contract. If
49   Buyer, having applied for the loan specified above, is unable to obtain a loan commitment and serves written notice to
50   Seller within the time specified, this Contract shall be null and void and earnest money refunded to Buyer upon written
51   direction of the Parties to Escrowee. If written notice is not served within the time specified, Buyer shall be deemed
52   to have waived this contingency and this Contract shall remain in full force and effect. Unless otherwise provided
53   herein, this Contract shall not be contingent upon the sale and/or closing of Buyer’s existing real estate. A
54   condition in the mortgage commitment requiring sale and/or closing of existing real estate shall not render the
55   mortgage commitment conditional for the purpose of this paragraph. If Seller at Seller’s option and expense,
56   within thirty (30) days after Buyer’s notice, procures for Buyer such commitment or notifies Buyer that Seller
        EK
     ___________                                             SC
                 Buyer Initial ___________ Buyer Initial ___________ Seller Initial ___________ Seller Initial
             1516 E 85th Pl. Chicago IL 60619
      Address________________________________________________________________________________
                                                                      Page 1 of 8
             Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 26 of 126 PageID #:20657
 57   will accept a purchase money mortgage upon the same terms, this Contract shall remain in full force and effect.
 58   In such event, Seller shall notify Buyer within five (5) business days after Buyer’s notice of Seller’s election to
 59   provide or obtain such financing, and Buyer shall furnish to Seller or lender all requested information and shall
 60   sign all papers necessary to obtain the mortgage commitment and to close the loan.
 61   6. CLOSING: Closing or escrow payout shall be on _________________________,
                                                                   May, 2                                13
                                                                                                      20____,  or at such time as
 62   mutually agreed upon by the Parties in writing. Closing shall take place at the title company escrow office situated
 63   geographically nearest the Real Estate, or as shall be agreed mutually by the Parties.
 64   7. POSSESSION: Possession shall be deemed to have been delivered when Seller has vacated Real Estate and delivered
 65   keys to Real Estate to Buyer or to Listing Office. Seller shall deliver possession to Buyer at the time of Closing.
 66   8. RESIDENTIAL REAL ESTATE AND LEAD-BASED PAINT DISCLOSURES: If applicable, prior to signing
 67   this Contract, Buyer [check one] has has not received a completed Illinois Residential Real Property Disclosure
 68   Report; [check one] has has not received the EPA Pamphlet,”Protect Your Family From Lead in Your Home”;
 69   [check one] has has not received a Lead-Based Paint Disclosure.
 70   9. PRORATIONS: Proratable items shall include, without limitation, rents and deposits (if any) from tenants, utilities,
 71   water and sewer, and homeowner or condominium association fees. Seller represents that as of the Date of Acceptance
 72   Homeowner Association/Condominium fees are $__________________ per _________. Seller agrees to pay prior to or
 73   at Closing any special assessments (governmental or association) confirmed prior to Date of Acceptance. The general
 74   Real Estate taxes shall be prorated as of the date of Closing based on _________% of the most recent ascertainable full
 75   year tax bill. All prorations shall be final as of Closing, except as provided in paragraph17. If the amount of the most
 76   recent ascertainable tax bill reflects a homeowner, senior citizen or other exemption, Seller has submitted or will submit
 77   in a timely manner all necessary documentation to the Assessor’s Office, before or after Closing, to preserve said
 78   exemption(s). Accumulated reserves of a Homeowner/Condominium Association are not a proratable item.
 79   10. OTHER PROVISIONS: This Contract is also subject to those OPTIONAL PROVISIONS selected for use and
 80   initialed by the Parties which are contained on the succeeding pages and the following attachments, if any:
 81   ________________________________________________________________________________________________.
 82   11. PROFESSIONAL INSPECTIONS: Buyer may secure at Buyer’s expense (unless otherwise provided by
 83   governmental regulations) a home, radon, environmental, lead-based paint and/or lead-based paint hazards (unless
 84   separately waived), and/or wood insect infestation inspection(s) of said Real Estate by one or more licensed or certified
 85   inspection service(s). Buyer shall serve written notice upon Seller or Seller’s attorney of any defects disclosed by the
 86   inspection(s) which are unacceptable to Buyer, together with a copy of the pertinent page(s) of the report(s) within five
 87   (5) business days (ten (10) calendar days for a lead-based paint and/or lead-based paint hazard inspection) after Date of
 88   Acceptance. If written notice is not served within the time specified, this provision shall be deemed waived by
 89   Parties and this Contract shall remain in full force and effect. If within ten (10) business days after Date of
 90   Acceptance, written agreement cannot be reached by the Parties with respect to resolution of inspection issues, then
 91   either Party may terminate this Contract by written notice to the other Party and this Contract shall be null and void
 92   and earnest money refunded to Buyer upon written direction of the Parties to Escrowee. The home inspection shall
 93   cover only major components of the Real Estate, including but not limited to, central heating system(s), central cooling
 94   system(s), plumbing and well system, electrical system, roof, walls, windows, ceilings, floors, appliances and
 95   foundation. A major component shall be deemed to be in operating condition if it performs the function for which it is
 96   intended, regardless of age, and does not constitute a threat to health or safety. Buyer shall indemnify Seller and hold
 97   Seller harmless from and against any loss or damage caused by the acts or negligence of Buyer or any person performing
 98   any inspection(s). Buyer agrees minor repairs and routine maintenance items are not a part of this contingency.
 99   12. ATTORNEY REVIEW: The respective attorneys for the Parties may approve, disapprove, or make modifications
100   to this Contract, other than stated Purchase Price, within five (5) business days after the Date of Acceptance.
101   Disapproval or modification of this Contract shall not be based solely upon stated Purchase Price. Any notice of
102   disapproval or proposed modification(s) by any Party shall be in writing. If within ten (10) business days after Date of
103   Acceptance written agreement on proposed modification(s) cannot be reached by the Parties, this Contract shall be
104   null and void and earnest money refunded to Buyer upon written direction of the Parties to Escrowee. If written
105   notice is not served within the time specified, this provision shall be deemed waived by the Parties and this
106   Contract shall remain in full force and effect.
107   13. PLAT OF SURVEY: Not less than one (1) business day prior to Closing, except where the subject property is a
108   condominium (see Paragraph 27) Seller shall, at Seller’s expense, furnish to Buyer or his attorney a Plat of Survey dated
109   not more than six (6) months prior to the date of Closing, prepared by an Illinois Professional Land Surveyor, showing


                                                           SC Seller Initial ___________ Seller Initial
           EK Buyer Initial ___________ Buyer Initial ___________
      ___________
       Address________________________________________________________________________________
              1516 E 85th Pl. Chicago IL 60619
                                                              Page 2 of 8
             Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 27 of 126 PageID #:20658
110   any encroachments, measurements of all lot lines, all easements of record, building set back lines of record, fences, all
111   buildings and other improvements on the Real Estate and distances therefrom to the nearest two lot lines. In addition, the
112   survey to be provided shall be a boundary survey conforming to the current requirements of the Illinois Department of
113   Professional Regulation. The survey shall show all corners staked and flagged or otherwise monumented. The survey
114   shall have the following statement prominently appearing near the professional land surveyor seal and signature: “This
115   professional service conforms to the current Illinois minimum standards for a boundary survey.” A Mortgage Inspection,
116   as defined, is not a boundary survey, and does not satisfy the necessary requirements.
117   14. NOTICE: All notices required shall be in writing and shall be served by one Party or his attorney to the other Party
118   or his attorney. Notice to any one of a multiple person Party shall be sufficient notice to all. Notice shall be given in the
119   following manner:
120        (a) By personal delivery of such notice; or
121        (b) By mailing of such notice to the addresses recited herein by regular mail and by certified mail, return receipt
122            requested. Except as otherwise provided herein, notice served by certified mail shall be effective on the date of
123            mailing; or
124        (c) By sending facsimile transmission. Notice shall be effective as of date and time of facsimile transmission,
125            provided that the notice transmitted shall be sent on business days during business hours (8:00 A.M. to 6:00
126            P.M. Chicago time). In the event fax notice is transmitted during non-business hours, the effective date and time
127            of notice is the first hour of the first business day after transmission; or
128        (d) By sending e -mail transmission. Notice shall be effective as of date and time of e-mail transmission, provided
129            that the notice transmitted shall be sent on business days during business hours (8:00 A.M. to 6:00 P.M. Chicago
130            Time), and provided further that the recipient provides written acknowledgment to the sender of receipt of the
131            transmission (by e-mail, facsimile, or by regular mail). In the event e-mail notice is transmitted during non-
132            business hours, the effective date and time of notice is the first hour of the first business day after transmission.
133   15. THE DEED: Seller shall convey or cause to be conveyed to Buyer or Buyer’s designated grantee good and
134   merchantable title to t he Real Estate by recordable general Warranty Deed, with release of homestead rights, (or the
135   appropriate deed if title is in trust or in an estate), and with real estate transfer stamps to be paid by Seller (unless
136   otherwise designated by local ordinance). Title when conveyed will be good and merchantable, subject only to: general
137   real estate taxes not due and payable at the time of Closing, covenants, conditions, and restrictions of record, building
138   lines and easements, if any, so long as they do not interfere with the current use and enjoyment of the Real Estate.
139   16. TITLE: At Seller’s expense, Seller will deliver or cause to be delivered to Buyer or Buyer’s attorney within
140   customary time limitations and sufficiently in advance of Closing, as evidence of title in Seller or Grantor, a title
141   commitment for an ALTA title insurance policy in the amount of the Purchase Price with extended coverage by a title
142   company licensed to operate in the State of Illinois, issued on or subsequent to the Date of Acceptance of this Contract,
143   subject only to items listed in Paragraph 15. The requirement of providing extended coverage shall not apply if the Real
144   Estate is vacant land. The commitment for title insurance furnished by Seller will be conclusive evidence of good and
145   merchantable title as therein shown, subject only to the exceptions therein stated. If the title commitment discloses
146   unpermitted exceptions, or if the Plat of Survey shows any encroachments which are not acceptable to Buyer, then Seller
147   shall have said exceptions or encroachments removed, or have the title insurer commit to insure against loss or damage
148   that may be caused by such exceptions or encroachments. If Seller fails to have unpermitted exceptions waived or title
149   insured over prior to Closing, Buyer may elect to take the title as it then is, with the right to deduct from the Purchase
150   Price prior encumbrances of a definite or ascertainable amount. Seller shall furnish Buyer at Closing an Affidavit of
151   Title covering the date of Closing, and shall sign any other customary forms required for issuance of an ALTA Insurance
152   Policy.
153   17. REAL ESTATE PROPERTY TAX ESCROW: In the event the Real Estate is improved, but has not been
154   previously taxed for the entire year as currently improved, the sum of three (3) percent of the Purchase Price shall be
155   deposited in escrow with the title company with the cost of the escrow to be divided equally by Buyer and Seller and
156   paid at Closing. When the exact amount of the taxes prorated under this Contract can be ascertained, the taxes shall be
157   prorated by the Seller’s attorney at the request of either Party, and the Seller’s share of such tax liability after reproration
158   shall be paid to the Buyer from the escrow funds and the balance, if any, shall be paid to the Seller. If the Seller’s
159   obligation after such reproration exceeds the amount of the escrow funds, Seller agrees to pay such excess promptly
160   upon demand.
161   18. PERFORMANCE: Time is of the essence of this Contract. In the event of default by Seller or Buyer, the Parties
162   are free to pursue any legal remedies at law or in equity. The prevailing Party in litigation shall be entitled to collect


      ___________                                        SC
          EK Buyer Initial ___________ Buyer Initial ___________ Seller Initial ___________ Seller Initial
       Address________________________________________________________________________________
              1516 E 85th Pl. Chicago IL 60619
                                                                Page 3 of 8
             Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 28 of 126 PageID #:20659
163   reasonable attorney fees and costs from the losing Party as ordered by a court of competent jurisdiction. There shall be
164   no disbursement of earnest money unless Escrowee has been provided written agreement from Seller and Buyer. Absent
165   an agreement relative to the disbursement of earnest money within a reasonable period of time, Escrowee may deposit
166   funds with the Clerk of the Circuit Court by the filing of an action in the nature of interpleader. Escrowee shall be
167   reimbursed from the earnest money for all costs, including reasonable attorney fees, related to the filing of the
168   interpleader action. Seller and Buyer shall indemnify and hold Escrowee harmless from any and all conflicting claims
169   and demands arising under this paragraph.
170   19. DAMAGE TO REAL ESTATE PRIOR TO CLOSING: If, prior to delivery of the deed, the Real Estate shall be
171   destroyed or materially damaged by fire or other casualty, or the Real Estate is taken by condemnation, then Buyer shall
172   have the option of terminating this Contract and receiving a refund of earnest money or of accepting the Real Estate as
173   damaged or destroyed, together with the proceeds of any insurance payable as a result of the destruction or damage,
174   which proceeds Seller agrees to assign to Buyer. Seller shall not be obligated to repair or replace damaged
175   improvements. The provisions of the Uniform Vendor and Purchaser Risk Act of the State of Illinois shall be applicable
176   to this Contract, except as modified in this paragraph.
177   20. SELLER REPRESENTATIONS: Seller represents that he has not received written notice from any Governmental
178   body or Homeowner Association of (a) zoning, building, fire or health code violations that have not been corrected; (b)
179   any pending rezoning; or (c) a proposed or confirmed special assessment and /or special service area affecting the Real
180   Estate. Seller further represents that Seller has no knowledge of boundary line disputes, easements or claims of easement
181   not shown by the public records, any hazardous waste on the Real Estate or any improvements for which the required
182   permits were not obtained. Seller represents that there have been no improvements to the Real Estate which are not
183   included in full in the determination of the most recent real estate tax assessment, or which are eligible for home
184   improvement tax exemption.
185   21. CONDITION OF REAL ESTATE AND INSPECTION: Seller agrees to leave the Real Estate in broom clean
186   condition. All refuse and personal property that is not to be conveyed to Buyer shall be removed from the Real Estate at
187   Seller’s expense before possession. Buyer shall have the right to inspect the Real Estate, fixtures and personal property
188   prior to possession to verify that the Real Estate, improvements and included personal property are in substantially the
189   same condition as of the Date of Acceptance of this Contract, normal wear and tear excepted.
190   22. GOVERNMENTAL COMPLIANCE: Parties agree to comply with the reporting requirements of the applicable
191   sections of the Internal Revenue Code and the Real Estate Settlement Procedures Act of 1974, as amended.
192   23. ESCROW CLOSING: At the election of either Party, not less than five (5) business days prior to the Closing, this
193   sale shall be closed through an escrow with the lending institution or the title company in accordance with the provisions
194   of the usual form of Deed and Money Escrow Agreement, as agreed upon between the Parties, with provisions inserted
195   in the Escrow Agreement as may be required to conform with this Contract. The cost of the escrow shall be paid by the
196   Party requesting the escrow.
197   24. FLOOD INSURANCE: Buyer shall obtain flood insurance if required by Buyer’s lender.
198   25. FACSIMILE: Facsimile signatures shall be sufficient for purposes of executing, negotiating, and finalizing this
199   Contract.
200   26. BUSINESS DAYS: Business days are defined as Monday through Friday, excluding Federal holidays.
201   27. CONDOMINIUMS: (If applicable) The Parties agree that the terms contained in this paragraph, which may be
202   contrary to other terms of this Contract, shall supersede any conflicting terms.
203        (a) Title when conveyed shall be good and merchantable, subject to terms, provisions, covenants and conditions of
204            the Declaration of Condominium and all amendments; public and utility easements including any easements
205            established by or implied from the Declaration of Condominium or amendments thereto; party wall rights and
206            agreements; limitations and conditions imposed by the Condominium Property Act; installments due after the
207            date of Closing of general assessments established pursuant to the Declaration of Condominium.
208        (b) Seller shall be responsible for all regular assessments due and levied prior to Closing and for all special
209            assessments confirmed prior to the Date of Acceptance.
210        (c) Buyer has, within five (5) business days from the Date of Acceptance of this Contract, the right to demand from
211            Seller items as stipulated by the Illinois Condominium Property Act. The Contract is subject to the condition
212            that Seller be able to procure and provide to Buyer, a release or waiver of any option of first refusal or other pre-
213            emptive rights of purchase created by the Declaration of Condominium within the time established by the
214            Declaration. In the event the Condominium Association requires personal appearance of Buyer and/or additional
215            documentation, Buyer agrees to comply with same.


           EK Buyer Initial ___________ Buyer Initial ___________
      ___________                                           SC Seller Initial ___________ Seller Initial
       Address________________________________________________________________________________
              1516 E 85th Pl. Chicago IL 60619
                                                               Page 4 of 8
              Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 29 of 126 PageID #:20660
216       (d) In the event the documents and information provided by the Seller to the Buyer disclose that the existing
217            improvements are in violation of existing rules, regulations or other restrictions or that the terms and conditions
218            contained within the documents would unreasonably restrict Buyer’s use of the premises or would increase the
219            financial considerations which Buyer would have to extend in connection with the owning of the condominium,
220            then Buyer may declare this Contract null and void by giving Seller written notice within five (5) business days
221            after the receipt of the documents and information required by Paragraph 27 (c), listing those deficiencies which
222            are unacceptable to Buyer, and thereupon all earnest money deposited by Buyer shall be returned to Buyer upon
223            written direction of Parties to escrowee. If written notice is not served within the time specified, Buyer shall
224            be deemed to have waived this contingency, and this Contract shall remain in full force and effect.
225       (e) Seller shall not be obligated to provide a condominium survey.
226       (f) Seller shall provide a certificate of insurance showing Buyer (and Buyer’s mortgagee) as insured.
227   28. CHOICE OF LAW/GOOD FAITH: All terms and provisions of this Contract including, but not limited to, the
228   Attorney Review and Professional Inspection paragraphs, shall be governed by the laws of the State of Illinois and are
229   subject to the covenant of good faith and fair dealing implied in all Illinois contracts.
230
231   THE FOLLOWING OPTIONAL PROVISIONS APPLY ONLY IF INITIALED BY ALL PARTIES
232
233                      29. SALE OF BUYER’S REAL ESTATE:
234   [initials]
235   (A) REPRESENTATIONS ABOUT BUYER’S REAL ESTATE: Buyer represents to Seller as follows:
236         (1) Buyer owns real estate commonly known as (address): ______________________________________________________
237         (2) Buyer [check one]             has     has not entered into a contract to sell his real estate. If Buyer has entered into a contract to sell
238              his real estate:
239                       (a) Buyer’s sale contract [check one]:           is is not subject to a mortgage contingency.
240                       (b) Buyer’s sale contract [check one]:           is is not subject to a real estate sale contingency.
241                       (c) Buyer’s sale contract [check one]:           is is not subject to a real estate closing contingency.
242         (3) Buyer [check one] has has not listed his real estate for sale with a licensed real estate broker and in a local multiple
243              listing service.
244         (4) If Buyer’s real estate is not listed for sale with a licensed real estate broker and in a local multiple listing service,
245              Buyer:[check one]
246                          (a)          Shall list his real estate for sale with a licensed real estate broker who will place it in a local multiple
247                               listing service within five (5) business days after the Date of Acceptance of this Contract.
248                               For information only: Broker: ______________________________________________________________
249                               Broker’s Address: ____________________________________________________ Phone: _____________
250                          (b)       Does not intend to list his real estate for sale.
251         (5) Buyer authorizes Seller or his agent to verify representations contained in Paragraph 29 at any time, and Buyer agrees to
252              cooperate in providing relevant information.
253   (B) CONTINGENCIES BASED UPON SALE AND/OR CLOSE OF BUYER’S REAL ESTATE:
254         (1) This Contract is contingent upon Buyer having a contract for the sale of Buyer’s real estate in full force and effect as of
255              ____________________, 20_____. Such contract shall provide for a Closing date not later than the Closing date set forth in
256              this Contract. If written notice of failure to procure such contract is not served within the time specified, Buyer shall
257              be deemed to have waived this contingency and this Contract shall remain in full force and effect. (If this paragraph
258              is used, then the following paragraph must be completed.)
259         (2) In the event the Buyer has procured a contract for the sale of Buyer’s real estate as set forth in Paragraph 29 (B) (1) and that
260              contract is in full force and effect or has entered into a contract for sale of Buyer’s real estate prior to the execution of this
261              Contract, this Contract is contingent upon Buyer Closing the sale of Buyer’s real estate on or before
262              _________________________, 20_____. If written notice is not served within the time specified, Buyer shall be
263              deemed to have waive d all contingencies contained in this Paragraph 29, and this Contract shall remain in full force
264              and effect.
265         (3) If the contract for the sale of Buyer’s real estate is terminated for any reason after the date set forth in Paragraph 29 (B) (1)
266              (or after the date of this Contract if no date is set forth in Paragraph 29 (B) (1)), Buyer shall, within three (3) business days
267              of such termination, notify Seller of said termination. Unless Buyer, as part of said notice, waives all contingencies in
268              Paragraph 29 and complies with Paragraph 29 (D), this Contract shall be null and void as of the date of notice and earnest
269              money refunded to Buyer upon written direction of the Parties to Escrowee. If written notice as required by this
270              subparagraph is not served within the time specified, Buyer shall be in default under the terms of this Contract.
271   (C) SELLER’S RIGHT TO CONTINUE TO OFFER REAL ESTATE FOR SALE: During the time of this contingency Seller
272               has the right to continue to show the Real Estate and offer it for sale subject to the following:


         EK
      ___________                                            SC
                  Buyer Initial ___________ Buyer Initial ___________ Seller Initial ___________ Seller Initial
       Address________________________________________________________________________________
              1516 E 85th Pl. Chicago IL 60619
                                                                          Page 5 of 8
              Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 30 of 126 PageID #:20661
273        (1) If Seller accepts another bona fide offer to purchase the Real Estate during such period, Seller shall notify Buyer in writing
274            of same. Buyer shall then have ____________ hours after Seller gives such notice to waive the contingencies set forth in
275            Paragraph 29 (B), subject to Paragraph 29 (D).
276        (2) If Buyer complies with the provisions of Paragraph 29 (D) then this Contract shall remain in full force and effect.
277        (3) If the contingencies set forth in Paragraph 29 (B) are NOT waived in writing within said time period by Buyer, this
278            Contract shall be null and void and earnest money refunded to Buyer upon written direction of the Parties to
279            Escrowee.
280   (D) WAIVER OF PARAGRAPH 29 CONTINGENCIES : Buyer shall be deemed to have waived the contingencies in Paragraph
281   29 (B) when Buyer has delivered written waiver and deposited with the Escrowee the additional sum of $____________________
282   earnest money within the time specified. If Buyer fails to deposit the additional earnest money within the time specified the
283   waiver shall be deemed ineffective and this Contract shall be null and void and earnest money refunded to Buyer upon
284   written direction of the Parties to Escrowee.
285   (E) NOTICE (FOR THIS CONTINGENCY ONLY): Except as otherwise provided above, notice required under this Paragraph
286   29 shall be in writing and shall be served on the Party. Courtesy copies of notice should be sent to the respective attorneys and real
287   estate agents, if known. Failure to provide such courtesy copies shall not render notice invalid. Notice to any one of a multiple
288   person Party shall be sufficient notice to all. Notice shall be given to the Party in the following manner:
289        (1) By personal delivery of such notice effective at the time and date of personal delivery; or
290        (2) By mailing of such notice to the addresses recited herein by regular mail and by certified mail. Notice served by regular
291            mail and certified mail shall be effective of 10:00 A.M. on the morning of the second day following deposit of notice in the
292            U.S. Mail; or
293        (3) By facsimile to a Party (service shall be effective at the time and date the sending Party receives a receipted copy of the
294            notice from the receiving Party).
295
296                      30. CANCELLATION OF PRIOR REAL ESTATE CONTRACT: In the event either Party has entered into a prior
297   real estate contract this Contract shall be subject to written cancellation of the prior contract on or before __________________,
298   20____. In the event the prior contract is not cancelled within the time specified, this Contract shall be null and void and earnest
299   money refunded to Buyer upon written direction of the Parties to Escrowee. Notice to the purchaser under the prior contract
300   should not be served until after Attorney Review and Professional Inspections provisions of this Contract have expired, been
301   satisfied or waived.
302
303                        31. INTEREST BEARING ACCOUNT: Earnest money (with a completed W-9 and other required forms), shall be
304   held in a federally insured interest bearing account at a financial institution designated by Escrowee. All interest earned on the
305   earnest money shall accrue to the benefit of and be paid to Buyer. The Buyer shall be responsible for any administrative fee (not
306   to exceed $75) charged for setting up the account. In anticipation of Closing, the Parties direct Escrowee to close the account no
307   sooner than ten (10) business days prior to the anticipated Closing date.
308
309                        32. POST-CLOSING POSSESSION: In the event possession is not to be delivered at Closing, the Parties shall enter
310   into a post Closing possession agreement that shall provide, among other things, that possession will be delivered no later than 11:59
311   P.M. on _______________, 20___, provided sale has been closed. Seller agrees to pay at Closing the sum of $ __________ per day
312   to Buyer for use and occupancy from and including the day after Closing to and including the possession date specified above,
313   regardless of whether possession is delivered prior to the possession date. In the event possession is not delivered at Closing, Seller
314   shall deposit in escrow at Closing with Title Company, Listing Company or other escrowee as agreed to by the Parties and escrowee
315   by separate check, the sum of one percent (1%) of the Purchase Price to guarantee that possession of the Real Estate shall be
316   delivered to Buyer on or before the date and time specified in this Contract. If possession is so delivered, the escrow fund shall be
317   paid to Seller. If possession is not so delivered, the designated escrowee shall pay to Buyer from the escrow funds the sum of one fifth (1/5th)
318   of the deposit for each day possession is withheld from Buyer after such specified date and time, and shall pay the balance of the
319   escrow fund, if any, to Seller. In the event that possession is not delivered to Buyer within five (5) calendar days after the date
320   specified herein, Seller shall continue to be liable to Buyer for a sum of money equal to one fifth (1/5th) of the possession escrow sum specified
321   herein for each day possession is so withheld from Buyer, without prejudice to any other rights or remedies available to Buyer. If
322   within ten (10) business days after Date of Acceptance written agreement on a post Closing possession agreement cannot be reached
323   by the Parties, this Contract shall be null and void and earnest money refunded to Buyer upon written direction of the Parties
324   to Escrowee. If written notice is not served within the time specified, this provision shall be deemed waived by the Parties
325   and this Contract shall remain in full force and effect.
326
327                         33. WELL AND/OR SEPTIC/SANITARY INSPECTIONS: Seller shall obtain, at Seller’s expense, a well water
328   test (including nitrates test) and/or a septic/sanitary report from the applicable governmental authority or qualified inspection
329   service, each dated not more than ninety (90) days prior to Closing, stating that the well and the water supplied therefrom and the
330   septic/sanitary system are in compliance with applicable health regulations. Seller shall deliver a copy of the report to Buyer not less
331   than fourteen (14) days prior to Closing. If either system is found not to be in compliance with applicable health regulations, and in

                                                           SC Seller Initial ___________ Seller Initial
           EK Buyer Initial ___________ Buyer Initial ___________
      ___________
       Address________________________________________________________________________________
              1516 E 85th Pl. Chicago IL 60619
                                                                         Page 6 of 8
              Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 31 of 126 PageID #:20662
332   the event that within five (5) business days after receipt of such report(s), written agreement cannot be reached by the Parties with
333   respect to the resolution of well and/or septic/sanitary issues, then either Party may terminate this Contract by written notice to the
334   other Party and this Contract shall be null and void and earnest money refunded to Buyer upon written direction of the
335   Parties to Escrowee.
336
337                             34. CONFIRMATION OF DUAL AGENCY: The Parties confirm that they have previously consented to
338   _____________________________________________________ (Licensee) acting as a Dual Agent in providing brokerage services
339   on their behalf and specifically consent to Licensee acting as a Dual Agent with regard to the transaction referred to in this Contract.
340
341                       35. “AS IS” CONDITION: This Contract is for the sale and purchase of the Real Estate and personal property in its
342   “As Is” condition as of the Date of Offer. Buyer acknowledges that no representations, warranties or guarantees with respect to the
343   condition of the Real Estate and personal property have been made by Seller or Seller’s Agent other than those known defects, if
344   any, disclosed by Seller. Buyer may conduct an inspection at Buyer’s expense. In that event, Seller shall make the property available
345   to Buyer’s inspector at reasonable times. Buyer shall indemnify Seller and hold Seller harmless from and against any loss or damage
346   caused by the acts or negligence of Buyer or any person performing any inspection(s). In the event the inspection reveals that the
347   condition of the improvements, fixtures or personal property to be conveyed or transferred is unacceptable to Buyer and Buyer so
348   notifies Seller within five (5) business days after the Date of Acceptance, this Contract shall be null and void and earnest money
349   shall be refunded to Buyer upon the written direction of the Parties to Escrowee. Failure of Buyer to notify Seller or to conduct
350   said inspection operates as a waiver of Buyer’s right to terminate this Contract under this paragraph and this Contract shall remain in
351   full force and effect. Buyer acknowledges the provisions of Paragraph 11 and the warranty provisions of Paragraph 3 do not apply to
352   this Contract.
353
354                       36. VA OR FHA FINANCING: If Buyer is seeking VA or FHA financing, this provision shall be applicable: Buyer
355   may terminate this Contract if the Purchase Price set forth herein exceeds the appraised value of the Real Estate, as determined by
356   the Veterans Administration (VA) or the Federal Housing Administration (FHA). However, Buyer shall have the option of
357   proceeding with this Contract without regard to the amount of the appraised valuation. If VA, the Funding Fee, or if FHA, the
358   Mortgage Insurance Premium (MIP) shall be paid by Buyer and [check one]                       shall    shall not be added to the mortgage loan
359   amount. Seller agrees to pay additional miscellaneous expenses required by lender not to exceed $200.00.
360   Required FHA or VA amendments shall be attached to this Contract.
361   It is expressly agreed that notwithstanding any other provisions of this Contract, the Buyer shall not be obligated to complete the
362   purchase of the property described herein or to incur any penalty by forfeiture of earnest money deposits or otherwise unless the
363   Buyer has been given, in accordance with HUD/FHA requirements, a written statement by the Federal Housing Commissioner
364   setting forth the appraised value of the property (excluding Closing costs) of not less than $____________________________.
365   Buyer shall have the privilege and option of proceeding with the consummation of the Contract without regard to the amount of the
366   appraised valuation. The appraised valuation is arrived at to determine the maximum mortgage the Department of Housing and
367   Urban Development will insure/guarantee. HUD and the mortgagee do not warrant the value nor the condition of the property.
368   Buyer should satisfy himself/herself that the price and condition of the property are acceptable.
369
370                         37. INTERIM FINANCING: This Contract is contingent upon Buyer obtaining a written commitment for interim
371   financing on or before __________, 20____ in the amount of $______________________________. If Buyer is unable to secure the
372   interim financing commitment and gives written notice to Seller within the time specified, this Contract shall be null and void and
373   earnest money refunded to Buyer upon written direction of the Parties to Escrowee. If written notice is not served within the
374   time specified, this provision shall be deemed waived by the Parties and this Contract shall remain in full force and effect.
375
376                         38. MISCELLANEOUS PROVISIONS: Buyer’s and Seller’s obligations are contingent upon the Parties entering
377   into a separate written agreement consistent with the terms and conditions set forth herein, and with such additional terms as either
378   Party may deem necessary, providing for one or more of the following: (check applicable box(es))
379       ASSUMPTION OF SELLER’S MORTGAGE
380       ARTICLES OF AGREEMENT FOR DEED OR PURCHASE MONEY MORTGAGE
381       VACANT LAND
382       NEW CONSTRUCTION
383
384                    39. SPECIFIED PARTY APPROVAL: This Contract is contingent upon the approval of the Real Estate by
385   ______________________________________________________________________________________,                  Buyer’s  specified    party,
386   within five (5) calendar days after the Date of Acceptance. In the event Buyer’s specified party does not approve of the Real Estate
387   and written notice is given to Seller within the time specified, this Contract shall be null and void and earnest money refunded
388   to Buyer upon written direction of the Parties to Escrowee. If written notice is not served within the time specified, this
389   provision shall be deemed waived by the Parties and this Contract shall remain in full force and effect.



         EK
      ___________                                             SC
                  Buyer Initial ___________ Buyer Initial ___________ Seller Initial ___________ Seller Initial
              1516 E 85th Pl. Chicago IL 60619
       Address________________________________________________________________________________
                                                                       Page 7 of 8
                Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 32 of 126 PageID #:20663
390   THIS DOCUMENT WILL BECOME A LEGALLY BINDING CONTRACT WHEN SIGNED BY ALL
391   PARTIES AND DELIVERED
392   The Parties represent that text of this form has not been altered and is identical to the official Multi-Board Residential
393   Real Estate Contract 3.0.
394                                                 20                                                                 20____
395   Date of Offer                                            DATE OF ACCEPTANCE
396
397   Buyer Signature                                          Seller Signature
398
399   Buyer Signature                                          Seller Signature
400   1516 E 85th Pl Assocaites                                 EquityBuild, Inc.
401   Print Buyer(s) Name(s)                                   Print Seller(s) Name(s)
402    5068 West Plano Pkwy                                     1083 N. Collier Blvd. #132
403   Address                                                  Address
404   Plano                       TX         75093              Marco Island                       FL          34145
405   City                       State          Zip            City                               State         Zip
406   817-343-0707        elizabeth@equitybuildfinance.com     239-573-5055                       jerry@equitybuild.com
407   Phone Number(s)                  Email                   Phone Number(s)                          Email
408                                             FOR INFORMATION ONLY
409
410   Selling Office                           MLS #           Listing Office                                  MLS #
411
412   Selling Agent               MLS #          Email         Listing Agent                   MLS #               Email
413
414   Address              City           ST       Zip         Address                  City              ST               Zip
415
416   Phone No.                      Fax No.                   Phone No.                               Fax No.
417
418   Buyer’s Attorney               Email                     Seller’s Attorney                       Email
419
420   Address                                                  Address
421
422   Phone No.                      Fax No.                   Phone No.                               Fax No.
423
424   Mortgage Company               Fax No.                   Loan Officer                            Phone No.
425
426   ©2003, Illinois Real Estate Lawyers Association. All rights reserved. Unauthorized duplication or alteration of this
427                                       form or any portion thereof is prohibited.
428            Official form available at www.reallaw.org (web site of Illinois Real Estate Lawyers Association).
429                           Approved by the following organizations January, 2003.
430   Illinois Real Estate Lawyers Association, Belvidere Board of REALTORS®, Boone County Bar Association, Chicago
431   Association of REALTORS®, Du Page County Bar Association, Kane County Bar Association, Lake County Bar
432   Association, McHenry County Association of REALTORS®, North Shore - Barrington Association of REALTORS®,
433   Northwest Association of REALTORS®, Northwest Suburban Bar Association, Oak Park Board of REALTORS®,
434   REALTOR® Association of the Fox Valley, REALTOR® Association of West/South Suburban Chicagoland, West
435   Towns Board of REALTORS®
436
437   This offer was presented to Seller by _______________________ on __________20_____ at ____:_____ AM/PM
438                                                (Agent)                   (date)
439   This offer is rejected _______________      _____________________      __________________20______
440                           (Seller initials)    (Seller initials)         (date)




                                                         SC Seller Initial ___________ Seller Initial
          EK Buyer Initial ___________ Buyer Initial ___________
      ___________
       Address________________________________________________________________________________
              1516 E 85th Pl. Chicago IL 60619
                                                              Page 8 of 8
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 33 of 126 PageID #:20664



                        ADDENDUM B TO REAL ESTATE PURCHASE CONTRACT

This Adde du B to Real Estate Pu hase Co t a t Adde du B is ade a pa t of that e tai Real
Estate Pu hase Co t a t Co t a t etwee E uityBuild, I . “elle a d 1516 E 85th PlAssociates
  Pu hase fo the pu hase of the p ope ty k ow as 1516 E 85th Pl. Chicago, IL 60619.

       Purchase Price: $50,000.00

       Closing Date: May 2nd, 2013

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchase agree to the following:

       1. The following structure is also being contracted by the parties in this contract: Upon sale of
          the property after completion of the rehab, the net profit will be split in the following
          manner: 60% to 1516 E 85th Pl Associatesand 40% to EquityBuild, Inc. Net profit is defined
          as the sale minus the initial purchase price, rehab cost and closing costs for both the
          purchase and sale.

       2. EquityBuild, Inc. does not currently own the property but will at the time of sale to the
          subject buyer of this contract. Should the closing be before the closing date, the buyer must
          honor the new closing date.Should the seller not be ready until after the closing date, it will
          extend this contract until that date.

       3. The scope of work for the subject property is guaranteed. Should the renovation costs
          exceed that which is on the scope of work, EquityBuild, Inc. will be responsible for those
          excess costs.

The addendum does not otherwise alter or change the terms of the previous agreement between the
parties.


BUYER: ______________________________           SELLER: ______________________________

             04/11/13
Dated: ______________________________                       04/11/13
                                                Dated: ______________________________
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 34 of 126 PageID #:20665




BUYER: ______________________________

          04/11/13
Dated: ______________________________
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 35 of 126 PageID #:20666




                                                                         TAB C
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 36 of 126 PageID #:20667

 DEPARTMENT OF THE TREASURY
 INTERNAL REVENUE SERVICE
 CINCINNATI OH    45999-0023

                                                      Date of this notice:   05-21-2013

                                                      Employer Identification Number:
                                                      XX-XXXXXXX

                                                      Form:   SS-4

                                                      Number of this notice:   CP 575 B
      1516 E 85TH PL ASSOCIATES
      ELIZABETH BULIN GEN PTR
      5068 W PLANO PKWY STE 300                       For assistance you may call us at:
      PLANO, TX 75093                                 1-800-829-4933


                                                      IF YOU WRITE, ATTACH THE
                                                      STUB AT THE END OF THIS NOTICE.




              WE ASSIGNED YOU AN EMPLOYER IDENTIFICATION NUMBER

     Thank you for applying for an Employer Identification Number (EIN). We assigned you
EIN XX-XXXXXXX. This EIN will identify you, your business accounts, tax returns, and
documents, even if you have no employees. Please keep this notice in your permanent
records.

     When filing tax documents, payments, and related correspondence, it is very important
that you use your EIN and complete name and address exactly as shown above. Any variation
may cause a delay in processing, result in incorrect information in your account, or even
cause you to be assigned more than one EIN. If the information is not correct as shown
above, please make the correction using the attached tear off stub and return it to us.

     Based on the information received from you or your representative, you must file
the following form(s) by the date(s) shown.

                    Form 1065                       04/15/2014

     If you have questions about the form(s) or the due date(s) shown, you can call us at
the phone number or write to us at the address shown at the top of this notice. If you
need help in determining your annual accounting period (tax year), see Publication 538,
Accounting Periods and Methods.

     We assigned you a tax classification based on information obtained from you or your
representative. It is not a legal determination of your tax classification, and is not
binding on the IRS. If you want a legal determination of your tax classification, you may
request a private letter ruling from the IRS under the guidelines in Revenue Procedure
2004-1, 2004-1 I.R.B. 1 (or superseding Revenue Procedure for the year at issue). Note:
Certain tax classification elections can be requested by filing Form 8832, Entity
Classification Election. See Form 8832 and its instructions for additional information.

     A limited liability company (LLC) may file Form 8832, Entity Classification
Election, and elect to be classified as an association taxable as a corporation. If
the LLC is eligible to be treated as a corporation that meets certain tests and it
will be electing S corporation status, it must timely file Form 2553, Election by a
Small Business Corporation. The LLC will be treated as a corporation as of the
effective date of the S corporation election and does not need to file Form 8832.

     To obtain tax forms and publications, including those referenced in this notice,
visit our Web site at www.irs.gov. If you do not have access to the Internet, call
1-800-829-3676 (TTY/TDD 1-800-829-4059) or visit your local IRS office.
      Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 37 of 126 PageID #:20668
     (IRS USE ONLY)    575B                 05-21-2013   1516   B   9999999999   SS-4




     IMPORTANT REMINDERS:

          *   Keep a copy of this notice in your permanent records. This notice is issued only
              one time and the IRS will not be able to generate a duplicate copy for you. You
              may give a copy of this document to anyone asking for proof of your EIN.

          *   Use this EIN and your name exactly as they appear at the top of this notice on all
              your federal tax forms.

          *   Refer to this EIN on your tax-related correspondence and documents.

          If you have questions about your EIN, you can call us at the phone number or write to
     us at the address shown at the top of this notice. If you write, please tear off the stub
     at the bottom of this notice and send it along with your letter. If you do not need to
     write us, do not complete and return the stub.

          Your name control associated with this EIN is 1516. You will need to provide this
     information, along with your EIN, if you file your returns electronically.

          Thank you for your cooperation.




                               Keep this part for your records.           CP 575 B (Rev. 7-2007)

----------------------------------------------------------------------------------------------

       Return this part with any correspondence
       so we may identify your account. Please                                          CP 575 B
       correct any errors in your name or address.
                                                                                 9999999999


       Your Telephone Number   Best Time to Call   DATE OF THIS NOTICE: 05-21-2013
       (     )      -                              EMPLOYER IDENTIFICATION NUMBER: XX-XXXXXXX
       _____________________   _________________   FORM: SS-4               NOBOD




      INTERNAL REVENUE SERVICE                             1516 E 85TH PL ASSOCIATES
      CINCINNATI OH    45999-0023                          ELIZABETH BULIN GEN PTR
                                                           5068 W PLANO PKWY STE 300
                                                           PLANO, TX 75093
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 38 of 126 PageID #:20669




                                                                         TAB D
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 39 of 126 PageID #:20670
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 40 of 126 PageID #:20671
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 41 of 126 PageID #:20672
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 42 of 126 PageID #:20673
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 43 of 126 PageID #:20674
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 44 of 126 PageID #:20675
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 45 of 126 PageID #:20676
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 46 of 126 PageID #:20677




                                                                         TAB E
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 47 of 126 PageID #:20678




1414 E. 62ND PLACE, CHICAGO, IL 60637
20-14-415-007-0000
LOT 15 AND THE WEST 10 FEET OF LOT 16 IN BLOCK 3 IN O.A. BOGUE’S
SUBDIVISION OF THAT PART OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF
SECTION 14, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.

1418 E. 62ND PLACE, CHICAGO, IL 60637
20-14-415-008-0000
LOT 17 AND THE EAST 15 FEET OF LOT 16 IN BLOCK 3 IN O.A. BOGUE'S SUBDIVISION
OF THAT PART OF THE SOUTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 14,
TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.

1017 W. 102ND STREET, CHICAGO, IL 60643
25-08-427-046-0000
LOT 7 IN BROWN'S RESUBDIVISION OF THE EAST 1/2 OF LOT 14 IN HITT'S
SUBDIVISION OF THE SOUTHEAST 1/4 OF SECTION 8, TOWNSHIP 37 NORTH, RANGE
14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

1516 E. 85TH PLACE, CHICAGO, IL 60619
20-35-411-019-0000
LOT 18 IN BLOCK 4 IN CEPEK'S SUBDIVISION, BEING A SUBDIVISION OF THE EAST
1/2 OF THE SOUTHEAST 1/4 (EXCEPT THE NORTH 1/2 OF THE NORTH 1/2 THEREOF)
OF SECTION 35, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, INCLUDING VACATED STREETS THEREIN, IN COOK COUNTY, ILLINOIS.

2136 W. 83RD STREET, CHICAGO, IL 60620
20-31-129-046-0000
LOT 44 AND THE WEST 1/2 OF LOT 43 IN THE SUBDIVISION OF LOT 8 OF HUNTER'S
SUBDIVISION OF THE NORTHWEST 1/4 OF SECTION 31, TOWNSHIP 38 NORTH,
RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

417 OGLESBY AVENUE, CALUMET CITY, IL 60409
29-12-219-015-0000
LOT 16 IN BLOCK 4 IN SIBLEY BOULEVARD ADDITION TO CALUMET CITY, BEING A
SUBDIVISION OF THE EAST OF THE SOUTHWEST 1/4 OF THE NORTHEAST 1/4 OF
SECTION 12, TOWNSHIP 36 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.

7922 S. LUELLA AVENUE, CHICAGO, IL 60617
20-36-204-024-0000
LOT 43 AND THE SOUTH 8-1/3 FEET OF LOT 44 IN BLOCK 4 IN RICHARDSON’S
SUBDIVISION OF THE NORTHEAST ¼ OF SECTION 36, TOWNSHIP 38 NORTH, RANGE
14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 48 of 126 PageID #:20679




7925 S. KINGSTON AVENUE, CHICAGO, IL 60617
21-31-103-013-0000
LOT 15 (EXCEPT THE NORTH 15 FEET THEREOF) AND THE NORTH 22 FEET OF LOT
16 IN BLOCK 1 IN 79TH STREET ADDITION TO CHELTEMHAM BEACH IN THE
NORTHWEST 1/4 OF SECTION 31 TOWNSHIP 38 NORTH RANGE 14 EAST OF THE
THIRD PRINCIPLA MERIDIAN IN COOK COUNTY, ILLINOIS.

7933 S. KINGSTON AVENUE, CHICAGO, IL 60617
21-31-103-015-0000
LOT 18 (EXCEPT THE NORTH 4 FEET THEREOF) AND THE NORTH 11 FEET OF LOT 19
IN BLOCK 1 IN 79TH STREET ADDITION TO CHELTEHAM BEACH, BEING A
SUBDIVISION OF PART OF THE NORTHEWEST 1/4 OF SECTION 31, TOWNSHIP 38
NORTH, RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS.

8030 S. MARQUETTE AVENUE, CHICAGO, IL 60617
21-31-113-050-0000
LOT 13 AND THE NORTH 15 FEET OF LOT 14 IN BLOCK 10 IN ORELUP AND TAYLOR’S
SUBDIVISION OF BLOCKS 9, 10 AND 11 IN PARTITION OF THE NORTHEAST 1/4 OF
THE NORTHWEST 1/4 AND THE NORTHWEST 1/4 OF THE NORTHEAST 1/4 OF
SECTION 31, TOWNSHIP 38 NORTH, RANGE 15, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.

8104 S KINGSTON AVENUE, CHICAGO, IL 60617
21-31-118-019-0000
LOT 2 IN BLOCK 2, IN THE SUBDIVISION OF LOTS 1 TO 10, BOTH INCLUSIVE, IN
CHARLES RINGER'S SOUTH SHORE ADDITION, BEING A SUBDIVISION OF THE EAST
1/2 OF THE SOUTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 31, TOWNSHIP 38
NORTH, RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN (EXCEPT THE SOUTH
33 FEET THEREOF, TAKEN FOR WIDENING EAST 83RD STREET), IN COOK COUNTY,
ILLINOIS.

8403 S. ABERDEEN STREET, CHICAGO, IL 60620
20-32-410-002-0000
LOT 47 IN DELANY’S SOUTH ENGLEWOOD SUBDIVISION OF THE WEST 1/2 OF THE
SOUTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 32 TOWNSHIP 38 NORTH
RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.

8405 S. MARQUETTE AVENUE, CHICAGO, IL 60617
21-31-314-002-0000
LOTS 45 AND 46 IN BLOCK 47 IN HILLS ADDITION TO SOUTH CHICAGO A
SUBDIVISION OF THE SOUTHWEST 1/4 OF SECTION 31 TOWNSHIP 38 NORTH RANGE
15 EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 49 of 126 PageID #:20680




8529 S. RHODES AVENUE, CHICAGO, IL 60619
20-34-408-008-0000
LOT 23 IN JOHN E. WHITE’S ADDITION TO CHATHAN FILES BEING A SUBDIVISION
OF BLOCK 7 IN WARFIELD’S SUBDIVISION OF THE WEST 1/2 OF THE SOUTH EAST
1/4 OF SECTION 34 TOWNSHIP 38 NORTH RANGE 14 EAST OF THE THIRD PRINCIPAL
MERIDIAN IN COOK COUNTY, ILLINOIS.

8800 S. ADA STREET, CHICAGO, IL 60620
25-05-112-011-0000
LOT 1 (EXCEPT THE SOUTH 20 FEET) IN BLOCK 5 IN BRAINERD’S SUBDIVISION OF
BLOCKS 1 TO 8 AND 11 IN COLE’S SUBDIVISION OF THE EAST 1/2 OF THE NORTH
WEST 1/4 OF SECTION 5 TOWNSHIP 37 NORTH RANGE 14 EAST OF THE THIRD
PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.

9212 S. PARNELL AVENUE, CHICAGO, IL 60620
25-04-312-056-0000
LOT 6 AND THE NORTH 6-1/4 FEET OF LOT 7 IN BLOCK 11 IN BROUSE’S SUBDIVISION
OF THE NORTH 40 ACRES OF THE 95 ACRES OF THE WEST 110 ACRES OF THE
SOUTHWEST ¼ OF SECTION 4 TOWNSHIP 37 NORTH RANGE 14 EAST OF THE THIRD
PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.

10012 S. LASALLE AVENUE, CHICAGO, IL 60628
25-09-412-025-0000
LOT 161 IN S. M. BLOSS AND COMPANY'S SUBDIVISION OF THE WEST 1/2 OF BLOCKS
3, 12, 17 AND 26 AND THE EAST 1/2 OF BLOCKS 4, 11, 18 AND 25 IN FERNWOOD, A
RESUBDIVISION OF THE SOUTHEAST 1/4 OF SECTION 9, TOWNSHIP 37 NORTH,
RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

11318 S. CHURCH STREET, CHICAGO, IL 60643
25-19-216-025-0000
THE SOUTHERLY 5 FEET OF LOT 7 AND ALL OF LOT 8 IN BLOCK 75 IN WASHINGTON
HEIGHTS IN THE NORTHEAST 1/4 OF SECTION 19, TOWNSHIP 37 NORTH, RANGE 14,
EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

3213 S. THROOP STREET, CHICAGO, IL 60608
17-32-107-006-0000
LOT 43 IN BLOCK 7 IN SPRINGER AND FOX’S ADDITION TO CHICAGO IN THE
NORTHEAST 1/4 OF THE NORTHWEST 1/4 OF SECTION 32, TOWNSHIP 39 NORTH,
RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

3723 W. 68TH PLACE, CHICAGO, IL 60629
19-23-314-013-0000
THE WEST 3 FEET OF LOT 9, ALL OF LOT 10 AND THE EAST 6 FEET OF LOT 11 IN
BLOCK 4 IN PARADIS SUBDIVISION OF THE WEST 1/2 OF THE NORTHEAST 1/4 OF
THE SOUTHWEST 1/4 OF SECTION 23, TOWNSHIP 38 NORTH, RANGE 13, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 50 of 126 PageID #:20681




406 E. 87TH PLACE, CHICAGO, IL 60619
25-03-200-027-0000
THE WEST 9 FEET AND 9 INCHES OF LOT 45 AND ALL OF LOT 46 IN BLOCK 28 IN S.
E. GROSS’S SUBDIVISION OF BLOCKS 27 TO 42 IN DAUPHIN PARK SECOND
ADDITION, A SUBDIVISION OF THE WEST 1/2 IF THE NORTHEAST 1/4 OF SECTION 3,
TOWNSHIP 37 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.

61 E. 92ND STREET, CHICAGO, IL 60619
25-03-308-024-0000
LOT 26 IN BLOCK 2 IN SANGER’S SUBDIVISION OF THE NORTH ½ OF THE SOUTH 1/2
OF THE NORTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 3, TOWNSHIP 37
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY,
ILLINOIS.

6554 S. RHODES AVENUE, CHICAGO, IL 60637
20-22-218-039-0000
LOT 23 AND THE SOUTH 1 FOOT OF LOT 22 IN BLOCK 3 IN OAKWOOD DIVISION
OF THE NORTH 1/2 OF THE SOUTH 1/2 OF THE NORTHEAST 1/4 OF SECTION 22,
TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.

6825 S. INDIANA AVENUE, CHICAGO, IL 60637
20-22-309-011-0000
THE NORTH 20 FEET OF LOT 43 AND THE SOUTH 10 FEET OF LOT 44 IN CORNELL'S
SUBDIVISION BY FREER (RECEIVER) OF THE EAST 1/2 OF THE SOUTHWEST 1/4 OF
SECTION 22, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.

7210 S. VERNON AVENUE, CHICAGO, IL 60619
20-27-208-019-0000
THE NORTH 1/2 OF LOT 3 IN BLOCK 2 IN LEE BROTHERS ADDITION TO PARK
MANOR, A SUBDIVISION OF THE SOUTHWEST 1/4 OF THE NORTHWEST 1/4 OF THE
NORTHEAST 1/4 OF SECTION 27, TOWNSHIP 38 NORTH, RANGE 14 EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

7712 S. EUCLID AVENUE, CHICAGO, IL 60649
20-25-322-021-0000
LOT 5 IN BLOCK 18 ON SOUTHFIELD, BEING A SUBDIVISION OF BLOCKS 17, 18, 19,
22, 23, 24 AND 26 TO 32 BOTH INCLUSIVE IN JAMES STINSON'S SUBDIVISION OF THE
EAST GRAND CROSSING IN THE SOUTHWEST 1/4 OF SECTION 25, TOWNSHIP 38
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 51 of 126 PageID #:20682




7953 S. WOODLAWN AVENUE, CHICAGO, IL 60619
20-35-200-045-0000
LOT 26 IN BLOCK 107 IN CORNELL, A SUBDIVISION OF THE WEST 1/2 OF SECTION
26, OF THE SOUTHEAST 1/4 OF SECTION 26 (EXCEPT THE EAST 1/2 OF THE
NORTHEAST 1/4 OF SAID SOUTHEAST 1/4), THE NORTH 1/2 OF THE NORTHWEST 1/4
OF THE SOUTH 1/2 OF THE NORTHWEST 1/4, WEST OF THE ILLINOIS CENTRAL
RAILROAD, AND THE NORTHWEST 1/4 OF THE NORTHEAST 1/4 OF SECTION 35, ALL
IN TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.

8107 S. KINGSTON AVENUE, CHICAGO, IL 60617
21-31-119-003-0000
LOT 36 IN BLOCK 1 IN THE SUBDIVISION OF LOTS 1 TO 10 BOTH INCLUSIVE IN
CHARLES RINGERS' SOUTH SHORE ADDITION, A SUBDIVISION OF THE EAST 1/2 OF
THE SOUTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 31, TOWNSHIP 38 NORTH,
RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN (EXCEPT THE SOUTH 33 FEET
THEREOF TAKEN FOR WIDENING EAST 83RD STREET).

8346 S. CONSTANCE AVENUE, CHICAGO, IL 60617
20-36-304-054-0000
THE SOUTH 5 FEET OF LOT 18 AND ALL OF LOT 19 IN BLOCK 5 IN CONSTANCE, A
SUBDIVISION BY WALLACE C. CLEMENT OF THE EAST 1/2 OF THE SOUTHWEST 1/4
OF SECTION 36, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.

8432 S. ESSEX AVENUE, CHICAGO, IL 60617
21-31-309-031-0000
LOT 19, IN BLOCK 42 IN J.E. GRASSIE'S RESUBDIVISION OF LOTS 12 TO 37 BOTH
INCLUSIVE IN BLOCK 40, LOTS 3 TO 20 BOTH INCLUSIVE AND LOTS 33 TO 48 BOTH
INCLUSIVE IN BLOCK 42, ALL IN HILL'S ADDITION TO SOUTH CHICAGO BEING A
SUBDIVISION OF THE SOUTHWEST 1/4 OF SECTION 31, TOWNSHIP 38 NORTH,
RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

8517 S. VERNON AVENUE, CHICAGO, IL 60619
20-34-407-005-0000
LOT 26 IN BLOCK 8 IN J. E. WHITE’S FIRST CHATHAM FIELDS ADDITION, A
SUBDIVISION OF BLOCK 8 OF E. A. WARFIELD’S SUBDIVISION OF THE WEST 1/2 OF
THE SOUTHWEST 1/4 OF SECTION 34, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE
THIRD PRINICPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

2129 W. 71ST STREET, CHICAGO, IL 60636
20-30-104-004-0000
LOT 12 IN BLOCK 3 IN HERRONS SUBDIVISION OF 50 ACRES IN THE EAST 1/2 OF THE
NORTHWEST 1/4 OF SECTION 30, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE
THIRD PRINICPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 52 of 126 PageID #:20683




9610 S. WOODLAWN AVENUE, CHICAGO, IL 60628
25-11-108-045-0000
THE NORTH 20 FEET OF LOT 28 AND THE SOUTH 25 FEET OF THE LOT 29 IN BLOCK
26 IN COTTAGE GROVE HEIGHTS ADDITION, BEING A SUBDIVISION OF PART OF
THE NORTH 1/2 OF SECTION 11, TOWNSHIP 37 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERDIDIAN, IN COOK COUNTY, ILLINOIS.

5437 S. LAFLIN STREET, CHICAGO, IL 60609
20-08-318-014-0000 AND 20-08-318-015-000
LOT 30 AND THE NORTH 1/2 OF LOT 29 IN BLOCK 2 IN THE SUBDIVISION OF THE
WEST 1/2 OF THE EAST 1/2 OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF
SECTION 8, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINICPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.

6759 S. INDIANA AVENUE, CHICAGO, IL 60637
20-22-303-023-0000
LOT 27 IN MCKAY AND PAGUE’S ADDITION, BEING A SUBDIVISION OF BLOCK 10 IN
THE SUBDIVISION OF L.C. PAINE FREER, RECEIVER OF THE EAST 1/2 OF THE
SOUTHWEST 1/4 OF SECTION 22, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

1401 W. 109TH PLACE, CHICAGO, IL 60643
25-17-323-014-0000
LOT 128 IN E.A. CUMMINGS AND COMPANY'S ADDITION TO MORGAN PARK IN THE
SOUTHWEST 1/4 OF SECTION 17, TOWNSHIP 37 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

310 E 50TH STREET, CHICAGO, IL 60615
20-10-116-018-0000
LOT 2 IN WALTER AND JOHNSON’S SUBDIVISION OF LOTS 7 AND 8 IN BLOCK 2 IN
HARDINS SUBDIVISION OF THE EAST 1/2 OF THE SOUTH 1/2 OF THE NORTH 1/2 OF
THE SOUTH 1/2 OF THE NORTHWEST 1/4 OF SECTION 10, TOWNSHIP 38 NORTH,
RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

6807 S. INDIANA AVENUE, CHICAGO, IL 60637
20-22-309-002-0000
THE NORTH 15 FEET OF LOT 50 AND THE SOUTH 15 FEET OF LOT 51 IN CORNELL'S
SUBDIVISION OF BLOCK 14 OF A SUBDIVISION OF L.C.P. FREER (RECEIVER) BEING
A SUBDIVISION OF THE EAST 1/2 OF THE SOUTHWEST 1/4 OF SECTION 22,
TOWNSHIP 18 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 53 of 126 PageID #:20684




                                                                         TAB F
              Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 54 of 126 PageID #:20685
RACHLIS DUFF & PEEL , LLC
                                                                       Chicago Sun-Times
NOTICE OF PUBLIC SALE OF REAL ESTATE Kevin B. Duff, Receiver for the Estate of EquityBuild, Inc., EquityBuild Finance, LLC, their affiliates, and the aff
   ADORDERNUMBER: 0001118262-01
          PO NUMBER: Pub Sale of Real Estate                         Certificate of Publication
              AMOUNT: 600.00
   NO OF AFFIDAVITS:      1                             State of Illinois - County of      Cook

                                                        Chicago Sun-Times, does hereby certify it has published the attached advertisments in
                                                        the following secular newspapers. All newspapers meet Illinois Compiled Statue
                                                        requirements for publication of Notices per Chapter 715 ILCS 5/0.01 et seq. R.S. 1874,
                                                        P728 Sec 1, EFF. July 1, 1874. Amended by Laws 1959, P1494, EFF. July 17, 1959.
                                                        Formerly Ill. Rev. Stat. 1991, CH100, Pl.
                                                        Note: Notice appeared in the following checked positions.

                                                        PUBLICATION DATE(S): 12/14/2020, 12/21/2020, 12/28/2020, 01/04/2021

                                                        Chicago Sun-Times




                                                                   IN WITNESS WHEREOF, the undersigned, being duly authorized,
                                                                   has caused this Certificate to be signed


                                                                   by




                                                                                 Susan Quinn
                                                                                 Manager | Recruitment & Legals

        RACHLIS DUFF & PEEL , LLC                                                This 4th Day of January 2021
        542 S DEARBORN ST, STE 900
        ATTN: JODI WINE
        CHICAGO, IL 60605
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 55 of 126 PageID #:20686




                                                                         TAB G
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 56 of 126 PageID #:20687
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 57 of 126 PageID #:20688
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 58 of 126 PageID #:20689
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 59 of 126 PageID #:20690




                                                                         TAB H
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 60 of 126 PageID #:20691




                                  PURCHASE & SAIE AGREEMENT

This Purchase & Sale Agreement ("Agreement") is made by and between the court-appointed
federal equity receiver for 6217-27 S Dorchester LLC, EB South Chicago 1 LLC, EB South
Chicago 2 LLC, EB South Chicago 3 LLC, and EB South Chicago 4 LLC (collectively, "Seller")
pursuant to that certain Order Appointing Receiver entered August 17,2018, in the case
captioned United Stotes Securities and Exchonge Commission v. EquityBuild, tnc., et al., United
States District Court for the Northern District of lllinois, Eastern Division, Civil Action No. 1:18-
cv-05587 (the "SEC Action") and Lawndale realty 4, LLC, a Wyoming limited liability company
("Buyer") for the purchase and sale ofthe real property and all fixtures, equipment, and
personal property appurtenant thereto (the "properties") identified and legally described at
Tab A.




                                     TERMS AND CONDITIONS

The seller agrees to sell the Properties, and the Buyer agrees to purchase the properties, on the
following terms and conditions:

1.     Purchase Price. The purchase price for the properties shall be 54,100,000.00 (the
"Purchase Price"). The Buyer shall pay the Purchase price as follows:

        a.       An earnest money deposit (the "Earnest Money,') in an amount equal to Fifty
        Thousand and 00/100 Dollars (550,000) price within three (3) business days following
        the date of acceptance of the Agreement by the Seller (the "Acceptance Date"). within
        two (2) business days of expiration of the lnspection period, if the Agreement is not
        terminated, Buyer shall deposit with the escrow agent an amount equal to one Hundred
        Fifty-Five Thousand and 00/100 Dollars (S15S,OO0) to be held as earnest money.

        b.      The balance of the Purchase price, subject to any applicable credits and
        prorations, atclosing.                        i


2.     Financins. I lntentionally Omitted ].

3.      Earnest Monev. The Earnest Money shall be held by chicago Title Insurance company
("chicago Title") in a segregated escrow account. ln connection with said Earnest Money
deposit, the Buyer shall execute and deliver to the Seller a copy of the standard form strict joint
order escrow agreement required by Chicago Title in connection with the provision of closing
services for commercial transactions.

4.      court Approval. within sixty (60) days of the expiration of the lnspection period, seller
shall move before the Honorable John z. Lee or any judge sitting in his stead or to whom he has
made a referral in the sEc Action (the "Receivership court") to confirm the sale ofthe
Properties pursuant to this Agreement. ln the event that the motion is denied or the Seller is
unable to obtain approval during the 60-day period, then the Agreement shall become null and
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 61 of 126 PageID #:20692




void and all Earnest Money shall be refunded to the Buyer. lf Seller is unable to obtain court
approval within the 60 day period, Buyer may in its sole discretion extend the time to obtain a
court approval.

5.      Escrow Closing. This sale shall be closed through an escrow with Chicago Title in
accordance with the general provisions of the usual form of deed and money escrow
agreement then furnished and in use by said title company. Payment of the Purchase Price and
delivery ofthe receiver's special warranty deeds shall be made through the escrow. The cost of
the escrow shall be divided equally between the Buyer and the Seller, except that the Buyer
may be charged an additional fee for financing-related escrow services, if applicable. Unless
otherwise specified herein, all other closing costs shall be paid in accordance with governing
law or custom for commercial real estate sales transactions in Cook County, lllinois.

6.      lrrevocable Offer. This Agreement when executed by the Buyer and delivered to the
Seller shall constitute an irrevocable offer to purchase the Property until February 19, 2021 (the
"Offer Expiration Date"). ln the event that the offer is not accepted by the Seller before the
Offer Expiration Date, then the offer shall be deemed withdrawn.

7.       Personal Property. At Closing, the Seller shall tender to the Buyer a bill of sale for the
personal property appurtenant to the Properties (the "Personal Property") warranting only that
Seller is the absolute owner of said Personalty, that said Personalty is free and clear of all liens,
charges, and encumbrances, and that the Seller has the full right, power, and authority to sell
said Personalty and to deliver the bill ofsale. The Seller shall neither make nor adopt any
warranty whatsoever with respect to the Personal Property and shall specifically disclaim any
implied warranty of merchantability or fitness for a particular purpose. The price of the
Personal Property shall be included in the Purchase Price, and the Buyer agrees to accept all
such Personal Property in "as is" condition.

8.      Conveyance of Title. The Seller shall convey title to the Properties by a recordable form
special warranty deed subject to the following Permitted Exceptions:

       a.      general real estate taxes not yet due and payable at the time of Closing;

       b.      covenants, conditions, restrictions, or building lines and easements of record;

       c.      public and utility easements;

       d.      applicable zoning and building laws and ordinances;

       e.      acts done by or suffered through Buyer or anyone claiming by, through, or under
               Buyer;

       f.      all pending governmental actions or proceedings;

       g.      encroachments, encumbrances, violations, variations, or adverse circumstances
               affecting title that would be disclosed by an accurate survey; and
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 62 of 126 PageID #:20693




       h.      that certain ordinance recorded as Document No. 1328213019 relating to
               Chicago Enterprise Zone Vl and the terms and conditions contained therein;

9.      Commitment For Title lnsurance. Within ten (10) business days after the Acceptance
Date, the Seller shall deliver to the Buyer evidence of merchantable title to the Properties by
delivering a commitment for title insurance with extended coverage from Chicago Title in the
amount of the Purchase Price with a commitment date not earlier than November 6,2020,
subject only to general exceptions, the Permitted Exceptions, and exceptions pertaining to liens
or encumbrances of a definite and ascertainable amount which may be removed by the
payment of money by Seller, endorsed over by Chicago Title at the Seller's sole expense, or
extinguished by order of the Receivership Court. Such title commitment shall be conclusive
evidence ofgood and merchantable title, subject only to the foregoing exceptions. lf the
commitment for title insurance discloses title exceptions other than the general exceptions,
Permitted Exceptions, exceptions waivable through the payment of money, issuance of an
endorsement, or Receivership Court order, the Seller shall have thirty (30) calendar days from
the Acceptance Date to cure, or insure over, the unpermitted exceptions, and the Closing Date
shall be extended, if necessary, until said unpermitted exceptions are cured or insured over. lf
the Seller fails to timely secure the removal of the unpermitted exceptions or obtain an
endorsement insuring over the unpermitted exceptions, the Buyer may terminate this Contract
with a full refund of Earnest Money upon Notice to the Seller within ten (10) business days after
the expiration of said thirty (30) day period. ln such event, this Agreement shall become null
and void and neither party shall thereafter have any rights against the other, and the Seller may
not be held liable for direct, indirect, incidental, or consequential damages.

10.      The Closine Date. The closing shall be held on a date (the "Closing Date") to be
designated by the Seller promptly after the Receivership Court after approves the sale of the
Properties pursuant to this Agreement, provided, however, that the Buyer shall be entitled to
ten business days'advance Notice ofthe Closing Date. The Closing Date shall not be a date
earlier than sixty (60) days from the Acceptance Date. The Seller agrees to surrender
possession of the Properties at the time of Closing.

17.     Survevs. The Buyer acknowledges that the Seller made boundary surveys of each ofthe
Properties available to the Buyer. lf the Buyer desires a more recent or extensive survey of any
of the Properties, such surveys shall be obtained at the Buyer's sole cost and expense.

!2.     Assisnment And Assumption Of Leases. At Closing, the Seller shall deliver to the Buyer,
and the Seller and Buyer shall execute, an assignment and assumption of leases (in the form
attached hereto at Tab B) pursuant to which the Seller shall convey all right, title, and interest
in and to any leases in effect at the Properties to the Buyer, and the Buyer shall agree to
assume all of the Seller's obligations under said leases.

13.      Prorations. The Seller shall pay such water charges as may be necessary to authorize the
purchase of the transfer tax stamps required to be affixed to the special warranty deed. All
water shall be prorated as ofthe Closing Date based upon the most recent utility bill. Any and
all rents collected from or on behalf of tenants until the date of Closing shall be applied by the
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 63 of 126 PageID #:20694




Seller first to past due balances and then to currently scheduled monthly rent. Any rents
uncollected at the time of Closing shall thereafter belong to the Buyer. Each tenant's scheduled
monthly rent shall then be prorated forthe month of Closing. Real estate taxes associated with
the ownership ofthe Properties shall be prorated as ofthe Closing Date based on 105% ofthe
most recently ascertainable tax bill.

14.    Due Diligence Review. The Buyer acknowledges that it was afforded access to an
electronic due diligence room prior to the execution ofthis Agreement. The Seller represents
and warrants that the files contained in the electronic due diligence room constituted true and
accurate copies of materials received from third party property management companies (the
"Due Diligence Materials"):

       a.      Leases & HAP Controcts. Copies of leases and housing assistance payment
               contracts.

       b.      Utilitv   Bills. Copies   of utility bills, to the extent available. for the twelve calendar
               months preceding January 2021.

       c.      Profit & Loss Stotements. A trailing twelve-month profit and loss statement
               (through December 2020) reflecting operating income and expense associated
               with the Properties, as generated by the management company overseeing the
               corresponding property.

       e.      Litiootion Documents. Copies of documents, including notices of violation,
               orders, judgments, and other pleadings, pertainlng to known litigation or
               administrative action currently affecting the Properties.

       f   .   Survevs. Copies of surveys of the Properties in which the field work was
               performed between August 5 and November 15, 2019.

       g.      Propertv lnspection Reports. Property condition reports, photographs, and
               estimates and/or bids for repair work prepared by Safeguard Properties.

The Seller disclaims any warranty regarding the accuracy or completeness of any particular
document or any category of documents contained in the electronic due diligence room or that
the number of dwelling units at any of the Properties has been approved or is otherwise
permitted by federal, state, or local law.

15.      Propertv lnspections. For a period of thirty (30) days from and after the Acceptance
Date  (the "lnspection Period"), the Seller shall use its best efforts to secure access to the
Properties during reasonable hours for the purpose of allowing the Buyer to conduct
inspections of the major structural and mechanical components of the Properties. The Buyer
may terminate this Agreement with a full refund of Earnest Money upon the delivery of Notice
to the Seller on or before the conclusion ofthe lnspection Period if the physical condition ofthe
major structural and mechanical components of the Properties, viewed as a whole, materially



                                                       4
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 64 of 126 PageID #:20695




differs from the physical condition of the major structural and mechanical components of the
Properties as reasonably ascertainable from the Due Diligence Materials made available to the
Buyer. A major structural or mechanical component shall be deemed to be in satisfactory
operating condition, however, if it substantially performs the function for which it is intended,
regardless of age, and does not pose a threat to health or safety. Upon receipt by the Seller of
the notice of termination, this Agreement shall be considered null and void and the parties shall
be discharged of any and all obligations hereunder (except those obligations which survive
termination) and the Earnest Money shall be released to the Buyer. ln the event that the Buyer
does not terminate the Agreement on or prior to the conclusion of the lnspection Period, the
Properties shall be considered accepted by the Buyer and the Earnest Money shall thereafter
be non-refundable, except as provided in Section 4. ln connection with its inspection ofthe
Properties, the Buyer shall keep the Properties free and clear of liens, shall indemnify and hold
Seller harmless from and against any and all liability, loss, cost, damage, or expense relating to
its inspections of the Properties, and shall repair any and all damage arising from the
inspection. These obligations shall survive termination of the Agreement.

16.     Entry lnto Or Renewal Of Contracts & Material Chanses. Following the expiration of the
lnspection Period, the Seller shall not without the prior written consent ofthe Buyer, said
consent not to be unreasonably withheld, conditioned, or delayed, enter into or renew any
service contract or lease affecting or concerning any of the Properties. ln addition, the Seller
shall not make any material changes to any Property, perform or engage in any act, or enter
into any agreement that materially changes the value of any Property or the rights of the Buyer
relating to any Property.

77.     Material Destruction. Risk of loss to the Properties shall be borne by the Seller until title
has been conveyed to Buyer. li prior to Closing, a material portion of any of the Properties shall
be destroyed or materially damaged by fire or other casualty, then the Seller shall provide
prompt notice of said fire or other casualty to the Buyer and this Agreement shall thereafter, at
the option ofthe Buyer, exercised by Notice to the Seller within five (5) business days after
receipt of notice of such material damage, be null and void, and all Earnest Money shall be
refunded to the Buyer. Failure of the Buyer to provide timely notice shall constltute a waiver of
the right to terminate.

18.      Condition Of Properties. The Buyer understands and agrees that the Properties are
being sold "as is" and "with all faults" and that neither the Seller nor any agent or attorney of
the Seller, makes, or has made, any representation or warranty as to the physical condition or
value of the Properties or its suitability for the Buyer's intended use. The Seller has no
obligation to repair or correct any alleged patent or latent defect at the Properties, or to
compensate the Buyer for any such defect, and, upon closing, the Buyer waives, releases,
acquits, and forever discharges the Seller, and all of the Seller's agents and attorneys, to the
maximum extent permitted by law, from any and all claims, actions, causes or action, demands,
rights, liabilities, losses, damages, costs, or expenses, direct or indirect, known or unknown,
foreseen or unforeseen, that it now has or which may arise in the future on account of or in any
way arising from or relating to any alleged patent or latent defect at any of the Properties.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 65 of 126 PageID #:20696




19.     Buver Default. The Buyer and Seller agree that it would be difficult to ascertain the
actual damages to be suffered by the Seller in the event of a default by the Buyer and that the
amount of the Earnest Money deposited by the Buyer hereunder constitutes the parties'
reasonable estimate of the Seller's damages in the event of the Buyer's default, and that upon
any such default not caused by the Seller, the Seller shall be entitled to retain the Earnest
Money as liquidated damages, which shall constitute the Seller's sole and exclusive remedy in
law or at equity in connection with said default.

2A.     Seller Default. ln the event that the Seller shall fail to sell, transfer, and assign the
Property to Buyer in violation of the terms of this Agreement and/or fail to perform any other
material obligation of Seller hereunder, then the Buyer may give Notice to the Seller specifying
the nature of the default. The Seller shall thereafter have five (5) business days from receipt of
said Notice, but in no event beyond the Closing Date, within which to cure the alleged default. lf
the Seller fails to cure the default within the cure period, then the Buyer shall be entitled to the
return of all Earnest Money and (a) to declare the Agreement null and void and sue for
reasonable out-of-pocket expenses incurred in connection with this Agreement prior to the
alleged default or (b) to sue for specific performance, the parties recognizing that the
Properties are unique and that the Buyer otherwise lacks an adequate remedy at law. ln the
latter event, the Buyer is advised that Section Vlll of the Order Appointing Receiver entered in
the SEC Action enjoins the filing or prosecution of all civil proceedings against the Receiver, in
his capacity as Receiver, until further order of the court.

27. Representations and Warranties. As a material inducement to the Buyer to enter into
this Agreement, the Seller hereby makes the following representations and warranties, each of
which shall remain true and correct as of the Closing Date:

       a.      The Seller has the full right, power, and authority to convey the Properties to the
               Buyer as provided in this Agreement and to carry out its obligations hereunder.
               ln addition, the individual executing this Agreement on behalf of the Seller has
               the legal right, power, and authority to bind the Sellerto the terms hereof.

       b.      The Seller will not take any action affecting title to any of the Properties
               following the Acceptance Date.

       c.      To the best of the Seller's knowledge, there are no actions, investigations, suits,
               or proceedings, pending or threatened, that affect any of the Properties, or the
               ownership or operation thereof, other than the SEC Action and the followinB:

               INone.]

       d.      To the best ofthe Seller's knowledge, none ofthe Properties is in violation, nor
               has been under investigation for violation, of any federal, state, or local law,
               ordinance, or regulation regulating environmental conditions in, at, on, under, or
               about any ofthe Properties, including but not limited to, soil and groundwater
               conditions.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 66 of 126 PageID #:20697




22.     Notices. All notices required or permitted under this Agreement shall be in writing and
served by registered or certified United States mail, return receipt requested; nationally
recognized overnight mail courier (signature required); or electronic mail (evidenced by
competent and authentic proof of transmission). Any notices given to the Seller shall be
delivered to the Seller's counsel, at the following physical or e-mail addresses:


                              i:x::ii';#::
                              Hi.)#lt,il:l::l#'"
                              on   d rew @ o n d rew p o rte rl o w. co m


                              Michael Rachlis
                              Rachlis Duff Peel & Kaplan LLC
                              542 South Dearborn, Suite 900
                              Chicago, lllinois 60605
                              mrochlis@rdoplow.net

Any such notices or demands given to the Buyer shall be delivered to the Buyer's counsel, at the
following address physical or e-mail addresses:

                              Charles Mack
                              1363 Shermer Rd., Suite 210
                              Northbrook, lL 60062
                              charles@mlgcounsel.net

23.     Like-Xind Exchanee. The Seller agrees to cooperate if the Buyer elects to acquire the
Property as part of a like-kind exchange under Section 1031 of the lnternal Revenue Code. The
Buye/s contemplated exchange shall not impose upon the Seller any additional liability or
financial obligation, and the Buyer agrees to hold the Seller harmless from any liability that
might arise from such exchange. This Agreement is neither subject to nor contingent upon the
Buyer's ability to dispose of its exchange property or to effectuate an exchange. ln the event
any exchange contemplated by the Buyer should fail to occur, for whatever reason, the sale of
the Property shall nonetheless be consummated as provided herein.

24.    Real Estate Agents. Buyer represents and warrants that, other than Seller's Agent and
Buyer's Agent, if any, no other putative real estate agent or broker was involved in submitting,
showing, marketing, or selling the Property to the Buyer.

25.    Foreipn lnvestor Disclosure, The Seller and the Buyer agree to execute and deliver any
instrument, affidavit, or statement, and to perform any act reasonably necessary to carry out
the provisions of the Foreign lnvestment in Real Property Tax Act and regulations promulgated
thereunder. The Seller represents that the Seller is not a foreign person as defined in Section
1445 of the lnternal Revenue Code.




                                                      7
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 67 of 126 PageID #:20698




26.     MerFer. This Agreement expresses the entire agreement of the parties and supersedes
any and all previous agreements or understandings between them with regard to the Property.
There are no other understandings, oral or written, which in any way alter or enlarge the terms
of this Agreement, and there are no warranties or representations of any nature whatsoever,
either express or implied, except as set forth herein. This Agreement may be modified only by a
written instrument signed by the party to be charged.

27.    Governinp Law. This Agreement shall be governed by and construed in accordance with
the laws of the State of lllinois.

28.      Tolling. The lnspection Period, or the obligation of either Buyer or Seller to perform any
act required in this Agreement, shall be tolled in the event that current "stay at home"
restrictions imposed by the federal government, the State of lllinois, or the City of Chicago are
expanded to preclude the performance ofthe act required or permitted hereunder.




The undersigned Buyer hereby offers and agrees to purchase the Property upon the terms and

conditions stated herein as of this   17th    day of February 2027. ln addition, the individual

signing below on behalf of the Buyer represents and warrants that s/he is authorized to execute

this Agreement on behalf of the Buyer.




                                                 8
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 68 of 126 PageID #:20699




Buyer                                       Seller

Lawndale Realty 4 LLC                       KEVIN B. DUFF,
                                            FEDERAL EQUITY RECEIVER FOR
                                            6217-27 S DORCHESTER LLC, EB SOUTH
                                            CHICAGO 1 LLC, EB SOUTH CHICAGO 2 LLC,
                                            EB SOUTH CHICAGO 3 LLC, AND EB SOUTH
                                            CHICAGO 4 LLC


                                            Rachlis Duff Peel & Kaplan LLC
                                            542 South Dearborn Street, Suite 900
                                            Chicago, lllinois 60605
                                            (312) 733-3390




           be-

                                            Acceptance Datei   February 17, 2021


Buyer's Agent                               Seller's Agent

I                                           Michael Finch
                                            SVN SFRhub Advisors
                                            7310 North 16th Street, Suite 210
                                            Phoenix, Arizona 85020
                                            (602) 441-s3s4




                               I




                                        9
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 69 of 126 PageID #:20700




                                                                         TAB I
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 70 of 126 PageID #:20701
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 71 of 126 PageID #:20702




                                                                         TAB J
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 72 of 126 PageID #:20703
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 73 of 126 PageID #:20704




                     3/30/2021
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 74 of 126 PageID #:20705




                                                                         TAB K
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 75 of 126 PageID #:20706




1414 E 62ND PLACE, CHICAGO, IL 60637
1418 E 62ND PLACE, CHICAGO, IL 60637

Mortgage recorded June 23, 2017 as Document No. 1717413025 made by 6217-27 S. Dorchester, LLC to
Arman Kale Heaton and Natoshia Lamborn Heaton, Blue Mountain Ventures (SID IRA), Concord
Manaqement LLC, Conor Benson King, Cree Capital Ventures, LLC, David M. Harris, Duane Younq, Duke E.
Heqer and Viviana Heqer, Erwin J. Page Trust, Fredric R. Gottlieb Revocable Trust, DTD 7/31/08, Girl Cat
Capital West LLC, Hillside Fund LLC, iPlanGroup Agent for Custodian FBO Elizabeth Zeng IRA, iPlanGroup
Agent For Custodian FBO Gina Meyer Roth IRA, iPlanGroup Agent for Custodian FBO Laura Dirnberger
Roth IRA, iPlanGroup Agent for Custodian FBO Lyle J Swiney IRA, iPlanGroup Agent for Custodian FBO
Michael Dirnberger Roth IRA, iPlanGroup Agent for Custodian FBO Michelle Grimes IRA #3301097, IRA
Services Trust Company CFBO Linda Lipschultz, IRA, IRA Services Trust Company CFBO Steven Lipschultz
IRA, Jerome B. Shaffer Trust, JN Investment Trust, Joe Siracusa, Karl R. DeKlotz, Kevin Randall, Linda Marie
Lipschultz & Steven Charles Lipschultz Trust FBO LML TRUST UA APR 08 2016, Madison Trust Company
FBO Ernest Marcus M1612087, Matthew Hutchings, MidAtlantic IRA, LLC FBO Charles McEvoy IRA,
Mountain West IRA, Inc. FBO Rachael Clark, Nathan and/or Brandi Hennefer, Next Generation Trust
Services FBO Mark Kapsky IRA 2396, Next Generation Trust Services FBO Irene B. Kapsky FFBO Mark S.
Kapsky IRA 3207, Optima Property Solutions. LLC, Pacific Ocean Services, Inc., Pat Desantis, Paul N.
Wilmesmeier, PNW Investments, LLC, Quest IRA Inc. FBO Rebeca E. Savory-Romero ROTH IRA # 15528-21,
R.D. Meredith General Contractors, LLC 401K Plan, R2V2 Investments LLC, REAP, LLC, Reymone Randall,
Russell & Uschi Waite, Scott H. Eaton, Self Directed IRA Services Inc. FBO Gary Wayne Williams Acct
#100010381, Shankar Thiruppathi, Shengjie Li and Yuye Xu, Steven Roche, Sunwest Trust c/f Ann Marie
Shuster, IRA Acct. #1712719, Sunwest Trust Inc. FBO John B. Allred IRA (Acct #1612618), The Falkowitz
Group Retirement Trust, Timothy Sharp, Top Mark Home Solutions Inc., Wisemove Properties, LLC, and
Xiaoqing Chen to secure an indebtedness in the amount of $3,650,000.

1017 W 102ND STREET, CHICAGO, IL 60643

Mortgage recorded August 7, 2013 as Document No. 1321956023 made by EquityBuild, Inc. to Spectra
Investments LLC and David A. Adams & Penny F. Adams to secure an indebtedness in the amount of
$125,186.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded August 4, 2015 as Document No. 1521639001,
assigned to CAF Sub REIT, Inc. by instrument recorded December 1, 2015 as Document No. 1533508137,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded December 1, 2015 as
Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described chattels on
the land, as disclosed by financing statement naming EB South Chicago 1, LLC as debtor and recorded
January 12, 2015 as Document No. 1501229041, assigned to CAF Term Borrower 1, LLC by instrument
recorded March 21, 2016 as Document No. 1608156144, assigned to CAF Sub REIT, Inc. by instrument
recorded March 21, 2016 as Document No. 1608156145, and assigned to Colony American Finance 2015-
1, Ltd., by instrument recorded March 21, 2016 as Document No. 1608156146, with continuation
statement recorded July 24, 2019 as Document No. 1920516191.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 76 of 126 PageID #:20707




1516 E 85TH PLACE, CHICAGO, IL 60619

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded August 4, 2015 as Document No. 1521639001,
assigned to CAF Sub REIT, Inc. by instrument recorded December 1, 2015 as Document No. 1533508137,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded December 1, 2015 as
Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described chattels on
the land, as disclosed by financing statement naming EB South Chicago 1, LLC as debtor and recorded
January 12, 2015 as Document No. 1501229041, assigned to CAF Term Borrower 1, LLC by instrument
recorded March 21, 2016 as Document No. 1608156144, assigned to CAF Sub REIT, Inc. by instrument
recorded March 21, 2016 as Document No. 1608156145, and assigned to Colony American Finance 2015-
1, Ltd., by instrument recorded March 21, 2016 as Document No. 1608156146, with continuation
statement recorded July 24, 2019 as Document No. 1920516191.

2136 W 83RD STREET, CHICAGO, IL 60620

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded March 14, 2016 as Document No. 1607457176,
assigned to CAF Sub REIT, Inc. by instrument recorded March 14, 2016 as Document No. 1607457177, and
assigned to Colony American Finance 2015-1, Ltd. by instrument recorded March 14, 2016 as Document
No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American Finance Lender,
LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156141, assigned to CAF
Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156142, and assigned to
Colony American Finance 2015-1, Ltd. by instrument recorded March 21, 2016 as Document No.
1608156143, with continuation statement recorded July 14, 2019 as Document No. 1920516192.

417 OGLESBY AVENUE, CALUMET CITY, IL 60409

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded August 4, 2015 as Document No. 1521639001,
assigned to CAF Sub REIT, Inc. by instrument recorded December 1, 2015 as Document No. 1533508137,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded December 1, 2015 as
Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described chattels on
the land, as disclosed by financing statement naming EB South Chicago 1, LLC as debtor and recorded
January 12, 2015 as Document No. 1501229041, assigned to CAF Term Borrower 1, LLC by instrument
recorded March 21, 2016 as Document No. 1608156144, assigned to CAF Sub REIT, Inc. by instrument
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 77 of 126 PageID #:20708




recorded March 21, 2016 as Document No. 1608156145, and assigned to Colony American Finance 2015-
1, Ltd., by instrument recorded March 21, 2016 as Document No. 1608156146, with continuation
statement recorded July 24, 2019 as Document No. 1920516191.

7922 S LUELLA AVENUE, CHICAGO, IL 60617

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded March 14, 2016 as Document No. 1607457176,
assigned to CAF Sub REIT, Inc. by instrument recorded March 14, 2016 as Document No. 1607457177, and
assigned to Colony American Finance 2015-1, Ltd. by instrument recorded March 14, 2016 as Document
No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American Finance Lender,
LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156141, assigned to CAF
Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156142, and assigned to
Colony American Finance 2015-1, Ltd. by instrument recorded March 21, 2016 as Document No.
1608156143, with continuation statement recorded July 14, 2019 as Document No. 1920516192.

7925 S KINGSTON AVENUE, CHICAGO, IL 60617

Mortgage recorded October 28, 2013 as Document No. 1330150006 made by EquityBuild, Inc. to
unidentified mortgagees to secure an indebtedness in the amount of $129,160.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded March 14, 2016 as Document No. 1607457176,
assigned to CAF Sub REIT, Inc. by instrument recorded March 14, 2016 as Document No. 1607457177, and
assigned to Colony American Finance 2015-1, Ltd. by instrument recorded March 14, 2016 as Document
No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American Finance Lender,
LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156141, assigned to CAF
Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156142, and assigned to
Colony American Finance 2015-1, Ltd. by instrument recorded March 21, 2016 as Document No.
1608156143, with continuation statement recorded July 14, 2019 as Document No. 1920516192.

7933 S KINGSTON AVENUE, CHICAGO, IL 60617

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded March 14, 2016 as Document No. 1607457176,
assigned to CAF Sub REIT, Inc. by instrument recorded March 14, 2016 as Document No. 1607457177, and
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 78 of 126 PageID #:20709




assigned to Colony American Finance 2015-1, Ltd. by instrument recorded March 14, 2016 as Document
No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American Finance Lender,
LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156141, assigned to CAF
Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156142, and assigned to
Colony American Finance 2015-1, Ltd. by instrument recorded March 21, 2016 as Document No.
1608156143, with continuation statement recorded July 14, 2019 as Document No. 1920516192.

8030 S MARQUETTE AVENUE, CHICAGO, IL 60617

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded March 14, 2016 as Document No. 1607457176,
assigned to CAF Sub REIT, Inc. by instrument recorded March 14, 2016 as Document No. 1607457177, and
assigned to Colony American Finance 2015-1, Ltd. by instrument recorded March 14, 2016 as Document
No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American Finance Lender,
LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156141, assigned to CAF
Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156142, and assigned to
Colony American Finance 2015-1, Ltd. by instrument recorded March 21, 2016 as Document No.
1608156143, with continuation statement recorded July 14, 2019 as Document No. 1920516192.

8104 S KINGSTON AVENUE, CHICAGO, IL 60617

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded March 14, 2016 as Document No. 1607457176,
assigned to CAF Sub REIT, Inc. by instrument recorded March 14, 2016 as Document No. 1607457177, and
assigned to Colony American Finance 2015-1, Ltd. by instrument recorded March 14, 2016 as Document
No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American Finance Lender,
LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156141, assigned to CAF
Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156142, and assigned to
Colony American Finance 2015-1, Ltd. by instrument recorded March 21, 2016 as Document No.
1608156143, with continuation statement recorded July 14, 2019 as Document No. 1920516192.

8403 S ABERDEEN STREET, CHICAGO, IL 60620

Mortgage recorded August 7, 2013 as Document No. 1321956021 made by EquityBuild, Inc. to H Derrick
LLC to secure an indebtedness in the amount of $124,200.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 79 of 126 PageID #:20710




Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded March 14, 2016 as Document No. 1607457176,
assigned to CAF Sub REIT, Inc. by instrument recorded March 14, 2016 as Document No. 1607457177, and
assigned to Colony American Finance 2015-1, Ltd. by instrument recorded March 14, 2016 as Document
No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American Finance Lender,
LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156141, assigned to CAF
Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156142, and assigned to
Colony American Finance 2015-1, Ltd. by instrument recorded March 21, 2016 as Document No.
1608156143, with continuation statement recorded July 14, 2019 as Document No. 1920516192.

8405 S MARQUETTE AVENUE, CHICAGO, IL 60617

Mortgage recorded September 25, 2013 as Document No. 1326850006 made by EquityBuild, Inc. to Manoj
Donthineni to secure an indebtedness in the amount of $30,000.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded August 4, 2015 as Document No. 1521639001,
assigned to CAF Sub REIT, Inc. by instrument recorded December 1, 2015 as Document No. 1533508137,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded December 1, 2015 as
Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described chattels on
the land, as disclosed by financing statement naming EB South Chicago 1, LLC as debtor and recorded
January 12, 2015 as Document No. 1501229041, assigned to CAF Term Borrower 1, LLC by instrument
recorded March 21, 2016 as Document No. 1608156144, assigned to CAF Sub REIT, Inc. by instrument
recorded March 21, 2016 as Document No. 1608156145, and assigned to Colony American Finance 2015-
1, Ltd., by instrument recorded March 21, 2016 as Document No. 1608156146, with continuation
statement recorded July 24, 2019 as Document No. 1920516191.

8529 S RHODES AVENUE, CHICAGO, IL 60619

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded August 4, 2015 as Document No. 1521639001,
assigned to CAF Sub REIT, Inc. by instrument recorded December 1, 2015 as Document No. 1533508137,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded December 1, 2015 as
Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described chattels on
the land, as disclosed by financing statement naming EB South Chicago 1, LLC as debtor and recorded
January 12, 2015 as Document No. 1501229041, assigned to CAF Term Borrower 1, LLC by instrument
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 80 of 126 PageID #:20711




recorded March 21, 2016 as Document No. 1608156144, assigned to CAF Sub REIT, Inc. by instrument
recorded March 21, 2016 as Document No. 1608156145, and assigned to Colony American Finance 2015-
1, Ltd., by instrument recorded March 21, 2016 as Document No. 1608156146, with continuation
statement recorded July 24, 2019 as Document No. 1920516191.

8800 S ADA STREET, CHICAGO, IL 60620

Mortgage recorded September 25, 2013 as Document No. 1326850006 made by EquityBuild, Inc. to Peggy
Christensen, Dennis McCoy, Gloria Woodley, EquityTrust Company Custodian FBO Karuna Voddi CESA
6.94% Undivided Interest, EquityTrust Company Custodian FBO Avery Maher CESA 4.87% Undivided
Interest, and EquityTrust Company Custodian FBO Avery Maher CESA 4.87% Undivided Interest to secure
an indebtedness in the amount of $144,040.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded August 4, 2015 as Document No. 1521639001,
assigned to CAF Sub REIT, Inc. by instrument recorded December 1, 2015 as Document No. 1533508137,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded December 1, 2015 as
Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described chattels on
the land, as disclosed by financing statement naming EB South Chicago 1, LLC as debtor and recorded
January 12, 2015 as Document No. 1501229041, assigned to CAF Term Borrower 1, LLC by instrument
recorded March 21, 2016 as Document No. 1608156144, assigned to CAF Sub REIT, Inc. by instrument
recorded March 21, 2016 as Document No. 1608156145, and assigned to Colony American Finance 2015-
1, Ltd., by instrument recorded March 21, 2016 as Document No. 1608156146, with continuation
statement recorded July 24, 2019 as Document No. 1920516191.

9212 S PARNELL AVENUE, CHICAGO, IL 60620

Mortgage recorded January 23, 2013 as Document No. 1302356015 made by 9212 S Parnell Ave
Associates to Vivek Pingili to secure an indebtedness in the amount of $130,212.66.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December 22,
2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB South Chicago 1, LLC to
Colony American Finance Lender, LLC to secure an indebtedness in the amount of $1,498,000, assigned
to CAF Term Borrower 1, LLC by instrument recorded August 4, 2015 as Document No. 1521639001,
assigned to CAF Sub REIT, Inc. by instrument recorded December 1, 2015 as Document No. 1533508137,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded December 1, 2015 as
Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described chattels on
the land, as disclosed by financing statement naming EB South Chicago 1, LLC as debtor and recorded
January 12, 2015 as Document No. 1501229041, assigned to CAF Term Borrower 1, LLC by instrument
recorded March 21, 2016 as Document No. 1608156144, assigned to CAF Sub REIT, Inc. by instrument
recorded March 21, 2016 as Document No. 1608156145, and assigned to Colony American Finance 2015-
1, Ltd., by instrument recorded March 21, 2016 as Document No. 1608156146, with continuation
statement recorded July 24, 2019 as Document No. 1920516191.
    Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 81 of 126 PageID #:20712




10012 S LASALLE AVENUE, CHICAGO, IL 60628

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated July 26, 2013 and
recorded August 7, 2013 as Document No. 1321956015 made by EquityBuild, Inc. to R2V2 Investments
LLC, Sidney Glenn Willeford II, Jim McIntyre, and Ronald Chastain to secure an indebtedness in the amount
of $127,198.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1527339039, and assigned to CAF Sub
REIT, Inc. by instrument recorded as Document No. 1533556103, and assigned to Colony American
Finance 2015-1, Ltd. by instrument recorded as Document No. 1533556104.

Financing statement reflecting EB South Chicago 2, LLC as debtor and Colony American Finance 2015-1,
Ltd. as secured party recorded March 12, 2020 as Document No. 2007245084.

11318 S CHURCH STREET, CHICAGO, IL 60643

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334064 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1525155188, assigned to CAF Sub REIT,
Inc. by instrument recorded as Document No. 1533556099, and assigned to Colony American Finance
2015-1, LTD by instruments recorded as Document Nos. 1533556100.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245084.

3213 S THROOP STREET, CHICAGO, IL 60608

Mortgage recorded November 14, 2013 as Document No. 1331856026 made by EquityBuild, Inc. to iPlan
Group, LLC FBO Jackie Rowe IRA and Leah Kalish to secure an indebtedness in the amount of $262,333.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334064 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1525155188, assigned to CAF Sub REIT,
Inc. by instrument recorded as Document No. 1533556099, and assigned to Colony American Finance
2015-1, LTD by instruments recorded as Document Nos. 1533556100.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245078.
    Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 82 of 126 PageID #:20713




3723 W 68TH PLACE, CHICAGO, IL 60629

Mortgage recorded October 10, 2013 as Document No. 1328350017 made by EquityBuild, Inc. to iPlan IRA
FBO Dennis McCoy, Equity Trust Company Custodian FBO Joan Shay Vinci IRA POA Michaela Sturhahn,
iPlan IRA FBO Mario Flores, Brett Burnham, and John Martin to secure an indebtedness in the amount of
$262,333.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1527339039, and assigned to CAF Sub
REIT, Inc. by instrument recorded as Document No. 1533556103, and assigned to Colony American
Finance 2015-1, Ltd. by instrument recorded as Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245084.

406 E 87TH PLACE, CHICAGO, IL 60619

Mortgage recorded July 30, 2013 as Document No. 1321156006 made by EquityBuild, Inc. to H Derrick LLC
to secure an indebtedness in the amount of $163,166.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1527339039, and assigned to CAF Sub
REIT, Inc. by instrument recorded as Document No. 1533556103, and assigned to Colony American
Finance 2015-1, Ltd. by instrument recorded as Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245078.

61 E 92ND STREET, CHICAGO, IL 60619-7244

Mortgage recorded December 2, 2013 as Document No. 1333656007 made by EquityBuild, Inc. to
American Estate & Trust, LLC FBO Joan Jupfer's IRA c/o Lynn Kupfer's IRA to secure an indebtedness in the
amount of $54,000.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1527339039, and assigned to CAF Sub
REIT, Inc. by instrument recorded as Document No. 1533556103, and assigned to Colony American
Finance 2015-1, Ltd. by instrument recorded as Document No. 1533556104.
    Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 83 of 126 PageID #:20714




Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245078.

6554 S RHODES AVENUE, CHICAGO, IL 60637-3315

Mortgage recorded November 22, 2011 as Document No. 1132656007 made by EquityBuild, Inc. to
Spectra Investments, LLC to secure an indebtedness in the amount of $140,500.

Mortgage recorded March 14, 2012 as Document No. 1207456025 made by CPJ Properties 5, LLC to Sark
Investments, LLC to secure an indebtedness in the amount of $150,600.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334064 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1525155188, assigned to CAF Sub REIT,
Inc. by instrument recorded as Document No. 1533556099, and assigned to Colony American Finance
2015-1, Ltd. by instrument recorded as Document No. 1533556100.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245084.

6825 S INDIANA AVENUE, CHICAGO, IL 60637

Mortgage recorded January 27, 2012 as Document No. 1202756022 made by CPJ Properties 4, LLC to
Cannon Farms, LLC to secure an indebtedness in the amount of $144,375.

Mortgage recorded August 20, 2014 as Document No. 1423256026 made by CPJ Properties 4, LLC to
Cannon Farms, LLC to secure an indebtedness in the amount of $144,375.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334064 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1525155188, assigned to CAF Sub REIT,
Inc. by instrument recorded as Document No. 1533556099, and assigned to Colony American Finance
2015-1, Ltd. by instrument recorded as Document No. 1533556100.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245084.

7210 S VERNON AVENUE, CHICAGO, IL 60619

Mortgage recorded October 12, 2011 as Document No. 1128555055 made by EquityBuild, Inc. to Spectra
Investments, LLC to secure an indebtedness in the amount of $136,000.

Mortgage recorded April 11, 2012 as Document No. 1210250093 made by CPJ Properties 6, LLC to Sark
Investments, LLC to secure an indebtedness in the amount of $146,700.
    Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 84 of 126 PageID #:20715




Mortgage recorded August 20, 2014 as Document No. 1423256008 made by CPJ Properties 6, LLC to Sark
Investments, LLC to secure an indebtedness in the amount of $146,700.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334064 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1525155188, assigned to CAF Sub REIT,
Inc. by instrument recorded as Document No. 1533556099, and assigned to Colony American Finance
2015-1, Ltd. by instrument recorded as Document No4611 S Drexel, 6217 S Dorchester, 7024 S Paxton,
1422 East 68th, 2800 E 81st, 4750 S Indiana, 7840 S Yates. 1533556100.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245084.

7712 S EUCLID AVENUE, CHICAGO, IL 60649

Mortgage recorded December 31, 2013 as Document No. 1336550018 made by EquityBuild, Inc. to Joe
Kennedy and William Scutt to secure an indebtedness in the amount of $179,575.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1527339039, assigned to CAF Sub REIT,
Inc. by instrument recorded as Document No. 1533556103, and assigned to Colony American Finance
2015-1, Ltd. by instrument recorded as Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245078.

7953 S WOODLAWN AVENUE, CHICAGO, IL 60619

Mortgage recorded October 28, 2013 as Document No. 1330150004 made by EquityBuild, Inc. to Marlen
Junck, Alton Motes, Goldman Financial Resources Inc., FFL Investments LLC, Dr Tiffany Margolin, Mark
Young, Ronald Gussett, Blessing Strategies, LLC, Quantum Growth Holdings, and The Celia Tong Revocable
Living Trust, dated December 22, 2011 to secure an indebtedness in the amount of $180,270.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1527339039, assigned to CAF Sub REIT,
Inc. by instrument recorded as Document No. 1533556103, and assigned to Colony American Finance
2015-1, Ltd. by instrument recorded as Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245078.
    Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 85 of 126 PageID #:20716




8107 S KINGSTON AVENUE, CHICAGO, IL 60617

Mortgage recorded November 10, 2014 as Document No. 1431450031 made by EquityBuild, Inc. to JLO
Enterprises, LLC, Clove, LLC and Frederick Alan James to secure an indebtedness in the amount of
$149,695.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1527339039, assigned to CAF Sub REIT,
Inc. by instrument recorded as Document No. 1533556103, and assigned to Colony American Finance
2015-1, Ltd. by instrument recorded as Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245078.

8346 S CONSTANCE AVENUE, CHICAGO, IL 60617

Mortgage recorded August 20, 2014 as Document No. 1423256046 made by EquityBuild, Inc. to
unidentified mortgagees to secure an indebtedness in the amount of $143,117.94.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334064 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1525155188, assigned to CAF Sub REIT,
Inc. by instrument recorded as Document No. 1533556099, and assigned to Colony American Finance
2015-1, Ltd. by instrument recorded as Document No. 1533556100.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245078.

8432 S ESSEX AVENUE, CHICAGO, IL 60617

Mortgage recorded September 25, 2013 as Document No. 1326850030 made by EquityBuild, Inc. to
Spectra Investments, LLC to secure an indebtedness in the amount of $139,794.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1527339039, assigned to CAF Sub REIT,
Inc. by instrument recorded as Document No. 1533556103, and assigned to Colony American Finance
2015-1, Ltd. by instrument recorded as Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245078.
    Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 86 of 126 PageID #:20717




8517 S VERNON AVENUE, CHICAGO, IL 60619

Mortgage recorded December 31, 2013 as Document No. 1336550019 made by EquityBuild, Inc. to Hard
Money Company, Eric Schultz, Joe Kennedy and William Scutt to secure an indebtedness in the amount
of $168,463.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9, 2015 and
recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2 LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,706,900, assigned to CAF
Term Borrower 1, LLC by instrument recorded as Document No. 1527339039, assigned to CAF Sub REIT,
Inc. by instrument recorded as Document No. 1533556103, and assigned to Colony American Finance
2015-1, Ltd. by instrument recorded as Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described chattels on
[




the land, as disclosed by financing statement naming EB South Chicago 2, LLC as debtor and recorded
March 12, 2020 as Document No. 2007245078.

2129 W 71ST STREET, CHICAGO, IL 60636

Mortgage recorded October 26, 2009 as Document No. 0929916078 made by Trevor J. Stokes to The
Aldrich Company Employees Retirement Trust to secure an indebtedness in the amount of $111,240.

Mortgage recorded November 22, 2011 as Document No. 1132656031 made by EquityBuild, Inc. to The
Aldrich Company Employees Retirement Trust to secure an indebtedness in the amount of $126,531.47.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated May 26, 2017
and recorded June 28, 2017 as Document No. 1717922020 made by EB South Chicago 3, LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,491,000, assigned to CAF
Term Borrower MS, LLC by instrument recorded as Document No. 1727117011, assigned to CF Corevest
Purchaser LLC by instrument recorded as Document No. 1736315119, assigned to Corevest American
Finance Depositor LLC by instrument recorded as Document No. 1736315120, and assigned to Wilmington
Trust, National Association, as Trustee for the Benefit of the Holders of Corevest American Finance 2017-
1 Trust Mortgage Pass-Through Certificates by instrument recorded as Document No. 1736315121.

9610 S WOODLAWN AVENUE, CHICAGO, IL 60628-1640

Mortgage recorded June 2, 2011 as Document No. 1115350023 made by EquityBuild, Inc. to Equity Trust
Company Custodian FBO William Lee Mullica Traditional IRA to secure an indebtedness in the amount of
$86,500.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated May 26, 2017
and recorded June 28, 2017 as Document No. 1717922020 made by EB South Chicago 3, LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,491,000, assigned to CAF
Term Borrower MS, LLC by instrument recorded as Document No. 1727117011, assigned to CF Corevest
Purchaser LLC by instrument recorded as Document No. 1736315119, assigned to Corevest American
Finance Depositor LLC by instrument recorded as Document No. 1736315120, and assigned to Wilmington
Trust, National Association, as Trustee for the Benefit of the Holders of Corevest American Finance 2017-
1 Trust Mortgage Pass-Through Certificates by instrument recorded as Document No. 1736315121.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 87 of 126 PageID #:20718




5437 S LAFLIN STREET, CHICAGO, IL 60609

Mortgage recorded November 3, 2010 as Document No. 1030756055 made by Chad Johnstun to Michael
Borgia to secure an indebtedness in the amount of $250,000.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated May 26, 2017
and recorded June 28, 2017 as Document No. 1717922020 made by EB South Chicago 3, LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,491,000, assigned to CAF
Term Borrower MS, LLC by instrument recorded as Document No. 1727117011, assigned to CF Corevest
Purchaser LLC by instrument recorded as Document No. 1736315119, assigned to Corevest American
Finance Depositor LLC by instrument recorded as Document No. 1736315120, and assigned to Wilmington
Trust, National Association, as Trustee for the Benefit of the Holders of Corevest American Finance 2017-
1 Trust Mortgage Pass-Through Certificates by instrument recorded as Document No. 1736315121.

6759 S INDIANA AVENUE, CHICAGO, IL 60637

Mortgage recorded September 23, 2010 as Document No. 1026629013 made by Chad Johnstun to 6759
S Indiana Associates to secure an indebtedness in the amount of $90,000.

Mortgage recorded August 25, 2011 as Document No. 1123710088 made by Chad Johnstun to Robert and
Elizabeth Conley to secure an indebtedness in the amount of $16,400.

Mortgage recorded August 20, 2014 as Document No. 1423256021 made by Chad Johnstun to 6759 S
Indiana Associates to secure an indebtedness in the amount of $106,400.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated May 26, 2017
and recorded June 28, 2017 as Document No. 1717922020 made by EB South Chicago 3, LLC to Colony
American Finance Lender, LLC to secure an indebtedness in the amount of $1,491,000, assigned to CAF
Term Borrower MS, LLC by instrument recorded as Document No. 1727117011, assigned to CF Corevest
Purchaser LLC by instrument recorded as Document No. 1736315119, assigned to Corevest American
Finance Depositor LLC by instrument recorded as Document No. 1736315120, and assigned to Wilmington
Trust, National Association, as Trustee for the Benefit of the Holders of Corevest American Finance 2017-
1 Trust Mortgage Pass-Through Certificates by instrument recorded as Document No. 1736315121.

1401 W 109TH PLACE, CHICAGO, IL 60643

Mortgage recorded December 3, 2010 as Document No. 1033750058 made by Lyanne Naomi Iwamoto
Terada to 1401 W. 109th Associates to secure an indebtedness in the amount of $115,487.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated September 15,
2017 and recorded October 5, 2017 as Document No. 1727806056 made by EB South Chicago 4, LLC to
Corevest American Finance Lender LLC to secure an indebtedness in the amount of $2,426,250, assigned
to CF Corevest Purchaser LLC by instrument recorded as Document No. 1802457106, assigned to CAF
Term Borrower MS, LLC, by instrument recorded as Document No. 1802457107, assigned to CF Corevest
Purchaser LLC by instrument recorded as Document No. 1802457108, assigned to Corevest American
Finance Depositor LLC by instrument recorded as Document No. 1802457109, and assigned to Wilmington
Trust, National Association, as Trustee for the Benefit of the Holders of Corevest American Finance 2017-
2 Trust Mortgage Pass-Through Certificates by instrument recorded as Document No. 1802457110.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 88 of 126 PageID #:20719




310 E 50TH STREET, CHICAGO, IL 60615

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated September 15,
2017 and recorded October 5, 2017 as Document No. 1727806056 made by EB South Chicago 4, LLC to
Corevest American Finance Lender LLC to secure an indebtedness in the amount of $2,426,250, assigned
to CF Corevest Purchaser LLC by instrument recorded as Document No. 1802457106, assigned to CAF
Term Borrower MS, LLC, by instrument recorded as Document No. 1802457107, assigned to CF Corevest
Purchaser LLC by instrument recorded as Document No. 1802457108, assigned to Corevest American
Finance Depositor LLC by instrument recorded as Document No. 1802457109, and assigned to Wilmington
Trust, National Association, as Trustee for the Benefit of the Holders of Corevest American Finance 2017-
2 Trust Mortgage Pass-Through Certificates by instrument recorded as Document No. 1802457110.

6807 S INDIANA AVENUE, CHICAGO, IL 60637

Mortgage recorded August 9, 2012 as Document No. 1222229006 made by CPJ Properties 3, LLC to 6807
S Indiana Avenue Associates to secure an indebtedness in the amount of $145,000.

Mortgage recorded August 20, 2014 as Document No. 1423256029 made by CPJ Properties 3, LLC to 6807
S Indiana Avenue Associates to secure an indebtedness in the amount of $145,000.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated September 15,
2017 and recorded October 5, 2017 as Document No. 1727806056 made by EB South Chicago 4, LLC to
Corevest American Finance Lender LLC to secure an indebtedness in the amount of $2,426,250, assigned
to CF Corevest Purchaser LLC by instrument recorded as Document No. 1802457106, assigned to CAF
Term Borrower MS, LLC, by instrument recorded as Document No. 1802457107, assigned to CF Corevest
Purchaser LLC by instrument recorded as Document No. 1802457108, assigned to Corevest American
Finance Depositor LLC by instrument recorded as Document No. 1802457109, and assigned to Wilmington
Trust, National Association, as Trustee for the Benefit of the Holders of Corevest American Finance 2017-
2 Trust Mortgage Pass-Through Certificates by instrument recorded as Document No. 1802457110.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 89 of 126 PageID #:20720




                                                                         TAB L
     Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 90 of 126 PageID #:20721


 Property Address Zip Code           PIN          Valuation    Adj 01    Credit Req   Adj 02      Final      Pct      Allocation
1414 E 62nd        60637     20-14-415-007-0000    $96,900                 $35,000    $35,000     $61,900    1.38%       $55,224
1418 E 62nd        60637     20-14-415-008-0000
1017 W 102nd       60643     25-08-427-046-0000    $109,250                                      $109,250     2.44%     $97,468
1516 E 85th        60619     20-35-411-019-0000    $108,965                                      $108,965     2.43%     $97,213
2136 W 83rd        60620     20-31-129-046-0000    $108,300                                      $108,300     2.42%     $96,620
417 Oglesby        60409     29-12-219-015-0000    $111,150                                      $111,150     2.48%     $99,163
7922 S Luella      60617     20-36-204-024-0000    $150,100                                      $150,100     3.35%    $133,912
7925 S Kingston    60617     21-31-103-013-0000     $91,200                                       $91,200     2.03%     $81,364
7933 S Kingston    60617     21-31-103-015-0000    $102,600                                      $102,600     2.29%     $91,535
8030 S Marquette   60617     21-31-113-050-0000     $81,700                                       $81,700     1.82%     $72,889
8104 S Kingston    60617     21-31-118-019-0000    $159,600                                      $159,600     3.56%    $142,388
8403 S Aberdeen    60620     20-32-410-002-0000    $123,500                                      $123,500     2.75%    $110,181
8405 S Marquette   60617     21-31-314-002-0000    $127,300                                      $127,300     2.84%    $113,571
8529 S Rhodes      60619     20-34-408-008-0000    $152,000                                      $152,000     3.39%    $135,607
8800 S Ada         60620     25-05-112-011-0000    $147,250                                      $147,250     3.28%    $131,370
9212 S Parnell     60620     25-04-312-056-0000    $117,800               $40,000     $10,000    $107,800     2.40%     $96,174
10012 S LaSalle    60628     25-09-412-025-0000     $99,750                                       $99,750     2.22%     $88,992
11318 S Church     60643     25-19-216-025-0000    $142,120                                      $142,120     3.17%    $126,793
3213 S Throop      60608     17-32-107-006-0000    $149,625                                      $149,625     3.34%    $133,488
3723 W 68th        60629     19-23-314-013-0000    $144,400                                      $144,400     3.22%    $128,827
406 E 87th         60619     25-03-200-027-0000    $116,090                                      $116,090     2.59%    $103,570
61 E 92nd          60619     25-03-308-024-0000    $119,890                                      $119,890     2.67%    $106,960
6554 S Rhodes      60637     20-22-218-039-0000     $96,900                                       $96,900     2.16%     $86,450
6825 S Indiana     60637     20-22-309-011-0000    $149,150                                      $149,150     3.33%    $133,065
7210 S Vernon      60619     20-27-208-019-0000    $133,000    $50,000    $55,000      $7,500     $75,500     1.68%     $67,358
7712 S Euclid      60649     20-25-322-021-0000    $148,200                                      $148,200     3.31%    $132,217
7953 S Woodlawn    60619     20-35-200-045-0000    $149,150                                      $149,150     3.33%    $133,065
8107 S Kingston    60617     21-31-119-003-0000    $113,240                                      $113,240     2.53%    $101,027
8346 S Constance   60617     20-36-304-054-0000    $157,700                                      $157,700     3.52%    $140,693
8432 S Essex       60617     21-31-309-031-0000    $158,650                                      $158,650     3.54%    $141,540
8517 S Vernon      60619     20-34-407-005-0000    $149,150                                      $149,150     3.33%    $133,065
2129 W 71st        60636     20-30-104-004-0000     $73,720                                       $73,720     1.64%     $65,770
9610 S Woodlawn    60628     25-11-108-045-0000     $95,950                                       $95,950     2.14%     $85,602
5437 S Laflin      60609     20-08-318-014,015      $80,752               $35,000     $30,000     $50,752     1.13%     $45,279
6759 S Indiana     60637     20-22-303-023-0000    $111,625                                      $111,625     2.49%     $99,587
1401 W 109th       60643     25-17-323-014-0000     $80,656               $35,000      $7,500     $73,156     1.63%     $65,266
310 E 50th         60615     20-10-116-018-0000    $235,601               $70,000     $10,000    $225,601     5.03%    $201,271
6807 S Indiana     60637     20-22-309-002-0000    $140,600                                      $140,600     3.14%    $125,437

                                                  $4,633,534   $50,000    $270,000    $100,000 $4,483,534   100.00%   $4,000,000




Note: The prospective purchaser demanded $275,000 in credits in respect of alleged latent defects, but submitted
documentation estimating only $270,000 in repair costs.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 91 of 126 PageID #:20722




                                                                        TAB M
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 92 of 126 PageID #:20723




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
______________________________________
                                      )
UNITED STATES SECURITIES              )
AND EXCHANGE COMMISSION,              )
                                      )  Civil Action No. 18-CV-5587
                   Plaintiff,         )
            v.                        )
                                      )  Hon. John Z. Lee
EQUITYBUILD, INC.,                    )
EQUITYBUILD FINANCE, LLC,             )
JEROME H. COHEN, and                  )  Magistrate Judge Young B. Kim
SHAUN D. COHEN,                       )
                                      )
                  Defendants.          )
                                      )

          ORDER GRANTING THIRTEENTH MOTION TO CONFIRM THE
          SALE OF CERTAIN REAL ESTATE AND FOR THE AVOIDANCE
        OF CERTAIN MORTGAGES, LIENS, CLAIMS, AND ENCUMBRANCES

       WHEREAS, by Order Appointing Receiver, dated August 17, 2018 (Dkt. 16) this Court

took exclusive jurisdiction and possession of the assets of all Receivership Defendants, which

defendants included EB South Chicago 1 LLC, EB South Chicago 2 LLC, and EB South Chicago 3

LLC;

       WHEREAS, by Order dated March 14, 2019 (Dkt. 290), the Court identified 6217-27

S. Dorchester LLC and EB South Chicago 4 LLC as additional Receivership Defendants;

       WHEREAS, 6217-27 S. Dorchester LLC is the owner of record of the real property and

improvements located at the commonly known addresses, permanent index numbers, and legal

descriptions reflected on Tab A hereto;

       WHEREAS, EB South Chicago 1 LLC is the owner of record of the real property and

improvements located at the commonly known addresses, permanent index numbers, and legal

descriptions reflected on Tab B hereto;



                                                1
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 93 of 126 PageID #:20724




       WHEREAS, EB South Chicago 2 LLC is the owner of record of the real property and

improvements located at the commonly known addresses, permanent index numbers, and legal

descriptions reflected on Tab C hereto;

       WHEREAS, EB South Chicago 3 LLC is the owner of record of the real property and

improvements located at the commonly known addresses, permanent index numbers, and legal

descriptions reflected on Tab D hereto;

       WHEREAS, EB South Chicago 4 LLC is the owner of record of the real property and

improvements located at the commonly known addresses, permanent index numbers, and legal

descriptions reflected on Tab E hereto;

       WHEREAS, the Court finds that the sales price reflected in the Purchase And Sale

Agreement, as amended by that certain Second Amendment To Purchase And Sale Agreement,

pertaining to the conveyance of the portfolio of properties identified on Tabs A-E (collectively,

the "Properties") is consistent with the fair market value of the Properties;

       WHEREAS, Kevin B. Duff, as receiver (“Receiver”) for the Receivership Defendants,

filed a Thirteenth Motion To Confirm The Sale Of Certain Real Estate And For The Avoidance

Of Certain Mortgages, Liens, Claims, And Encumbrances (the “Motion”); and

       WHEREAS, the Court finds that the Receiver has given fair, adequate, and sufficient

notice to all interested parties, including all mortgagees and other encumbrancers affected by the

Motion;

       NOW, THEREFORE, it is hereby ORDERED that:

       1.      The Motion is GRANTED.

       2.      1516 E 85th Pl Associates is a Receivership Defendant as defined in Paragraph 1

of the Order Appointing Receiver (Dkt. 16).




                                                  2
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 94 of 126 PageID #:20725




        3.      The Receiver is authorized to sell the Properties free and clear of all mortgages

and encumbrances identified on Tab F.

        4.      The Receiver is hereby vested with full power and authority to execute any and all

closing documents associated with the conveyances of the Properties, including, but not limited

to, deeds, bills of sale, affidavits of title, and settlement statements.

        5.      The Receiver shall allocate the proceeds from the sale and any non property-

specific closing costs in accordance with the figures and percentages as set forth on Tab G. The

proceeds from the sales of the Properties shall be held by the Receiver in separate subaccounts

for which the Receiver shall maintain an accounting as to all sums deposited therein, with all

mortgages, liens, claims, and encumbrances attaching to the sales proceeds with the same force,

validity, status, and effect, if any, as they had against the properties being sold. The sums in the

subaccounts shall not be available to pay operating expenses of the Receivership nor for any

other expense or distribution, absent further order of Court.

                                                         Entered:



                                                         The Honorable John Z. Lee


                                                         Date:




                                                    3
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 95 of 126 PageID #:20726




                                                                         TAB A
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 96 of 126 PageID #:20727




1414 E. 62ND PLACE, CHICAGO, IL 60637
20-14-415-007-0000
LOT 15 AND THE WEST 10 FEET OF LOT 16 IN BLOCK 3 IN O.A. BOGUE’S
SUBDIVISION OF THAT PART OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF
SECTION 14, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.

1418 E. 62ND PLACE, CHICAGO, IL 60637
20-14-415-008-0000
LOT 17 AND THE EAST 15 FEET OF LOT 16 IN BLOCK 3 IN O.A. BOGUE'S SUBDIVISION
OF THAT PART OF THE SOUTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 14,
TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 97 of 126 PageID #:20728




                                                                         TAB B
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 98 of 126 PageID #:20729




1017 W. 102ND STREET, CHICAGO, IL 60643
25-08-427-046-0000
LOT 7 IN BROWN'S RESUBDIVISION OF THE EAST 1/2 OF LOT 14 IN HITT'S
SUBDIVISION OF THE SOUTHEAST 1/4 OF SECTION 8, TOWNSHIP 37 NORTH, RANGE
14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

1516 E. 85TH PLACE, CHICAGO, IL 60619
20-35-411-019-0000
LOT 18 IN BLOCK 4 IN CEPEK'S SUBDIVISION, BEING A SUBDIVISION OF THE EAST
1/2 OF THE SOUTHEAST 1/4 (EXCEPT THE NORTH 1/2 OF THE NORTH 1/2 THEREOF)
OF SECTION 35, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, INCLUDING VACATED STREETS THEREIN, IN COOK COUNTY, ILLINOIS.

2136 W. 83RD STREET, CHICAGO, IL 60620
20-31-129-046-0000
LOT 44 AND THE WEST 1/2 OF LOT 43 IN THE SUBDIVISION OF LOT 8 OF HUNTER'S
SUBDIVISION OF THE NORTHWEST 1/4 OF SECTION 31, TOWNSHIP 38 NORTH,
RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

417 OGLESBY AVENUE, CALUMET CITY, IL 60409
29-12-219-015-0000
LOT 16 IN BLOCK 4 IN SIBLEY BOULEVARD ADDITION TO CALUMET CITY, BEING A
SUBDIVISION OF THE EAST OF THE SOUTHWEST 1/4 OF THE NORTHEAST 1/4 OF
SECTION 12, TOWNSHIP 36 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.

7922 S. LUELLA AVENUE, CHICAGO, IL 60617
20-36-204-024-0000
LOT 43 AND THE SOUTH 8-1/3 FEET OF LOT 44 IN BLOCK 4 IN RICHARDSON’S
SUBDIVISION OF THE NORTHEAST 1/4 OF SECTION 36, TOWNSHIP 38 NORTH, RANGE
14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

7925 S. KINGSTON AVENUE, CHICAGO, IL 60617
21-31-103-013-0000
LOT 15 (EXCEPT THE NORTH 15 FEET THEREOF) AND THE NORTH 22 FEET OF LOT
16 IN BLOCK 1 IN 79TH STREET ADDITION TO CHELTEMHAM BEACH IN THE
NORTHWEST 1/4 OF SECTION 31 TOWNSHIP 38 NORTH RANGE 14 EAST OF THE
THIRD PRINCIPLA MERIDIAN IN COOK COUNTY, ILLINOIS.

7933 S. KINGSTON AVENUE, CHICAGO, IL 60617
21-31-103-015-0000
LOT 18 (EXCEPT THE NORTH 4 FEET THEREOF) AND THE NORTH 11 FEET OF LOT 19
IN BLOCK 1 IN 79TH STREET ADDITION TO CHELTEHAM BEACH, BEING A
SUBDIVISION OF PART OF THE NORTHEWEST 1/4 OF SECTION 31, TOWNSHIP 38
NORTH, RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 99 of 126 PageID #:20730




8030 S. MARQUETTE AVENUE, CHICAGO, IL 60617
21-31-113-050-0000
LOT 13 AND THE NORTH 15 FEET OF LOT 14 IN BLOCK 10 IN ORELUP AND TAYLOR’S
SUBDIVISION OF BLOCKS 9, 10 AND 11 IN PARTITION OF THE NORTHEAST 1/4 OF
THE NORTHWEST 1/4 AND THE NORTHWEST 1/4 OF THE NORTHEAST 1/4 OF
SECTION 31, TOWNSHIP 38 NORTH, RANGE 15, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.

8104 S KINGSTON AVENUE, CHICAGO, IL 60617
21-31-118-019-0000
LOT 2 IN BLOCK 2, IN THE SUBDIVISION OF LOTS 1 TO 10, BOTH INCLUSIVE, IN
CHARLES RINGER'S SOUTH SHORE ADDITION, BEING A SUBDIVISION OF THE EAST
1/2 OF THE SOUTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 31, TOWNSHIP 38
NORTH, RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN (EXCEPT THE SOUTH
33 FEET THEREOF, TAKEN FOR WIDENING EAST 83RD STREET), IN COOK COUNTY,
ILLINOIS.

8403 S. ABERDEEN STREET, CHICAGO, IL 60620
20-32-410-002-0000
LOT 47 IN DELANY’S SOUTH ENGLEWOOD SUBDIVISION OF THE WEST 1/2 OF THE
SOUTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 32 TOWNSHIP 38 NORTH
RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.

8405 S. MARQUETTE AVENUE, CHICAGO, IL 60617
21-31-314-002-0000
LOTS 45 AND 46 IN BLOCK 47 IN HILLS ADDITION TO SOUTH CHICAGO A
SUBDIVISION OF THE SOUTHWEST 1/4 OF SECTION 31 TOWNSHIP 38 NORTH RANGE
15 EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.

8529 S. RHODES AVENUE, CHICAGO, IL 60619
20-34-408-008-0000
LOT 23 IN JOHN E. WHITE’S ADDITION TO CHATHAN FILES BEING A SUBDIVISION
OF BLOCK 7 IN WARFIELD’S SUBDIVISION OF THE WEST 1/2 OF THE SOUTH EAST
1/4 OF SECTION 34 TOWNSHIP 38 NORTH RANGE 14 EAST OF THE THIRD PRINCIPAL
MERIDIAN IN COOK COUNTY, ILLINOIS.

8800 S. ADA STREET, CHICAGO, IL 60620
25-05-112-011-0000
LOT 1 (EXCEPT THE SOUTH 20 FEET) IN BLOCK 5 IN BRAINERD’S SUBDIVISION OF
BLOCKS 1 TO 8 AND 11 IN COLE’S SUBDIVISION OF THE EAST 1/2 OF THE NORTH
WEST 1/4 OF SECTION 5 TOWNSHIP 37 NORTH RANGE 14 EAST OF THE THIRD
PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 100 of 126 PageID #:20731




9212 S. PARNELL AVENUE, CHICAGO, IL 60620
25-04-312-056-0000
LOT 6 AND THE NORTH 6-1/4 FEET OF LOT 7 IN BLOCK 11 IN BROUSE’S SUBDIVISION
OF THE NORTH 40 ACRES OF THE 95 ACRES OF THE WEST 110 ACRES OF THE
SOUTHWEST 1/4 OF SECTION 4 TOWNSHIP 37 NORTH RANGE 14 EAST OF THE THIRD
PRINCIPAL MERIDIAN IN COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 101 of 126 PageID #:20732




                                                                         TAB C
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 102 of 126 PageID #:20733




10012 S. LASALLE AVENUE, CHICAGO, IL 60628
25-09-412-025-0000
LOT 161 IN S. M. BLOSS AND COMPANY'S SUBDIVISION OF THE WEST 1/2 OF BLOCKS
3, 12, 17 AND 26 AND THE EAST 1/2 OF BLOCKS 4, 11, 18 AND 25 IN FERNWOOD, A
RESUBDIVISION OF THE SOUTHEAST 1/4 OF SECTION 9, TOWNSHIP 37 NORTH,
RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

11318 S. CHURCH STREET, CHICAGO, IL 60643
25-19-216-025-0000
THE SOUTHERLY 5 FEET OF LOT 7 AND ALL OF LOT 8 IN BLOCK 75 IN WASHINGTON
HEIGHTS IN THE NORTHEAST 1/4 OF SECTION 19, TOWNSHIP 37 NORTH, RANGE 14,
EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

3213 S. THROOP STREET, CHICAGO, IL 60608
17-32-107-006-0000
LOT 43 IN BLOCK 7 IN SPRINGER AND FOX’S ADDITION TO CHICAGO IN THE
NORTHEAST 1/4 OF THE NORTHWEST 1/4 OF SECTION 32, TOWNSHIP 39 NORTH,
RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

3723 W. 68TH PLACE, CHICAGO, IL 60629
19-23-314-013-0000
THE WEST 3 FEET OF LOT 9, ALL OF LOT 10 AND THE EAST 6 FEET OF LOT 11 IN
BLOCK 4 IN PARADIS SUBDIVISION OF THE WEST 1/2 OF THE NORTHEAST 1/4 OF
THE SOUTHWEST 1/4 OF SECTION 23, TOWNSHIP 38 NORTH, RANGE 13, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

406 E. 87TH PLACE, CHICAGO, IL 60619
25-03-200-027-0000
THE WEST 9 FEET AND 9 INCHES OF LOT 45 AND ALL OF LOT 46 IN BLOCK 28 IN S.
E. GROSS’S SUBDIVISION OF BLOCKS 27 TO 42 IN DAUPHIN PARK SECOND
ADDITION, A SUBDIVISION OF THE WEST 1/2 IF THE NORTHEAST 1/4 OF SECTION 3,
TOWNSHIP 37 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.

61 E. 92ND STREET, CHICAGO, IL 60619
25-03-308-024-0000
LOT 26 IN BLOCK 2 IN SANGER’S SUBDIVISION OF THE NORTH ½ OF THE SOUTH 1/2
OF THE NORTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 3, TOWNSHIP 37
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY,
ILLINOIS.

6554 S. RHODES AVENUE, CHICAGO, IL 60637
20-22-218-039-0000
LOT 23 AND THE SOUTH 1 FOOT OF LOT 22 IN BLOCK 3 IN OAKWOOD DIVISION
OF THE NORTH 1/2 OF THE SOUTH 1/2 OF THE NORTHEAST 1/4 OF SECTION 22,
TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 103 of 126 PageID #:20734




6825 S. INDIANA AVENUE, CHICAGO, IL 60637
20-22-309-011-0000
THE NORTH 20 FEET OF LOT 43 AND THE SOUTH 10 FEET OF LOT 44 IN CORNELL'S
SUBDIVISION BY FREER (RECEIVER) OF THE EAST 1/2 OF THE SOUTHWEST 1/4 OF
SECTION 22, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.

7210 S. VERNON AVENUE, CHICAGO, IL 60619
20-27-208-019-0000
THE NORTH 1/2 OF LOT 3 IN BLOCK 2 IN LEE BROTHERS ADDITION TO PARK
MANOR, A SUBDIVISION OF THE SOUTHWEST 1/4 OF THE NORTHWEST 1/4 OF THE
NORTHEAST 1/4 OF SECTION 27, TOWNSHIP 38 NORTH, RANGE 14 EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

7712 S. EUCLID AVENUE, CHICAGO, IL 60649
20-25-322-021-0000
LOT 5 IN BLOCK 18 ON SOUTHFIELD, BEING A SUBDIVISION OF BLOCKS 17, 18, 19,
22, 23, 24 AND 26 TO 32 BOTH INCLUSIVE IN JAMES STINSON'S SUBDIVISION OF THE
EAST GRAND CROSSING IN THE SOUTHWEST 1/4 OF SECTION 25, TOWNSHIP 38
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS.

7953 S. WOODLAWN AVENUE, CHICAGO, IL 60619
20-35-200-045-0000
LOT 26 IN BLOCK 107 IN CORNELL, A SUBDIVISION OF THE WEST 1/2 OF SECTION
26, OF THE SOUTHEAST 1/4 OF SECTION 26 (EXCEPT THE EAST 1/2 OF THE
NORTHEAST 1/4 OF SAID SOUTHEAST 1/4), THE NORTH 1/2 OF THE NORTHWEST 1/4
OF THE SOUTH 1/2 OF THE NORTHWEST 1/4, WEST OF THE ILLINOIS CENTRAL
RAILROAD, AND THE NORTHWEST 1/4 OF THE NORTHEAST 1/4 OF SECTION 35, ALL
IN TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.

8107 S. KINGSTON AVENUE, CHICAGO, IL 60617
21-31-119-003-0000
LOT 36 IN BLOCK 1 IN THE SUBDIVISION OF LOTS 1 TO 10 BOTH INCLUSIVE IN
CHARLES RINGERS' SOUTH SHORE ADDITION, A SUBDIVISION OF THE EAST 1/2 OF
THE SOUTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 31, TOWNSHIP 38 NORTH,
RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN (EXCEPT THE SOUTH 33 FEET
THEREOF TAKEN FOR WIDENING EAST 83RD STREET).

8346 S. CONSTANCE AVENUE, CHICAGO, IL 60617
20-36-304-054-0000
THE SOUTH 5 FEET OF LOT 18 AND ALL OF LOT 19 IN BLOCK 5 IN CONSTANCE, A
SUBDIVISION BY WALLACE C. CLEMENT OF THE EAST 1/2 OF THE SOUTHWEST 1/4
OF SECTION 36, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 104 of 126 PageID #:20735




8432 S. ESSEX AVENUE, CHICAGO, IL 60617
21-31-309-031-0000
LOT 19, IN BLOCK 42 IN J.E. GRASSIE'S RESUBDIVISION OF LOTS 12 TO 37 BOTH
INCLUSIVE IN BLOCK 40, LOTS 3 TO 20 BOTH INCLUSIVE AND LOTS 33 TO 48 BOTH
INCLUSIVE IN BLOCK 42, ALL IN HILL'S ADDITION TO SOUTH CHICAGO BEING A
SUBDIVISION OF THE SOUTHWEST 1/4 OF SECTION 31, TOWNSHIP 38 NORTH,
RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

8517 S. VERNON AVENUE, CHICAGO, IL 60619
20-34-407-005-0000
LOT 26 IN BLOCK 8 IN J. E. WHITE’S FIRST CHATHAM FIELDS ADDITION, A
SUBDIVISION OF BLOCK 8 OF E. A. WARFIELD’S SUBDIVISION OF THE WEST 1/2 OF
THE SOUTHWEST 1/4 OF SECTION 34, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE
THIRD PRINICPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 105 of 126 PageID #:20736




                                                                         TAB D
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 106 of 126 PageID #:20737




2129 W. 71ST STREET, CHICAGO, IL 60636
20-30-104-004-0000
LOT 12 IN BLOCK 3 IN HERRONS SUBDIVISION OF 50 ACRES IN THE EAST 1/2 OF THE
NORTHWEST 1/4 OF SECTION 30, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE
THIRD PRINICPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

9610 S. WOODLAWN AVENUE, CHICAGO, IL 60628
25-11-108-045-0000
THE NORTH 20 FEET OF LOT 28 AND THE SOUTH 25 FEET OF THE LOT 29 IN BLOCK
26 IN COTTAGE GROVE HEIGHTS ADDITION, BEING A SUBDIVISION OF PART OF
THE NORTH 1/2 OF SECTION 11, TOWNSHIP 37 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERDIDIAN, IN COOK COUNTY, ILLINOIS.

5437 S. LAFLIN STREET, CHICAGO, IL 60609
20-08-318-014-0000 AND 20-08-318-015-000
LOT 30 AND THE NORTH 1/2 OF LOT 29 IN BLOCK 2 IN THE SUBDIVISION OF THE
WEST 1/2 OF THE EAST 1/2 OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF
SECTION 8, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINICPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.

6759 S. INDIANA AVENUE, CHICAGO, IL 60637
20-22-303-023-0000
LOT 27 IN MCKAY AND PAGUE’S ADDITION, BEING A SUBDIVISION OF BLOCK 10 IN
THE SUBDIVISION OF L.C. PAINE FREER, RECEIVER OF THE EAST 1/2 OF THE
SOUTHWEST 1/4 OF SECTION 22, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 107 of 126 PageID #:20738




                                                                          TAB E
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 108 of 126 PageID #:20739




1401 W. 109TH PLACE, CHICAGO, IL 60643
25-17-323-014-0000
LOT 128 IN E.A. CUMMINGS AND COMPANY'S ADDITION TO MORGAN PARK IN THE
SOUTHWEST 1/4 OF SECTION 17, TOWNSHIP 37 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

310 E 50TH STREET, CHICAGO, IL 60615
20-10-116-018-0000
LOT 2 IN WALTER AND JOHNSON’S SUBDIVISION OF LOTS 7 AND 8 IN BLOCK 2 IN
HARDINS SUBDIVISION OF THE EAST 1/2 OF THE SOUTH 1/2 OF THE NORTH 1/2 OF
THE SOUTH 1/2 OF THE NORTHWEST 1/4 OF SECTION 10, TOWNSHIP 38 NORTH,
RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

6807 S. INDIANA AVENUE, CHICAGO, IL 60637
20-22-309-002-0000
THE NORTH 15 FEET OF LOT 50 AND THE SOUTH 15 FEET OF LOT 51 IN CORNELL'S
SUBDIVISION OF BLOCK 14 OF A SUBDIVISION OF L.C.P. FREER (RECEIVER) BEING
A SUBDIVISION OF THE EAST 1/2 OF THE SOUTHWEST 1/4 OF SECTION 22,
TOWNSHIP 18 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 109 of 126 PageID #:20740




                                                                          TAB F
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 110 of 126 PageID #:20741




1414 E 62ND PLACE, CHICAGO, IL 60637
1418 E 62ND PLACE, CHICAGO, IL 60637

Mortgage recorded June 23, 2017 as Document No. 1717413025 made by 6217-27 S. Dorchester,
LLC to Arman Kale Heaton and Natoshia Lamborn Heaton, Blue Mountain Ventures (SID IRA),
Concord Management LLC, Conor Benson King, Cree Capital Ventures, LLC, David M. Harris,
Duane Younq, Duke E. Heger and Viviana Heger, Erwin J. Page Trust, Fredric R. Gottlieb
Revocable Trust, DTD 7/31/08, Girl Cat Capital West LLC, Hillside Fund LLC, iPlanGroup Agent
for Custodian FBO Elizabeth Zeng IRA, iPlanGroup Agent For Custodian FBO Gina Meyer Roth
IRA, iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA, iPlanGroup Agent for
Custodian FBO Lyle J Swiney IRA, iPlanGroup Agent for Custodian FBO Michael Dirnberger
Roth IRA, iPlanGroup Agent for Custodian FBO Michelle Grimes IRA #3301097, IRA Services
Trust Company CFBO Linda Lipschultz, IRA, IRA Services Trust Company CFBO Steven
Lipschultz IRA, Jerome B. Shaffer Trust, JN Investment Trust, Joe Siracusa, Karl R. DeKlotz,
Kevin Randall, Linda Marie Lipschultz & Steven Charles Lipschultz Trust FBO LML TRUST UA
APR 08 2016, Madison Trust Company FBO Ernest Marcus M1612087, Matthew Hutchings,
MidAtlantic IRA, LLC FBO Charles McEvoy IRA, Mountain West IRA, Inc. FBO Rachael Clark,
Nathan and/or Brandi Hennefer, Next Generation Trust Services FBO Mark Kapsky IRA 2396,
Next Generation Trust Services FBO Irene B. Kapsky FFBO Mark S. Kapsky IRA 3207, Optima
Property Solutions. LLC, Pacific Ocean Services, Inc., Pat Desantis, Paul N. Wilmesmeier, PNW
Investments, LLC, Quest IRA Inc. FBO Rebeca E. Savory-Romero ROTH IRA # 15528-21, R.D.
Meredith General Contractors, LLC 401K Plan, R2V2 Investments LLC, REAP, LLC, Reymone
Randall, Russell & Uschi Waite, Scott H. Eaton, Self Directed IRA Services Inc. FBO Gary Wayne
Williams Acct #100010381, Shankar Thiruppathi, Shengjie Li and Yuye Xu, Steven Roche,
Sunwest Trust c/f Ann Marie Shuster, IRA Acct. #1712719, Sunwest Trust Inc. FBO John B.
Allred IRA (Acct #1612618), The Falkowitz Group Retirement Trust, Timothy Sharp, Top Mark
Home Solutions Inc., Wisemove Properties, LLC, and Xiaoqing Chen to secure an indebtedness
in the amount of $3,650,000.

1017 W 102ND STREET, CHICAGO, IL 60643

Mortgage recorded August 7, 2013 as Document No. 1321956023 made by EquityBuild, Inc. to
Spectra Investments LLC and David A. Adams & Penny F. Adams to secure an indebtedness in
the amount of $125,186.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded August 4,
2015 as Document No. 1521639001, assigned to CAF Sub REIT, Inc. by instrument recorded
December 1, 2015 as Document No. 1533508137, and assigned to Colony American Finance
2015-1, Ltd., by instrument recorded December 1, 2015 as Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 1, LLC as
debtor and recorded January 12, 2015 as Document No. 1501229041, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156144, assigned
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 111 of 126 PageID #:20742




to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156145,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded March 21, 2016
as Document No. 1608156146, with continuation statement recorded July 24, 2019 as Document
No. 1920516191.

1516 E 85TH PLACE, CHICAGO, IL 60619

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded August 4,
2015 as Document No. 1521639001, assigned to CAF Sub REIT, Inc. by instrument recorded
December 1, 2015 as Document No. 1533508137, and assigned to Colony American Finance
2015-1, Ltd., by instrument recorded December 1, 2015 as Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 1, LLC as
debtor and recorded January 12, 2015 as Document No. 1501229041, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156144, assigned
to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156145,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded March 21, 2016
as Document No. 1608156146, with continuation statement recorded July 24, 2019 as Document
No. 1920516191.

2136 W 83RD STREET, CHICAGO, IL 60620

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded March 14,
2016 as Document No. 1607457176, assigned to CAF Sub REIT, Inc. by instrument recorded
March 14, 2016 as Document No. 1607457177, and assigned to Colony American Finance 2015-
1, Ltd. by instrument recorded March 14, 2016 as Document No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American
Finance Lender, LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040,
assigned to CAF Term Borrower 1, LLC by instrument recorded March 21, 2016 as Document
No. 1608156141, assigned to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as
Document No. 1608156142, and assigned to Colony American Finance 2015-1, Ltd. by instrument
recorded March 21, 2016 as Document No. 1608156143, with continuation statement recorded
July 14, 2019 as Document No. 1920516192.

417 OGLESBY AVENUE, CALUMET CITY, IL 60409

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded August 4,
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 112 of 126 PageID #:20743




2015 as Document No. 1521639001, assigned to CAF Sub REIT, Inc. by instrument recorded
December 1, 2015 as Document No. 1533508137, and assigned to Colony American Finance
2015-1, Ltd., by instrument recorded December 1, 2015 as Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 1, LLC as
debtor and recorded January 12, 2015 as Document No. 1501229041, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156144, assigned
to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156145,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded March 21, 2016
as Document No. 1608156146, with continuation statement recorded July 24, 2019 as Document
No. 1920516191.

7922 S LUELLA AVENUE, CHICAGO, IL 60617

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded March 14,
2016 as Document No. 1607457176, assigned to CAF Sub REIT, Inc. by instrument recorded
March 14, 2016 as Document No. 1607457177, and assigned to Colony American Finance 2015-
1, Ltd. by instrument recorded March 14, 2016 as Document No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American
Finance Lender, LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040,
assigned to CAF Term Borrower 1, LLC by instrument recorded March 21, 2016 as Document
No. 1608156141, assigned to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as
Document No. 1608156142, and assigned to Colony American Finance 2015-1, Ltd. by instrument
recorded March 21, 2016 as Document No. 1608156143, with continuation statement recorded
July 14, 2019 as Document No. 1920516192.

7925 S KINGSTON AVENUE, CHICAGO, IL 60617

Mortgage recorded October 28, 2013 as Document No. 1330150006 made by EquityBuild, Inc. to
unidentified mortgagees to secure an indebtedness in the amount of $129,160.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded March 14,
2016 as Document No. 1607457176, assigned to CAF Sub REIT, Inc. by instrument recorded
March 14, 2016 as Document No. 1607457177, and assigned to Colony American Finance 2015-
1, Ltd. by instrument recorded March 14, 2016 as Document No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American
Finance Lender, LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040,
assigned to CAF Term Borrower 1, LLC by instrument recorded March 21, 2016 as Document
No. 1608156141, assigned to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 113 of 126 PageID #:20744




Document No. 1608156142, and assigned to Colony American Finance 2015-1, Ltd. by instrument
recorded March 21, 2016 as Document No. 1608156143, with continuation statement recorded
July 14, 2019 as Document No. 1920516192.

7933 S KINGSTON AVENUE, CHICAGO, IL 60617

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded March 14,
2016 as Document No. 1607457176, assigned to CAF Sub REIT, Inc. by instrument recorded
March 14, 2016 as Document No. 1607457177, and assigned to Colony American Finance 2015-
1, Ltd. by instrument recorded March 14, 2016 as Document No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American
Finance Lender, LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040,
assigned to CAF Term Borrower 1, LLC by instrument recorded March 21, 2016 as Document
No. 1608156141, assigned to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as
Document No. 1608156142, and assigned to Colony American Finance 2015-1, Ltd. by instrument
recorded March 21, 2016 as Document No. 1608156143, with continuation statement recorded
July 14, 2019 as Document No. 1920516192.

8030 S MARQUETTE AVENUE, CHICAGO, IL 60617

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded March 14,
2016 as Document No. 1607457176, assigned to CAF Sub REIT, Inc. by instrument recorded
March 14, 2016 as Document No. 1607457177, and assigned to Colony American Finance 2015-
1, Ltd. by instrument recorded March 14, 2016 as Document No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American
Finance Lender, LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040,
assigned to CAF Term Borrower 1, LLC by instrument recorded March 21, 2016 as Document
No. 1608156141, assigned to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as
Document No. 1608156142, and assigned to Colony American Finance 2015-1, Ltd. by instrument
recorded March 21, 2016 as Document No. 1608156143, with continuation statement recorded
July 14, 2019 as Document No. 1920516192.

8104 S KINGSTON AVENUE, CHICAGO, IL 60617

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded March 14,
2016 as Document No. 1607457176, assigned to CAF Sub REIT, Inc. by instrument recorded
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 114 of 126 PageID #:20745




March 14, 2016 as Document No. 1607457177, and assigned to Colony American Finance 2015-
1, Ltd. by instrument recorded March 14, 2016 as Document No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American
Finance Lender, LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040,
assigned to CAF Term Borrower 1, LLC by instrument recorded March 21, 2016 as Document
No. 1608156141, assigned to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as
Document No. 1608156142, and assigned to Colony American Finance 2015-1, Ltd. by instrument
recorded March 21, 2016 as Document No. 1608156143, with continuation statement recorded
July 14, 2019 as Document No. 1920516192.

8403 S ABERDEEN STREET, CHICAGO, IL 60620

Mortgage recorded August 7, 2013 as Document No. 1321956021 made by EquityBuild, Inc. to H
Derrick LLC to secure an indebtedness in the amount of $124,200.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229038 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded March 14,
2016 as Document No. 1607457176, assigned to CAF Sub REIT, Inc. by instrument recorded
March 14, 2016 as Document No. 1607457177, and assigned to Colony American Finance 2015-
1, Ltd. by instrument recorded March 14, 2016 as Document No. 1607457178.

Financing statement reflecting EB South Chicago 1, LLC, as debtor, and Colony American
Finance Lender, LLC, as secured party, recorded January 12, 2015 as Document No. 1501229040,
assigned to CAF Term Borrower 1, LLC by instrument recorded March 21, 2016 as Document
No. 1608156141, assigned to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as
Document No. 1608156142, and assigned to Colony American Finance 2015-1, Ltd. by instrument
recorded March 21, 2016 as Document No. 1608156143, with continuation statement recorded
July 14, 2019 as Document No. 1920516192.

8405 S MARQUETTE AVENUE, CHICAGO, IL 60617

Mortgage recorded September 25, 2013 as Document No. 1326850006 made by EquityBuild, Inc.
to Manoj Donthineni to secure an indebtedness in the amount of $30,000.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded August 4,
2015 as Document No. 1521639001, assigned to CAF Sub REIT, Inc. by instrument recorded
December 1, 2015 as Document No. 1533508137, and assigned to Colony American Finance
2015-1, Ltd., by instrument recorded December 1, 2015 as Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 1, LLC as
debtor and recorded January 12, 2015 as Document No. 1501229041, assigned to CAF Term
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 115 of 126 PageID #:20746




Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156144, assigned
to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156145,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded March 21, 2016
as Document No. 1608156146, with continuation statement recorded July 24, 2019 as Document
No. 1920516191.

8529 S RHODES AVENUE, CHICAGO, IL 60619

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded August 4,
2015 as Document No. 1521639001, assigned to CAF Sub REIT, Inc. by instrument recorded
December 1, 2015 as Document No. 1533508137, and assigned to Colony American Finance
2015-1, Ltd., by instrument recorded December 1, 2015 as Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 1, LLC as
debtor and recorded January 12, 2015 as Document No. 1501229041, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156144, assigned
to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156145,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded March 21, 2016
as Document No. 1608156146, with continuation statement recorded July 24, 2019 as Document
No. 1920516191.

8800 S ADA STREET, CHICAGO, IL 60620

Mortgage recorded September 25, 2013 as Document No. 1326850006 made by EquityBuild, Inc.
to Peggy Christensen, Dennis McCoy, Gloria Woodley, EquityTrust Company Custodian FBO
Karuna Voddi CESA 6.94% Undivided Interest, EquityTrust Company Custodian FBO Avery
Maher CESA 4.87% Undivided Interest, and EquityTrust Company Custodian FBO Avery Maher
CESA 4.87% Undivided Interest to secure an indebtedness in the amount of $144,040.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded August 4,
2015 as Document No. 1521639001, assigned to CAF Sub REIT, Inc. by instrument recorded
December 1, 2015 as Document No. 1533508137, and assigned to Colony American Finance
2015-1, Ltd., by instrument recorded December 1, 2015 as Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 1, LLC as
debtor and recorded January 12, 2015 as Document No. 1501229041, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156144, assigned
to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156145,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded March 21, 2016
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 116 of 126 PageID #:20747




as Document No. 1608156146, with continuation statement recorded July 24, 2019 as Document
No. 1920516191.

9212 S PARNELL AVENUE, CHICAGO, IL 60620

Mortgage recorded January 23, 2013 as Document No. 1302356015 made by 9212 S Parnell Ave
Associates to Vivek Pingili to secure an indebtedness in the amount of $130,212.66.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
December 22, 2014 and recorded January 12, 2015 as Document No. 1501229039 made by EB
South Chicago 1, LLC to Colony American Finance Lender, LLC to secure an indebtedness in the
amount of $1,498,000, assigned to CAF Term Borrower 1, LLC by instrument recorded August 4,
2015 as Document No. 1521639001, assigned to CAF Sub REIT, Inc. by instrument recorded
December 1, 2015 as Document No. 1533508137, and assigned to Colony American Finance
2015-1, Ltd., by instrument recorded December 1, 2015 as Document No. 1533508138.

Security interest of Colony American Finance Lender, LLC, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 1, LLC as
debtor and recorded January 12, 2015 as Document No. 1501229041, assigned to CAF Term
Borrower 1, LLC by instrument recorded March 21, 2016 as Document No. 1608156144, assigned
to CAF Sub REIT, Inc. by instrument recorded March 21, 2016 as Document No. 1608156145,
and assigned to Colony American Finance 2015-1, Ltd., by instrument recorded March 21, 2016
as Document No. 1608156146, with continuation statement recorded July 24, 2019 as Document
No. 1920516191.

10012 S LASALLE AVENUE, CHICAGO, IL 60628

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated July 26,
2013 and recorded August 7, 2013 as Document No. 1321956015 made by EquityBuild, Inc. to
R2V2 Investments LLC, Sidney Glenn Willeford II, Jim McIntyre, and Ronald Chastain to secure
an indebtedness in the amount of $127,198.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1527339039, and assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556103, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No. 1533556104.

Financing statement reflecting EB South Chicago 2, LLC as debtor and Colony American Finance
2015-1, Ltd. as secured party recorded March 12, 2020 as Document No. 2007245084.

11318 S CHURCH STREET, CHICAGO, IL 60643

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334064 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 117 of 126 PageID #:20748




$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1525155188, assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556099, and assigned to Colony American Finance 2015-1, LTD by instruments recorded as
Document Nos. 1533556100.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245084.

3213 S THROOP STREET, CHICAGO, IL 60608

Mortgage recorded November 14, 2013 as Document No. 1331856026 made by EquityBuild, Inc.
to iPlan Group, LLC FBO Jackie Rowe IRA and Leah Kalish to secure an indebtedness in the
amount of $262,333.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334064 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1525155188, assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556099, and assigned to Colony American Finance 2015-1, LTD by instruments recorded as
Document Nos. 1533556100.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245078.

3723 W 68TH PLACE, CHICAGO, IL 60629

Mortgage recorded October 10, 2013 as Document No. 1328350017 made by EquityBuild, Inc. to
iPlan IRA FBO Dennis McCoy, Equity Trust Company Custodian FBO Joan Shay Vinci IRA POA
Michaela Sturhahn, iPlan IRA FBO Mario Flores, Brett Burnham, and John Martin to secure an
indebtedness in the amount of $262,333.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1527339039, and assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556103, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245084.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 118 of 126 PageID #:20749




406 E 87TH PLACE, CHICAGO, IL 60619

Mortgage recorded July 30, 2013 as Document No. 1321156006 made by EquityBuild, Inc. to
H Derrick LLC to secure an indebtedness in the amount of $163,166.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1527339039, and assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556103, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245078.

61 E 92ND STREET, CHICAGO, IL 60619-7244

Mortgage recorded December 2, 2013 as Document No. 1333656007 made by EquityBuild, Inc.
to American Estate & Trust, LLC FBO Joan Jupfer's IRA c/o Lynn Kupfer's IRA to secure an
indebtedness in the amount of $54,000.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1527339039, and assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556103, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245078.

6554 S RHODES AVENUE, CHICAGO, IL 60637-3315

Mortgage recorded November 22, 2011 as Document No. 1132656007 made by EquityBuild, Inc.
to Spectra Investments, LLC to secure an indebtedness in the amount of $140,500.

Mortgage recorded March 14, 2012 as Document No. 1207456025 made by CPJ Properties 5, LLC
to Sark Investments, LLC to secure an indebtedness in the amount of $150,600.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334064 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1525155188, assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 119 of 126 PageID #:20750




1533556099, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No. 1533556100.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245084.

6825 S INDIANA AVENUE, CHICAGO, IL 60637

Mortgage recorded January 27, 2012 as Document No. 1202756022 made by CPJ Properties 4,
LLC to Cannon Farms, LLC to secure an indebtedness in the amount of $144,375.

Mortgage recorded August 20, 2014 as Document No. 1423256026 made by CPJ Properties 4,
LLC to Cannon Farms, LLC to secure an indebtedness in the amount of $144,375.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334064 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1525155188, assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556099, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No. 1533556100.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245084.

7210 S VERNON AVENUE, CHICAGO, IL 60619

Mortgage recorded October 12, 2011 as Document No. 1128555055 made by EquityBuild, Inc. to
Spectra Investments, LLC to secure an indebtedness in the amount of $136,000.

Mortgage recorded April 11, 2012 as Document No. 1210250093 made by CPJ Properties 6, LLC
to Sark Investments, LLC to secure an indebtedness in the amount of $146,700.

Mortgage recorded August 20, 2014 as Document No. 1423256008 made by CPJ Properties 6,
LLC to Sark Investments, LLC to secure an indebtedness in the amount of $146,700.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334064 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1525155188, assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556099, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No4611 S Drexel, 6217 S Dorchester, 7024 S Paxton, 1422 East 68th, 2800 E 81st,
4750 S Indiana, 7840 S Yates. 1533556100.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 120 of 126 PageID #:20751




Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245084.

7712 S EUCLID AVENUE, CHICAGO, IL 60649

Mortgage recorded December 31, 2013 as Document No. 1336550018 made by EquityBuild, Inc.
to Joe Kennedy and William Scutt to secure an indebtedness in the amount of $179,575.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1527339039, assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556103, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245078.

7953 S WOODLAWN AVENUE, CHICAGO, IL 60619

Mortgage recorded October 28, 2013 as Document No. 1330150004 made by EquityBuild, Inc. to
Marlen Junck, Alton Motes, Goldman Financial Resources Inc., FFL Investments LLC, Dr Tiffany
Margolin, Mark Young, Ronald Gussett, Blessing Strategies, LLC, Quantum Growth Holdings,
and The Celia Tong Revocable Living Trust, dated December 22, 2011 to secure an indebtedness
in the amount of $180,270.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1527339039, assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556103, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245078.

8107 S KINGSTON AVENUE, CHICAGO, IL 60617

Mortgage recorded November 10, 2014 as Document No. 1431450031 made by EquityBuild, Inc.
to JLO Enterprises, LLC, Clove, LLC and Frederick Alan James to secure an indebtedness in the
amount of $149,695.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 121 of 126 PageID #:20752




Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1527339039, assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556103, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245078.

8346 S CONSTANCE AVENUE, CHICAGO, IL 60617

Mortgage recorded August 20, 2014 as Document No. 1423256046 made by EquityBuild, Inc. to
unidentified mortgagees to secure an indebtedness in the amount of $143,117.94.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334064 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1525155188, assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556099, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No. 1533556100.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245078.

8432 S ESSEX AVENUE, CHICAGO, IL 60617

Mortgage recorded September 25, 2013 as Document No. 1326850030 made by EquityBuild, Inc.
to Spectra Investments, LLC to secure an indebtedness in the amount of $139,794.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1527339039, assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556103, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245078.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 122 of 126 PageID #:20753




8517 S VERNON AVENUE, CHICAGO, IL 60619

Mortgage recorded December 31, 2013 as Document No. 1336550019 made by EquityBuild, Inc.
to Hard Money Company, Eric Schultz, Joe Kennedy and William Scutt to secure an indebtedness
in the amount of $168,463.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated June 9,
2015 and recorded August 31, 2015 as Document No. 1524334065 made by EB South Chicago 2
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,706,900, assigned to CAF Term Borrower 1, LLC by instrument recorded as Document No.
1527339039, assigned to CAF Sub REIT, Inc. by instrument recorded as Document No.
1533556103, and assigned to Colony American Finance 2015-1, Ltd. by instrument recorded as
Document No. 1533556104.

Security interest of Colony American Finance 2015-1, Ltd, secured party, in certain described
chattels on the land, as disclosed by financing statement naming EB South Chicago 2, LLC as
debtor and recorded March 12, 2020 as Document No. 2007245078.

2129 W 71ST STREET, CHICAGO, IL 60636

Mortgage recorded October 26, 2009 as Document No. 0929916078 made by Trevor J. Stokes to
The Aldrich Company Employees Retirement Trust to secure an indebtedness in the amount of
$111,240.

Mortgage recorded November 22, 2011 as Document No. 1132656031 made by EquityBuild, Inc.
to The Aldrich Company Employees Retirement Trust to secure an indebtedness in the amount of
$126,531.47.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated May 26,
2017 and recorded June 28, 2017 as Document No. 1717922020 made by EB South Chicago 3,
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,491,000, assigned to CAF Term Borrower MS, LLC by instrument recorded as Document
No. 1727117011, assigned to CF Corevest Purchaser LLC by instrument recorded as Document
No. 1736315119, assigned to Corevest American Finance Depositor LLC by instrument recorded
as Document No. 1736315120, and assigned to Wilmington Trust, National Association, as
Trustee for the Benefit of the Holders of Corevest American Finance 2017-1 Trust Mortgage Pass-
Through Certificates by instrument recorded as Document No. 1736315121.

9610 S WOODLAWN AVENUE, CHICAGO, IL 60628-1640

Mortgage recorded June 2, 2011 as Document No. 1115350023 made by EquityBuild, Inc. to
Equity Trust Company Custodian FBO William Lee Mullica Traditional IRA to secure an
indebtedness in the amount of $86,500.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated May 26,
2017 and recorded June 28, 2017 as Document No. 1717922020 made by EB South Chicago 3,
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,491,000, assigned to CAF Term Borrower MS, LLC by instrument recorded as Document
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 123 of 126 PageID #:20754




No. 1727117011, assigned to CF Corevest Purchaser LLC by instrument recorded as Document
No. 1736315119, assigned to Corevest American Finance Depositor LLC by instrument recorded
as Document No. 1736315120, and assigned to Wilmington Trust, National Association, as
Trustee for the Benefit of the Holders of Corevest American Finance 2017-1 Trust Mortgage Pass-
Through Certificates by instrument recorded as Document No. 1736315121.

5437 S LAFLIN STREET, CHICAGO, IL 60609

Mortgage recorded November 3, 2010 as Document No. 1030756055 made by Chad Johnstun to
Michael Borgia to secure an indebtedness in the amount of $250,000.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated May 26,
2017 and recorded June 28, 2017 as Document No. 1717922020 made by EB South Chicago 3,
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,491,000, assigned to CAF Term Borrower MS, LLC by instrument recorded as Document
No. 1727117011, assigned to CF Corevest Purchaser LLC by instrument recorded as Document
No. 1736315119, assigned to Corevest American Finance Depositor LLC by instrument recorded
as Document No. 1736315120, and assigned to Wilmington Trust, National Association, as
Trustee for the Benefit of the Holders of Corevest American Finance 2017-1 Trust Mortgage Pass-
Through Certificates by instrument recorded as Document No. 1736315121.

6759 S INDIANA AVENUE, CHICAGO, IL 60637

Mortgage recorded September 23, 2010 as Document No. 1026629013 made by Chad Johnstun to
6759 S Indiana Associates to secure an indebtedness in the amount of $90,000.

Mortgage recorded August 25, 2011 as Document No. 1123710088 made by Chad Johnstun to
Robert and Elizabeth Conley to secure an indebtedness in the amount of $16,400.

Mortgage recorded August 20, 2014 as Document No. 1423256021 made by Chad Johnstun to
6759 S Indiana Associates to secure an indebtedness in the amount of $106,400.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated May 26,
2017 and recorded June 28, 2017 as Document No. 1717922020 made by EB South Chicago 3,
LLC to Colony American Finance Lender, LLC to secure an indebtedness in the amount of
$1,491,000, assigned to CAF Term Borrower MS, LLC by instrument recorded as Document
No. 1727117011, assigned to CF Corevest Purchaser LLC by instrument recorded as Document
No. 1736315119, assigned to Corevest American Finance Depositor LLC by instrument recorded
as Document No. 1736315120, and assigned to Wilmington Trust, National Association, as
Trustee for the Benefit of the Holders of Corevest American Finance 2017-1 Trust Mortgage Pass-
Through Certificates by instrument recorded as Document No. 1736315121.

1401 W 109TH PLACE, CHICAGO, IL 60643

Mortgage recorded December 3, 2010 as Document No. 1033750058 made by Lyanne Naomi
Iwamoto Terada to 1401 W. 109th Associates to secure an indebtedness in the amount of $115,487.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 124 of 126 PageID #:20755




Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
September 15, 2017 and recorded October 5, 2017 as Document No. 1727806056 made by EB
South Chicago 4, LLC to Corevest American Finance Lender LLC to secure an indebtedness in
the amount of $2,426,250, assigned to CF Corevest Purchaser LLC by instrument recorded as
Document No. 1802457106, assigned to CAF Term Borrower MS, LLC, by instrument recorded
as Document No. 1802457107, assigned to CF Corevest Purchaser LLC by instrument recorded
as Document No. 1802457108, assigned to Corevest American Finance Depositor LLC by
instrument recorded as Document No. 1802457109, and assigned to Wilmington Trust, National
Association, as Trustee for the Benefit of the Holders of Corevest American Finance 2017-2 Trust
Mortgage Pass-Through Certificates by instrument recorded as Document No. 1802457110.

310 E 50TH STREET, CHICAGO, IL 60615

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
September 15, 2017 and recorded October 5, 2017 as Document No. 1727806056 made by EB
South Chicago 4, LLC to Corevest American Finance Lender LLC to secure an indebtedness in
the amount of $2,426,250, assigned to CF Corevest Purchaser LLC by instrument recorded as
Document No. 1802457106, assigned to CAF Term Borrower MS, LLC, by instrument recorded
as Document No. 1802457107, assigned to CF Corevest Purchaser LLC by instrument recorded
as Document No. 1802457108, assigned to Corevest American Finance Depositor LLC by
instrument recorded as Document No. 1802457109, and assigned to Wilmington Trust, National
Association, as Trustee for the Benefit of the Holders of Corevest American Finance 2017-2 Trust
Mortgage Pass-Through Certificates by instrument recorded as Document No. 1802457110.

6807 S INDIANA AVENUE, CHICAGO, IL 60637

Mortgage recorded August 9, 2012 as Document No. 1222229006 made by CPJ Properties 3, LLC
to 6807 S Indiana Avenue Associates to secure an indebtedness in the amount of $145,000.

Mortgage recorded August 20, 2014 as Document No. 1423256029 made by CPJ Properties 3,
LLC to 6807 S Indiana Avenue Associates to secure an indebtedness in the amount of $145,000.

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
September 15, 2017 and recorded October 5, 2017 as Document No. 1727806056 made by EB
South Chicago 4, LLC to Corevest American Finance Lender LLC to secure an indebtedness in
the amount of $2,426,250, assigned to CF Corevest Purchaser LLC by instrument recorded as
Document No. 1802457106, assigned to CAF Term Borrower MS, LLC, by instrument recorded
as Document No. 1802457107, assigned to CF Corevest Purchaser LLC by instrument recorded
as Document No. 1802457108, assigned to Corevest American Finance Depositor LLC by
instrument recorded as Document No. 1802457109, and assigned to Wilmington Trust, National
Association, as Trustee for the Benefit of the Holders of Corevest American Finance 2017-2 Trust
Mortgage Pass-Through Certificates by instrument recorded as Document No. 1802457110.
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 125 of 126 PageID #:20756




                                                                         TAB G
Case: 1:18-cv-05587 Document #: 967 Filed: 04/12/21 Page 126 of 126 PageID #:20757


          Property Address Zip Code           PIN           Pct      Allocation
         1414 E 62nd        60637     20-14-415-007-0000    1.38%       $55,224
         1418 E 62nd        60637     20-14-415-008-0000
         1017 W 102nd       60643     25-08-427-046-0000     2.44%     $97,468
         1516 E 85th        60619     20-35-411-019-0000     2.43%     $97,213
         2136 W 83rd        60620     20-31-129-046-0000     2.42%     $96,620
         417 Oglesby        60409     29-12-219-015-0000     2.48%     $99,163
         7922 S Luella      60617     20-36-204-024-0000     3.35%    $133,912
         7925 S Kingston    60617     21-31-103-013-0000     2.03%     $81,364
         7933 S Kingston    60617     21-31-103-015-0000     2.29%     $91,535
         8030 S Marquette   60617     21-31-113-050-0000     1.82%     $72,889
         8104 S Kingston    60617     21-31-118-019-0000     3.56%    $142,388
         8403 S Aberdeen    60620     20-32-410-002-0000     2.75%    $110,181
         8405 S Marquette   60617     21-31-314-002-0000     2.84%    $113,571
         8529 S Rhodes      60619     20-34-408-008-0000     3.39%    $135,607
         8800 S Ada         60620     25-05-112-011-0000     3.28%    $131,370
         9212 S Parnell     60620     25-04-312-056-0000     2.40%     $96,174
         10012 S LaSalle    60628     25-09-412-025-0000     2.22%     $88,992
         11318 S Church     60643     25-19-216-025-0000     3.17%    $126,793
         3213 S Throop      60608     17-32-107-006-0000     3.34%    $133,488
         3723 W 68th        60629     19-23-314-013-0000     3.22%    $128,827
         406 E 87th         60619     25-03-200-027-0000     2.59%    $103,570
         61 E 92nd          60619     25-03-308-024-0000     2.67%    $106,960
         6554 S Rhodes      60637     20-22-218-039-0000     2.16%     $86,450
         6825 S Indiana     60637     20-22-309-011-0000     3.33%    $133,065
         7210 S Vernon      60619     20-27-208-019-0000     1.68%     $67,358
         7712 S Euclid      60649     20-25-322-021-0000     3.31%    $132,217
         7953 S Woodlawn    60619     20-35-200-045-0000     3.33%    $133,065
         8107 S Kingston    60617     21-31-119-003-0000     2.53%    $101,027
         8346 S Constance   60617     20-36-304-054-0000     3.52%    $140,693
         8432 S Essex       60617     21-31-309-031-0000     3.54%    $141,540
         8517 S Vernon      60619     20-34-407-005-0000     3.33%    $133,065
         2129 W 71st        60636     20-30-104-004-0000     1.64%     $65,770
         9610 S Woodlawn    60628     25-11-108-045-0000     2.14%     $85,602
         5437 S Laflin      60609     20-08-318-014,015      1.13%     $45,279
         6759 S Indiana     60637     20-22-303-023-0000     2.49%     $99,587
         1401 W 109th       60643     25-17-323-014-0000     1.63%     $65,266
         310 E 50th         60615     20-10-116-018-0000     5.03%    $201,271
         6807 S Indiana     60637     20-22-309-002-0000     3.14%    $125,437

                                                           100.00%   $4,000,000
